--------------------------------------------------------------------------------

Exhibit 10.1


CREDIT AGREEMENT


by and among


SHENANDOAH TELECOMMUNICATIONS COMPANY,


as the Borrower,


THE GUARANTORS FROM TIME TO TIME PARTY HERETO,


COBANK, ACB,


as the Administrative Agent, Joint Lead Arranger, Co-Bookrunner, Swing Line
Lender and an Issuing Lender,


ROYAL BANK OF CANADA,


as Syndication Agent, Joint Lead Arranger and Co-Bookrunner,


FIFTH THIRD BANK,


as Syndication Agent and Joint Lead Arranger,


BANK OF AMERICA, N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION,
CITIZENS BANK, N.A. and
TORONTO DOMINION (TEXAS) LLC,


each as Joint Lead Arranger and Co-Documentation Agent,


and


each of the Lenders referred to herein


Dated as of December 18, 2015
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



     
Page
       
I.
CERTAIN DEFINITIONS
1
 
1.1
Certain Definitions
1
 
1.2
Construction
45
 
1.3
Accounting Principles
45
 
1.4
Rounding
46
 
1.5
Letter of Credit Amounts
46
 
1.6
Covenant Compliance Generally
46
 
1.7
Administration of Rates
46
 
1.8
Holidays
46
 
1.9
UCC Terms
46
       
II.
CREDIT FACILITIES
47
 
2.1
Term Loans
47
 
2.2
Revolving Loans
51
 
2.3
Swing Line Loans
52
 
2.4
Interest Rate Provisions
54
 
2.5
Interest Periods
55
 
2.6
Making of Loans
55
 
2.7
Fees
56
 
2.8
Notes
57
 
2.9
Letter of Credit Facility
58
 
2.10
Payments
63
 
2.11
Interest Payment Dates
64
 
2.12
Voluntary Prepayments and Reduction of Commitments
64
 
2.13
Mandatory Prepayments
66
 
2.14
Sharing of Payments by Lenders
67
 
2.15
Defaulting Lenders
68
 
2.16
Cash Collateral
70
 
2.17
CoBank Capital Plan
71
       
III.
INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY
72
 
3.1
Increased Costs
72
 
3.2
Taxes
73
 
3.3
Illegality
76
 
3.4
LIBOR Rate Option Unavailable; Interest After Default
76
 
3.5
Indemnity
77
 
3.6
Mitigation Obligations; Replacement of Lenders
77
 
3.7
Survival
78
       
IV.
CONDITIONS OF EXECUTION, LENDING AND ISSUANCE OF LETTERS OF CREDIT
79
 
4.1
Execution Date
79
 
4.2
Initial Credit Extension
79
 
4.3
Each Other Credit Extension
84
      
V.
REPRESENTATIONS AND WARRANTIES
84
 
5.1
Organization and Qualification
84

 
i

--------------------------------------------------------------------------------

 
5.2
Compliance With Laws
84
 
5.3
Title to Properties
85
 
5.4
Investment Company Act
85
 
5.5
Event of Default
85
 
5.6
Subsidiaries and Owners
85
 
5.7
Power and Authority; Validity and Binding Effect
85
 
5.8
No Conflict; Material Contracts; Consents
85
 
5.9
Litigation
87
 
5.10
Financial Statements
87
 
5.11
Margin Stock
87
 
5.12
Full Disclosure
88
 
5.13
Taxes
88
 
5.14
Intellectual Property; Other Rights
88
 
5.15
Liens in the Collateral
88
 
5.16
Insurance
88
 
5.17
Employee Benefits Compliance
89
 
5.18
Environmental Matters
89
 
5.19
Communications Regulatory Matters
90
 
5.20
Solvency
91
 
5.21
Qualified ECP Guarantor
91
 
5.22
Transactions with Affiliates
91
 
5.23
Labor Matters
91
 
5.24
Anti-Corruption; Anti-Terrorism and Sanctions
91
 
5.25
Borrower’s Status as a Holding Company
91
 
5.26
Senior Debt
92
       
VI.
AFFIRMATIVE COVENANTS
92
 
6.1
Reporting Requirements
92
 
6.2
Preservation of Existence, Etc
95
 
6.3
Preservation of Licenses
95
 
6.4
Payment of Liabilities, Including Taxes, Etc
95
 
6.5
Maintenance of Insurance
95
 
6.6
Maintenance of Properties
96
 
6.7
Visitation Rights
96
 
6.8
Keeping of Records and Books of Account
97
 
6.9
Compliance with Laws
97
 
6.10
Further Assurances
98
 
6.11
CoBank Equity
99
 
6.12
Use of Proceeds
99
 
6.13
Material Contracts
99
 
6.14
Benefit Plan Compliance
99
 
6.15
Interest Rate Protection
100
 
6.16
Post-Closing Deliveries
100
       
VII.
NEGATIVE COVENANTS
100
 
7.1
Indebtedness
100
 
7.2
Liens
101
 
7.3
Affiliate Transactions
101
 
7.4
Contingent Obligations
101
 
7.5
Investments
102
 
7.6
Dividends and Related Distributions
102

 
ii

--------------------------------------------------------------------------------

 
7.7
Liquidations, Mergers, Consolidations, Acquisitions
103
 
7.8
Dispositions of Assets or Subsidiaries
104
 
7.9
Use of Proceeds
105
 
7.10
Subsidiaries and Partnerships
105
 
7.11
Continuation of or Change in Business
105
 
7.12
Fiscal Year
105
 
7.13
Issuance of Equity Interests
105
 
7.14
Changes in Organizational Documents
106
 
7.15
Negative Pledges; Other Inconsistent Agreements
106
 
7.16
Material Contracts
106
 
7.17
Management Fees
106
 
7.18
Borrower as a Holding Company
107
       
VIII.
FINANCIAL COVENANTS
107
 
8.1
Maximum Total Leverage Ratio
107
 
8.2
Minimum Debt Service Coverage Ratio
107
 
8.3
Minimum Liquidity Balance
107
       
IX.
EVENTS OF DEFAULT
107
 
9.1
Events of Default
107
 
9.2
Consequences of Event of Default
110
       
x
THE ADMINISTRATIVE AGENT
113
 
10.1
Appointment and Authority
113
 
10.2
Rights as a Lender
113
 
10.3
No Fiduciary Duty
113
 
10.4
Exculpation
114
 
10.5
Reliance by the Administrative Agent
114
 
10.6
Delegation of Duties
114
 
10.7
Filing Proofs of Claim
115
 
10.8
Resignation of the Administrative Agent
115
 
10.9
Resignation of Swing Line Lender or Issuing Lender
116
 
10.10
Non-Reliance on the Administrative Agent and Other Lenders
117
 
10.11
Enforcement
117
 
10.12
No Other Duties, etc
117
 
10.13
Authorization to Release Collateral and Loan Parties
117
 
10.14
Compliance with Flood Laws
118
 
10.15
No Reliance on the Administrative Agent’s Customer Identification Program
118
 
10.16
Affiliates as Secured Parties
118
       
XI.
MISCELLANEOUS
118
 
11.1
Modifications, Amendments or Waivers
118
 
11.2
No Implied Waivers; Cumulative Remedies
121
 
11.3
Expenses; Indemnity; Damage Waiver
121
 
11.4
Notices; Effectiveness; Electronic Communication
123
 
11.5
Severability
124
 
11.6
Duration; Survival
124
 
11.7
Successors and Assigns
124
 
11.8
Confidentiality
128
 
11.9
Counterparts; Integration; Effectiveness
129

 
iii

--------------------------------------------------------------------------------

 
11.10
Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of Process;
Waiver of Jury Trial
129
 
11.11
USA Patriot Act Notice
131
 
11.12
Payments Set Aside
131
 
11.13
Secured Bank Products and Secured Hedge Agreements
131
 
11.14
Interest Rate Limitation
131
 
11.15
FCC and PUC Compliance
132
 
11.16
Keepwell
132
       
XII.
GUARANTY
132
 
12.1
Guaranty
132
 
12.2
Payment
133
 
12.3
Absolute Rights and Obligations
133
 
12.4
Maximum Liability
135
 
12.5
Contribution Agreement
137
 
12.6
Currency and Funds of Payment
137
 
12.7
Subordination
137
 
12.8
Enforcement
137
 
12.9
Set-Off and Waiver
137
 
12.10
Waiver of Notice; Subrogation
138
 
12.11
No Stay
139
 
12.12
Additional Guarantors
139
 
12.13
Reliance
139
 
12.14
Receipt of Credit Agreement, Other Loan Documents, Benefits
140
 
12.15
Joinder
140

 
iv

--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS


SCHEDULES
         
SCHEDULE 1.1(A)     
-
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(B)
-
MINORITY INVESTMENTS OF LOAN PARTIES
SCHEDULE 1.1(C)
-
EXISTING LIENS
SCHEDULE 1.1(D)
-
TICKING RATES
SCHEDULE 2.1(e)
-
TERM LOAN A‑1 AMORTIZATION
SCHEDULE 2.1(f)
-
TERM LOAN A‑2 AMORTIZATION
SCHEDULE 4.2(b)
-
PERSONS TO BE JOINED AS GUARANTORS ON THE CLOSING DATE
SCHEDULE 5.1
-
JURISDICTION OF ORGANIZATION
SCHEDULE 5.6
-
SUBSIDIARIES
SCHEDULE 5.8
-
GOVERNMENTAL AUTHORIZATIONS
SCHEDULE 5.19
-
LICENSES
SCHEDULE 6.16
-
POST-CLOSING DELIVERIES
SCHEDULE 7.5
-
EXISTING INVESTMENTS
SCHEDULE 11.7
-
VOTING PARTICIPANTS
     
EXHIBITS
         
EXHIBIT A
-
ASSIGNMENT AND ASSUMPTION
EXHIBIT B
-
COMPLIANCE CERTIFICATE
EXHIBIT C
-
GUARANTOR JOINDER
EXHIBIT D
-
LOAN REQUEST
EXHIBIT E
-
PERFECTION AND DILIGENCE CERTIFICATE
EXHIBIT F-1
-
REVOLVING NOTE
EXHIBIT F-2
-
SWING LINE NOTE
EXHIBIT F-3
-
TERM LOAN A‑1 NOTE
EXHIBIT F-4
-
TERM LOAN A‑2 NOTE
EXHIBIT F-5
-
INCREMENTAL TERM LOAN NOTE
EXHIBIT G
-
SOLVENCY CERTIFICATE
EXHIBIT H
-
TAX COMPLIANCE CERTIFICATES
EXHIBIT I
-
CONVERSION OR CONTINUATION NOTICE
EXHIBIT J
-
NOTICE OF INCREMENTAL TERM LOAN BORROWING
EXHIBIT K
-
INCREMENTAL TERM LOAN FUNDING AGREEMENT
EXHIBIT L
-
PLEDGE AND SECURITY AGREEMENT
EXHIBIT M
-
MASTER SUBORDINATED INTERCOMPANY NOTE AND ALLONGE
EXHIBIT N
-
NEGATIVE PLEDGE AGREEMENT
EXHIBIT O
-
BORROWER’S CLOSING DATE CERTIFICATE

 
v

--------------------------------------------------------------------------------

CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is dated as of December 18, 2015 and is
made by and among Shenandoah Telecommunications Company, a Virginia corporation,
as the BORROWER (defined below), each of the GUARANTORS (defined below) who
become a party hereto on the Closing Date or from time to time thereafter, the
LENDERS (defined below), COBANK, ACB, in its capacity as Administrative Agent
for the Secured Parties, Joint Lead Arranger, Co-Bookrunner, and as an Issuing
Lender and Swing Line Lender (each defined below), ROYAL BANK OF CANADA, as
Syndication Agent, Joint Lead Arranger and Co-Bookrunner, FIFTH THIRD BANK, as
Syndication Agent and Joint Lead Arranger, BANK OF AMERICA, N.A., as Joint Lead
Arranger and Co-Documentation Agent, CAPITAL ONE, NATIONAL ASSOCIATION, as Joint
Lead Arranger and Co-Documentation Agent, CITIZENS BANK, N.A., as Joint Lead
Arranger and Co-Documentation Agent, and TORONTO DOMINION (TEXAS) LLC, as Joint
Lead Arranger and Co-Documentation Agent.


RECITALS


WHEREAS, on August 10, 2015, the Borrower entered into the Acquisition Agreement
(defined below) to acquire the Acquisition Targets (defined below) by merger
with or into a direct, wholly-owned subsidiary of the Borrower known as Gridiron
Merger Sub (defined below), subject to the Borrower obtaining certain regulatory
approvals and other conditions precedent;


WHEREAS, the Borrower has requested that the Lenders provide to the Borrower (a)
commitments to fund a revolving credit facility in an aggregate principal amount
at any time outstanding not to exceed $75,000,000, (b) a Term Loan A‑1 facility
in an aggregate principal amount equal to $485,000,000 and (c) a Term Loan A‑2
facility in an aggregate principal amount not to exceed $400,000,000; and


WHEREAS, the parties hereto now desire to set forth the terms and conditions of
the credit facilities, including the conditions precedent to the execution of
this Agreement on the Execution Date (defined below) and the conditions
precedent to the initial extensions of credit under this Agreement on the
Closing Date (defined below), in contemplation of the Borrower completing the
acquisition of the Acquisition Targets simultaneously with the initial
extensions of credit hereunder any time after the Execution Date but no later
than June 28, 2016.


In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto covenant and agree
as follows:


I.            CERTAIN DEFINITIONS
 
1.1                Certain Definitions. In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:


“Acquired Assets” means the assets described in Section 2.1 of the Sprint Retail
Stores Transfer Agreement.


“Acquisition” means the acquisition by the Borrower, through means of a merger
with or into Gridiron Merger Sub, of all of the issued and outstanding shares of
capital stock of the Acquisition Target.
 
1

--------------------------------------------------------------------------------

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of August 10, 2015, among the Borrower, Gridiron Merger Sub, and the
Acquisition Target, as the same may be amended, supplemented, modified, extended
or replaced from time to time in accordance with the terms thereof but without
giving effect to any amendments, supplements, modifications, extensions or
replacements thereof that would be adverse to the interests of the Lenders in
any material respect, in any such case without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed).


“Acquisition Agreement Representations” means, collectively, each representation
and warranty made by or with respect to the Acquisition Targets in the
Acquisition Agreement the inaccuracy of which is material and adverse to the
interests of the Administrative Agent and the Lenders in their capacities as
such, as determined in the reasonable discretion of the Administrative Agent.


“Acquisition Target” means NTELOS Holdings Corp., a Delaware corporation, and
together with its Subsidiaries, collectively, the “Acquisition Targets.”


“Additional Incremental Term Lender” has the meaning set forth in Section
2.1(g)(v).


“Adjusted LIBOR Rate” means for each Interest Period for any LIBOR Rate Loan, an
interest rate per annum equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period; provided
that, in no event shall the Adjusted LIBOR Rate be less than 0.00%.


“Administrative Agent” means CoBank, in its capacity as administrative agent and
collateral agent under the Loan Documents.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.


“Agent Parties” has the meaning set forth in Section 11.4(d)(ii).


“Alternate Base Rate” means a rate per annum determined by the Administrative
Agent on the first Business Day of each week, which shall be the highest of (a)
the Prime Rate, (b) the Federal Funds Effective Rate plus 0.50% per annum, and
(c) the Adjusted LIBOR Rate for an Interest Period of one month on such day plus
of 1.50% per annum; provided that, in no event shall the Alternate Base Rate be
less than 0.00%.  Any change in the Alternate Base Rate due to a change in the
calculation thereof shall be effective at the opening of business on the first
Business Day of each week or, if determined more frequently, at the opening of
business on the first Business Day immediately following the date of such
determination and without necessity of notice being provided to the Borrower or
any other Person.


“Anti-Corruption Laws” means any Laws of any Governmental Authority concerning
or relating to bribery or corruption.


“Anti-Terrorism Laws” means any Laws of any Governmental Authority concerning or
relating to financing terrorism, “know your customer” or money laundering.
 
2

--------------------------------------------------------------------------------

“Applicable Letter of Credit Fee Rate” means the percentage rate per annum based
on the Total Leverage Ratio then in effect according to the Pricing Grid below
the heading “Applicable Margin for LIBOR Rate Loans and Letter of Credit Fee.”


“Applicable Margin” means, as applicable:


(a)            the percentage spread to be added to the Alternate Base Rate
applicable to Base Rate Loans based on the Total Leverage Ratio then in effect
according to the Pricing Grid below the header “Applicable Margin for Base Rate
Loans” for “Revolving Loans and Term Loan A‑1” or “Term Loan A‑2,” as
applicable, or


(b)            the percentage spread to be added to the Adjusted LIBOR Rate
applicable to LIBOR Rate Loans based on the Total Leverage Ratio then in effect
according to the Pricing Grid below the heading “Applicable Margin for LIBOR
Rate Loans and Letter of Credit Fee” with respect to Revolving Loans and the
Term Loan A‑1s or below the heading “Applicable Margin for LIBOR Rate Loans”
with respect to the Term Loan A‑2s.


Notwithstanding the foregoing, the Applicable Margin for any Incremental Term
Loan shall be the interest rate margin per annum governing such Tranche of
Incremental Term Loan as set forth in the Incremental Term Loan Funding
Agreement related to such Tranche, subject to Section 2.1 hereof.


“Applicable Revolving Unused Commitment Fee Rate” means the percentage rate per
annum based on the Total Leverage Ratio then in effect according to the Pricing
Grid below the heading “Applicable Revolving Unused Commitment Fee Rate.”


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.7, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.


“Authorized Officer” means, with respect to any Loan Party or any Subsidiary of
any Loan Party, the Chairman of the Board, any Financial Officer, the Chief
Operating Officer, any Executive Vice President, any Senior Vice President, any
Vice President, Secretary, Assistant Secretary, Treasurer or Assistant Treasurer
(or in the case of a Loan Party or a Subsidiary that is a limited liability
company without officers, a manager or member authorized under such Loan Party’s
or such Subsidiary’s Organizational Documents) of such Loan Party or such
Subsidiary or such other individuals, designated by written notice to the
Administrative Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of the Loan Parties and Subsidiaries required
hereunder.  The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.


“Auxiliary License” means any License (a) to provide: (i)  fixed point to point
microwave, (ii) millimeter wave (70/80/90 GHz Service), (iii) microwave
industrial pool or (iv) aviation auxiliary and (b) the loss of which,
individually or collectively with one or more other Licenses, would not
reasonably be expected to result in a Material Adverse Effect.


“Available Revolving Commitment” means, with respect to any Revolving Lender, an
amount equal to such Lender’s Revolving Commitment minus the outstanding
principal amount of its Revolving Loans, minus such Lender’s Pro Rata Share of
the aggregate outstanding amount of Swing Line Loans, if any, minus such
Lender’s Pro Rata Share of Letter of Credit Obligations, if any.
 
3

--------------------------------------------------------------------------------

“Avoidance Provisions” has the meaning specified in Section 12.4(a)(i)(C).


“Bankruptcy Code” means title 11 of the United States Code.


“Base Rate Loan” means a Loan bearing interest calculated in accordance with the
Base Rate Option.


“Base Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.4(a)(i).


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Shenandoah Telecommunications Company, a Virginia corporation.


“Borrowing” means, as of any date of determination, (a) with respect to LIBOR
Rate Loans outstanding as of such date, a borrowing consisting of Loans of the
same Class and having the same Interest Period and (b) with respect to Base Rate
Loans, all Base Rate Loans outstanding as of such date regardless of Class.


“Borrowing Date” means, with respect to any Loan, the date for the making
thereof (including any Delayed Draw Date) or the renewal or conversion thereof
at or to the same or a different Interest Rate Option, which shall be a Business
Day.


“Budget” means, for the Borrower on a Consolidated basis, forecasted: (a)
operating budget and (b) capital spending budget, all prepared on a materially
consistent basis with the Borrower’s and the Subsidiaries’ historical financial
statements (or on such other basis as the Borrower may propose from time to time
provided that the same is reasonably satisfactory to the Administrative Agent)
and not inconsistent with GAAP.  The Budget represents and will represent as of
the date thereof the good faith estimate of the Borrower and its senior
management concerning the probable course of its and its Subsidiaries’ business.


“Business” has the meaning specified in Section 5.18(b).


“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks are authorized or required to be closed for business in Denver,
Colorado or New York, New York and if the applicable Business Day relates to any
LIBOR Rate Loan or Base Rate Loan determined by reference to the LIBOR Rate,
such day must also be a day on which dealings in Dollar deposits by and between
banks are carried on in the London interbank market.


“Capital Lease” means any lease of real or personal property that is required to
be capitalized under GAAP or that is treated as an operating lease under
regulations applicable to the Borrower and its Subsidiaries but that otherwise
would be required to be capitalized under GAAP.
 
“Cash Collateralize” means (a) with respect to the Obligations, to deposit in a
Controlled Account or to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or Lenders, as
collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and such Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender and (b) with respect to Other
Liabilities, to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of each Lender (or its Affiliate) that is the provider of a
Secured Bank Product or Secured Hedge, as the case may be, as collateral for the
Other Liabilities, cash or deposit account balances, or, if the Administrative
Agent and such Lender (or its Affiliate) shall agree in their respective sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Lender (or its Affiliate). “Cash Collateral”, “Cash
Collateralization” and “Cash Collateralized” shall have meanings correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
4

--------------------------------------------------------------------------------

“Cash Equivalents” means:


(a)           marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America
or if not so backed, then having a rating of at least A+ from Standard & Poor’s
and at least A1 from Moody’s, in each case maturing within two years from the
date of acquisition thereof;


(b)          commercial paper maturing no more than 180 days from the date
issued and, at the time of acquisition, having a rating of at least A‑1 from
Standard & Poor’s or at least P-1 from Moody’s;


(c)           certificates of deposit or bankers’ acceptances maturing within
one year from the date of issuance thereof issued by, or overnight reverse
repurchase agreements from, any commercial bank organized under the Laws of the
United States of America or any state thereof or the District of Columbia and,
in any case, having combined capital and surplus in an amount  not less than
$500,000,000;


(d)           money market or mutual funds whose investments are limited to
those types of investments described in clauses (a) through (c) above; and


(e)           time deposits maturing no more than 30 days from the date of
creation thereof with commercial banks having membership in the Federal Deposit
Insurance Corporation in amounts at any one such institution not exceeding the
lesser of $250,000 or the maximum amount of insurance applicable to the
aggregate amount of the Loan Party’s deposits at such institution.


“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds (other than
business interruption insurance proceeds), or proceeds of a condemnation award
or other compensation.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (ii) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
 
5

--------------------------------------------------------------------------------

“Change of Control” means (a) any Person or group of Persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (either within the meaning of Rules
13d-3 and 13d-5 promulgated by the Securities and Exchange Commission under said
Act or by reason of such Person or group of Persons having the right to acquire
such beneficial ownership, whether exercisable immediately or with the passage
of time (each, an “Option Right”)) of 30% or more of the voting Equity Interests
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully diluted basis, taking into
account any Option Rights as though such rights have been exercised; (b) the
occurrence of (i) any consolidation or merger of the Borrower in which the
Borrower is not the continuing or surviving corporation or pursuant to which
common shares of the Borrower will be converted into cash, securities or other
property or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all of the assets of the
Borrower; or (c) within a period of 24 consecutive calendar months, individuals
who were (i) directors of the Borrower on the first day of such period or (ii)
new directors of the Borrower whose nomination or election to the board of
directors of the Borrower was approved by at least a majority of directors who
were either directors on the first day of such period or whose nomination or
election was previously so approved shall cease to constitute a majority of the
board of directors of the Borrower.


“CIP Regulations” has the meaning specified in Section 10.15.


“Class” means (a) when used in reference to any Loan, whether such Loan is a
Revolving Loan, Swing Line Loan, Term Loan A‑1, Term Loan A‑2 or Incremental
Term Loan, (b) when used in reference to any Commitment, whether such Commitment
is a Revolving Commitment, Swing Line Loan Commitment, Term Loan A‑1 Commitment,
Term Loan A‑2 Commitment or Incremental Term Loan Commitment and (c) when used
in reference to any Lender, whether such Lender is a Revolving Lender, Swing
Line Lender, Term Loan A‑1 Lender, Term Loan A‑2 Lender or Incremental Term
Lender.


“Closing Date” means the Business Day on which each of the conditions precedent
in Section 4.2 has been satisfied or waived, which date shall not be later than
June 28, 2016.


“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.


“CoBank Cash Management Agreement” means any Master Agreement for Cash
Management and Transaction Services between CoBank and the Borrower or any other
Loan Party, including all exhibits, schedules and annexes thereto and including
all related forms delivered by the Borrower or any other Loan Party to CoBank in
connection therewith.


“CoBank Equities” has the meaning specified in Section 6.11.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means the collateral subject to any of the Collateral Documents or
any other real or personal property of the Loan Parties, in each case pledged to
the Administrative Agent for the benefit of the Secured Parties as security for
the Secured Obligations.
 
6

--------------------------------------------------------------------------------

“Collateral Assignment” means any collateral assignment of a Material Contract,
in form and substance approved by the Administrative Agent, executed by the
applicable Loan Party or Loan Parties and the counterparty to such Material
Contract in favor of the Administrative Agent, for the benefit of itself and the
other Secured Parties.


“Collateral Documents” means the Security Agreement, the Collateral Assignment
(if any), the Mortgages, the account control agreements and any other document
pursuant to which the Borrower or any other Loan Party has granted a Lien to the
Administrative Agent for the benefit of the Secured Parties to secure all or a
portion of the Secured Obligations.


“Commitment” means, as to any Lender, the aggregate of its Revolving Commitment,
Swing Line Commitment, Letter of Credit Commitment, Term Loan A‑1 Commitment,
Term Loan A‑2 Commitment and Incremental Term Loan Commitment for each Tranche,
as applicable, and “Commitments” means the aggregate of the Revolving
Commitments, Swing Line Commitment, Letter of Credit Commitments, Term Loan A‑1
Commitments, Term Loan A‑2 Commitments and Incremental Term Loan Commitments of
all of the Lenders.


“Commitment Letter” means that certain commitment letter dated as of August 10,
2015, among the Borrower, CoBank, Royal Bank of Canada and Fifth Third Bank.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Communications” has the meaning specified in Section 11.4.


“Communications Act” means the Communications Act of 1934 and the rules and
regulations of the FCC thereunder.


“Communications Systems” means a system or business (a) providing (or capable of
providing) voice, data, Internet access or video transport, connection,
monitoring services or other communications and/or information services
(including cable television), through any means or medium, (b) providing (or
capable of providing) facilities, marketing, management, technical and financial
(including call rating) or other services to companies providing such transport,
connection, monitoring service or other communications and/or information
services or (c) that is (or that is capable of) constructing, creating,
developing or marketing communications-related network equipment, software and
other devices for use in any system or business described above.


“Company Material Adverse Effect” has the meaning assigned to it in the
Acquisition Agreement without giving effect to any amendment, supplement,
modification, extension or replacement to the Acquisition Agreement entered into
or effective after August 10, 2015.


“Compliance Certificate” means a certificate of the Borrower, signed by a
Financial Officer of the Borrower, substantially in the form of Exhibit B
hereto.


 “Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consent and Agreement” means a Consent and Agreement, dated as of the Closing
Date, by and among the Administrative Agent, on behalf of the Secured Parties,
and the parties to the Sprint Master Agreement and Sprint Affiliate Agreements,
providing for a consent to the assignment of the Sprint Master Agreement and
Sprint Affiliate Agreements and otherwise providing the Administrative Agent and
the Lenders remedies and other protections acceptable to the Administrative
Agent, in its discretion.
 
7

--------------------------------------------------------------------------------

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.


“Consolidated EBITDA” (a) means, at any date of determination, on a Consolidated
basis, the result of (i) the sum, without duplication, of:


(1) net income or deficit, as the case may be;


(2) total interest expense (including non-cash interest);


(3) depreciation and amortization expense;


(4) income taxes;


(5) losses from the disposal or impairment of property and equipment and other
long-term assets, including goodwill, intangibles and spectrum;


(6) losses on sales of assets (excluding sales in the ordinary course of
business);


(7) the actual amount of cash fees, costs and expenses paid or to be paid prior
to or up to 24 months after the Closing Date in connection with the VAE Wind
Down and Tower Sale in an aggregate amount not to exceed $10,000,000;


(8) the actual amount of unusual or non-recurring cash fees, costs and expenses
paid or to be paid prior to or up to 18 months after the Closing Date in
connection with the Acquisition including severance costs, termination fees,
accelerated rent payments, restructuring costs, integration and facilities
closing costs, financing fees and professional fees for advisors, legal,
accounting and other such professional services, whether or not classified as
restructuring expenses on the Consolidated financial statements of the Borrower
in an aggregate amount not to exceed $85,000,000;


(9) cost savings, operating expense reductions, other operating improvements and
initiatives and synergies related to the Acquisition (excluding VAE Wind Down
and Tower Sale direct expenses) that are projected by a Financial Officer of the
Borrower in good faith to be reasonably anticipated to be realizable within 12
months of the Closing Date (which will be added to Consolidated EBITDA as so
projected until fully realized, and calculated on a pro forma basis, as though
such cost savings, operating expense reductions, other operating improvements
and initiatives and synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided, with respect to this clause (a)(i)(9) such cost savings,
operating expense reductions, other operating improvements and initiatives or
synergies are reasonably identifiable and factually supportable (in the good
faith determination of a Financial Officer of the Borrower); provided further,
the aggregate amount of cost savings, operating expense reductions, other
operating improvements, initiatives and synergies added back pursuant to this
clause (a)(i)(9) shall not exceed $40,000,000;
 
(10) the sum of (a) the actual amount of unusual or non-recurring cash fees,
costs and expenses paid or to be paid prior to or up to 12 months after the
Closing Date in connection with any permitted Material Acquisition (other than
the Acquisition) including severance costs, termination fees, accelerated rent
payments, restructuring costs, integration and facilities closing costs, and
professional fees for advisors, legal, accounting and other such professional
services, whether or not classified as restructuring expenses on the
Consolidated financial statements of the Borrower and (b) cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies related to such other permitted Investment that are projected by a
Financial Officer of the Borrower in good faith to be reasonably anticipated to
be realizable within 12 months of the Closing Date of such other permitted
Investment (which will be added to Consolidated EBITDA as so projected until
fully realized, and calculated on a pro forma basis, as though such cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided, with respect to this clause (a)(i)(10) such unusual or
non-recurring cash fees, costs and expenses and cost savings, operating expense
reductions, other operating improvements and initiatives or synergies are
reasonably identifiable and factually supportable (in the good faith
determination of a Financial Officer of the Borrower); provided further, the
aggregate amount of such unusual or non-recurring cash fees, costs and cost
savings, operating expense reductions, other operating improvements, initiatives
and synergies added back pursuant to this clause (a)(i)(10) in any period of
four consecutive fiscal quarters shall not exceed 20% of Consolidated EBITDA
(calculated prior to giving effect to such add-backs added pursuant to this
clause (a)(i)(10));
 
8

--------------------------------------------------------------------------------

(11) amortization of the assets related to the NTELOS Expansion Area (as defined
in Addendum XVIII to the Sprint Affiliate Agreements), that is reflected as a
reduction in the net service fee (contra revenue);


(12) during the fee reduction period described in Section 2.1 of the Sprint
Master Agreement, the straight line adjustment for the fee reduction described
in such Section 2.1; and


(13) any other non-cash expenses, charges (including the amount of any
compensation deduction as the result of any grant of Equity Interest in the
Borrower to employees, directors or officers of the Borrower or any of its
Subsidiaries), losses, or infrequent, unusual or extraordinary items reducing
net income for such period to the extent such non-cash items do not represent a
cash item in any future period;


provided, the items specified above in clauses (2) through (13) shall only be
included to the extent such items reduce net income of the Borrower; minus (ii)
to the extent included in calculating net income or deficit, the sum of:


(1) interest income,


(2) non-cash dividends and patronage income,


(3) equity in earnings from unconsolidated Minority Investments,


(4) gains from the disposal of property and equipment and other long-term
assets, including goodwill, intangibles and spectrum,


(5) gains on sales of assets (excluding sales in the ordinary course of
business),


(6) after the fee reduction period described in Section 2.1 of the Sprint Master
Agreement, the straight line adjustment for the fee reduction described in such
Section 2.1, and


(7) any other non-cash gains, non-cash income or extraordinary items increasing
net income, and
 
9

--------------------------------------------------------------------------------

(b) will be measured for the then most recently completed four fiscal quarters. 
For the purposes of calculating compliance with any test or financial covenant
under this Agreement for any period, if at any time during such period the
Borrower or any Subsidiary shall have made any Material Acquisition or Material
Disposition, the Consolidated EBITDA for such period shall be calculated on a
Pro forma Basis to give effect to such Material Acquisition or Material
Disposition.


“Contingent Obligations” means, as applied to any Person, any direct or indirect
liability of that Person: (a) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that any agreements relating thereto will be
complied with, or that the holders of such liability will be protected (in whole
or in part) against loss with respect thereto; (b) with respect to any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; or (c) under any foreign
exchange contract, currency swap agreement, interest rate swap agreement or
other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates. 
Contingent Obligations shall also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligations of another, (ii) obligations to make take-or-pay or
similar payments if required regardless of the nonperformance by any other party
or parties to an agreement, and (iii) any liability of such Person for the
obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another.  The amount of any Contingent Obligation at any time shall be
equal to the amount of the obligations so guaranteed or otherwise supported or,
if not a fixed and determined amount, the maximum amount so guaranteed at such
time.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
“controlled by” a Person if such Person holds, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such other Person.  “Controlling” and “Controlled” have meanings
correlative thereto.


“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent.


“Conversion or Continuation Notice” has the meaning specified in Section 2.5.


“Credit Extension” means the making, conversion or continuation of any Borrowing
or Loan or the issuing, extending, amending, renewing or increasing of any
Letter of Credit.


“Debt Incurrence” means the incurrence by the Borrower or any of its
Subsidiaries on or after the Initial Credit Extension of any Indebtedness other
than the Secured Obligations.
 
“Debt Service Coverage Ratio” means the ratio, for the Borrower on a
Consolidated basis, derived by dividing (a) the result of (i) Consolidated
EBITDA minus (ii) cash taxes (net of cash taxes in connection with receipt of
amounts pursuant to the Sprint Master Agreement), by (b) the sum of (i) all
scheduled principal payments on Indebtedness and (ii) cash interest expense, in
each case for the most recently completed four fiscal quarters; provided, that
(1) if the Closing Date occurs on any day other than the last day of a fiscal
quarter, for the first fiscal quarter ending immediately after the Closing Date,
each of Consolidated EBITDA, cash taxes, scheduled principal payments and cash
interest expense (collectively, the “DSCR Components”) shall be an estimated
number for such fiscal quarter which estimate shall assume that the Acquisition
was consummated on the first day of such fiscal quarter and which estimate shall
be reasonably acceptable to the Borrower and the Administrative Agent multiplied
by four, (2) for the first full fiscal quarter ending immediately after the
Closing Date, each of the DSCR Components shall be calculated for the most
recently completed fiscal quarter multiplied by four, (3) for the second full
fiscal quarter ending after the Closing Date, each of the DSCR Components shall
be calculated for the most recently completed two fiscal quarters multiplied by
two, and (4) for the third full fiscal quarter ending after the Closing Date,
each of the DSCR Components shall be calculated for the then most recently
completed three fiscal quarters multiplied by 1.33; provided further, that in
case of all of clauses (1) through (4), inclusive, of the preceding proviso,
non-recurring items shall not be annualized and shall only be recognized in the
fiscal quarter in which they arise.
 
10

--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.


“Default Rate” means, as of any date of determination, the following: (a) for
all outstanding Loans, a rate equal to the interest rate then in effect
(inclusive of the highest Applicable Margin) with respect to such Loans plus an
additional margin of 2.00% per annum, (b) for all Letter of Credit Obligations,
the Applicable Letter of Credit Fee Rate as of such date plus an additional
margin of 2.00% per annum and (c) for all other Obligations, a rate equal to the
then-applicable rate for Base Rate Loans (inclusive of the highest Applicable
Margin) plus an additional margin of 2.00% per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans constituting any portion of
the Initial Credit Extension within two Business Days of the date such Loans
were required to be funded hereunder, (ii) fund all or any portion of its Loans
after the Initial Credit Extension within two Business Days of the date such
Loans were required to be funded hereunder unless, solely with respect to this
clause (ii), such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (iii) pay to the Administrative Agent, any
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any Issuing
Lender or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder after the Initial Credit Extension and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (x) become the subject of a
proceeding under any Debtor Relief Law, or (y) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and,
subject to any cure rights expressly provided above, such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swing Line
Lender and each Lender.
 
11

--------------------------------------------------------------------------------

“Delayed Draw” means each Borrowing under the Term Loan A‑2 Facility made by the
Borrower after the Initial Credit Extension and on or prior to the Delayed Draw
Expiration Date in accordance with Section 2.1(b)(ii).


“Delayed Draw Date” means each date a Borrowing under the Term Loan A‑2 Facility
is funded in accordance with Section 2.1(b)(ii).


“Delayed Draw Expiration Date” means the earliest of (a) the date that is 18
months following the Closing Date, (b) the date on which the Borrower elects in
its sole discretion by written notice to the Administrative Agent to terminate
the remaining Term Loan A‑2 Commitments in accordance with the terms and
conditions of Section 2.12(b)(iii) and (c) the Maturity Date.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
asset by any Person.


“Disqualified Stock” means any Equity Interest of any Person that is or, upon
the passage of time or the occurrence of any event may become, an obligation of
such Person to redeem, purchase, retire, defease or otherwise make any payment
in respect of such Equity Interest in consideration other than any additional
Equity Interest (other than Disqualified Stock), if such obligation matures or
has the potential to mature sooner than one year after the then latest Maturity
Date.  Notwithstanding the foregoing: (a) any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees shall not constitute
Disqualified Stock of the Borrower solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (b) any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.


“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.


“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the Laws of the United States of America or any state, commonwealth or territory
thereof or under the Laws of the District of Columbia.


“Drawing Date” has the meaning specified in Section 2.9(c)(i).
 
12

--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.7(b)(v) and 11.7(b)(vi) (subject to such consents, if
any, as may be required under Section 11.7(b)(iii)).


“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign Laws and any consent decrees, concessions, permits,
grants, franchises, licenses, agreements or other restrictions of a Governmental
Authority or common Law causes of action relating to: (a) protection of the
environment or natural resources from, or emissions, discharges, releases or
threatened releases of, Hazardous Materials in the environment including ambient
air, surface, water, ground water or land; (b) the generation, handling, use,
labeling, disposal, transportation, reclamation and remediation of Hazardous
Materials; (c) human health as affected by Hazardous Materials; (d) the
protection of endangered or threatened species; and (e) the protection of
environmentally sensitive areas.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary of any Loan Party
resulting from or based upon: (a) violation of any Environmental Law; (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials; (c) exposure to any Hazardous Materials; (d) the release or
threatened release of any Hazardous Materials into the environment; or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means, collectively, (a) all securities, whether certificated
or uncertificated, and all other stock units, (b) all of the issued and
outstanding shares, interests or other equivalents of capital stock of any
corporation, whether voting or non-voting and whether common or preferred, (c)
all partnership, joint venture, limited liability company or other equity
interests in any Person not a corporation, (d) all options, warrants and other
rights to acquire, and all securities convertible into, any of the foregoing,
(e) all rights to receive interest, income, dividends, distributions, returns of
capital and other amounts (whether in cash, securities, property, or a
combination thereof) with respect to any of the foregoing and (f) all additional
stock, warrants, options, securities, interests and other property, paid or
payable or distributed or distributable, with respect to any of the foregoing.


“Equity Issuance” means any issuance or sale by the Borrower or any of its
Subsidiaries of any Equity Interests at any time on or after the Initial Credit
Extension.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with any Loan
Party within the meaning of Sections 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 of
the Code).


“ERISA Event” means (a) a “reportable event” (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan (excluding those for
which the provision for 30-day notice to the PBGC has been waived by
regulation); (b) a withdrawal by a Loan Party or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party or any
ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent
to terminate, the treatment of an amendment to a Pension Plan or a Multiemployer
Plan as a termination under Section 4041(c) or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan; (e) an
event or condition that constitutes grounds or that could reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) an event or
condition that results or could reasonably be expected to result in any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, to a Loan Party or any ERISA Affiliate;
(g) with respect to any Pension Plan, the failure to satisfy the minimum funding
standards under the Plan Funding Rules (whether or not waived); (h) with respect
to any Pension Plan, the occurrence of any event that would result in the
imposition of any limitation under Section 436 of the Code or Section 206(g) of
ERISA, determined without regard to any contribution made or the provision of
security under Section 436 of the Code or Section 206(g) of ERISA to avoid the
imposition of the limitation; (i) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of the Plan Funding Rules; and (j) any transaction that could subject
any Loan Party or any ERISA Affiliate to liability under Section 4069 or 4212(c)
of ERISA.
 
13

--------------------------------------------------------------------------------

“Event of Default” means any of the events described in Section 9.1 and referred
to therein as an “Event of Default.”


“Excluded Assets” shall mean


(a) any fee-owned real property other than Material Owned Real Property;


(b) all real property leasehold interests;


(c) motor vehicles and other assets subject to certificates of title;


(d) “intent to use” trademark applications, in each case, only until such time
as any Loan Party begins to use such Trademarks (as defined in the Security
Agreement) (the security interest in such Trademark shall be deemed granted by
such Loan Party at such time and will attach immediately);


(e) the Equity Interests (as defined in the Security Agreement) of any Loan
Party in any Foreign Subsidiary that represents in excess of 65% of the
outstanding voting stock of such Foreign Subsidiary to the extent the pledge of
any greater percentage would result in material adverse tax consequences to the
Borrower;


(f) any item of real or personal, tangible or intangible, property (including
Licenses issued by the FCC and any applicable PUC) to the extent and only for so
long as the creation, attachment or perfection of the security interest granted
in the Loan Documents by any Loan Party in its right, title and interest in such
item of property is prohibited by applicable Law or is permitted only with the
consent (that has not been obtained) of a Governmental Authority (including the
FCC and any applicable PUC);


(g) any property subject to a Lien pursuant to a permitted purchase money
security interest or Capital Lease to the extent and only for so long as the
applicable purchase money security agreement, Capital Lease or other applicable
documentation contains a term that restricts, prohibits, or requires a consent
(that has not been obtained) of a Person (other than any Loan Party or any
Subsidiary of a Loan Party) to, the creation, attachment or perfection of the
security interest and such restriction, prohibition and/or requirement of
consent is not rendered ineffective by applicable Law (after giving effect to
the applicable anti-assignment provisions of the UCC);


(h) any item of real or personal, tangible or intangible, property (other than
any Equity Interests (as defined in the Security Agreement) owned by any Loan
Party) to the extent and only for so long as the creation, attachment or
perfection of the security interest granted in the Loan Documents by any Loan
Party in its right, title and interest in such item of property (i) would give
any other Person (other than any Loan Party or any Subsidiary of a Loan Party)
the right to terminate its obligations with respect to such item of property or
(ii) would cause such property to become void or voidable if a security interest
therein was created, attached or perfected;
 
14

--------------------------------------------------------------------------------

(i) any item of real or personal, tangible or intangible, property (other than
any Equity Interests (as defined in the Security Agreement) owned by any Loan
Party) to the extent and only for so long as such property is subject to a
contract that contains a term that restricts, prohibits, or requires a consent
(that has not been obtained) of a Person (other than any Loan Party or any
Subsidiary of a Loan Party) to, the creation, attachment or perfection of the
security interest granted in the Loan Documents and any such restriction,
prohibition and/or requirement of consent is not rendered ineffective by
applicable Law (after giving effect to the applicable anti-assignment provisions
of the UCC);


(j) the Equity Interests (as defined in the Security Agreement) in any Minority
Investment (other than the CoBank Equities or any other Loan Party) owned by any
Loan Party that is (i) set forth on Schedule 1.1(B) hereto or (ii) (w) valued at
or less than $1,000,000, (x) in which the Loan Parties own in the aggregate 5%
or less of the Equity Interests (as defined in the Security Agreement) of the
issuer or (y) to the extent and only for so long as the Organizational Documents
of such Minority Investment contain a term that restricts, prohibits or requires
a consent (that has not been obtained) of a Person (other than any Loan Party or
any Subsidiary of a Loan Party) to, the creation, attachment or perfection of
the security interest granted in the Loan Documents and such restriction,
prohibition and/or requirement of consent is not rendered ineffective by
applicable Law (after giving effect to the applicable anti-assignment provisions
of the UCC);


(k) any margin stock (within the meaning of Regulation U of the Board) that the
Administrative Agent may determine in its sole discretion to exclude from the
Collateral; and


(l) any additional personal property or Material Owned Real Property that the
Administrative Agent may determine in its sole discretion to exclude from the
Collateral if the Administrative Agent has determined that the costs to the
Borrower of perfecting a Lien on such property exceeds the relative benefit
afforded to the Lenders;


provided that, if at any time the creation, attachment or perfection of the
security interest granted pursuant to the Loan Documents in any of the property
subject to clauses (f) through (j) of this definition of “Excluded Assets” shall
be permitted or consent in respect thereof shall have been obtained, then the
applicable Loan Party shall at such time be deemed to have granted a security
interest in such property (and such security interest will attach immediately
without further action); provided further, the rights to receive, and any
interest in, all proceeds of, or monies or other consideration received or
receivable from or attributable to the sale, transfer, lease, assignment or
other Disposition of, any of the Excluded Assets (to the extent a direct
security interest in such property or proceeds from the sale, transfer, lease,
assignment or other Disposition of such property shall not have already been
granted) shall attach immediately and be subject to the security interest
granted pursuant to the Loan Documents in favor of the Administrative Agent for
the benefit of the Secured Parties.


“Excluded Subsidiaries” means (a) Shenandoah Telephone Company and all other
regulated Subsidiaries of the Borrower (to the extent such regulated Subsidiary
is prohibited from pledging its assets as security for, or providing a Guaranty
of the Obligations under, the Facilities without the consent of the applicable
PUC or similar regulatory or other Governmental Authority), (b) Virginia PCS
Alliance, L.C. until the earlier of (i) the date on which it is directly or
indirectly wholly-owned by the Borrower and (ii) 120 days after the Closing
Date, (c) NH Licenses LLC until the earlier of (i) the date on which it is
directly or indirectly wholly-owned by the Borrower and (ii) 120 days after the
Closing Date, (d) Foreign Subsidiaries, (e) Immaterial Subsidiaries (other than,
at the option of the Borrower, any Immaterial Subsidiary which has been
designated as a Guarantor) and (f) any other Subsidiary with respect to which
the Administrative Agent, in its sole discretion, in consultation with the
Borrower, determines the burden, cost, tax or regulatory consequences of such
Subsidiary becoming a Guarantor is excessive in view of the benefits obtained by
Lenders therefrom.
 
15

--------------------------------------------------------------------------------

 “Excluded Swap Obligation” means, with respect to any Loan Party providing a
Guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, if, and to the extent that, all or a portion of the Guaranty
of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.16 and any
other “keepwell, support or other agreements” for the benefit of such Guarantor)
at the time the Guaranty of, or the grant of such security interest by, such
Loan Party becomes effective with respect to such related Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or grant of security interest is
or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.6) or (y) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.2, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.2 and (d) any U.S. federal withholding Taxes imposed
under FATCA.


“Execution Date” means the Business Date on which each of the conditions
precedent in Section 4.1 has been satisfied or waived.


“Execution Date Representations” shall mean the representations and warranties
set forth in Section 5.1,  Section 5.7 and Section 5.8(c)(i)(A).


“Facility” means, collectively, the Revolving Credit Facility, the Term Loan A‑1
Facility, the Term Loan A‑2 Facility, the Swing Line Facility, the Letter of
Credit Facility and the Incremental Term Loan Facility.


“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
 
16

--------------------------------------------------------------------------------

“FCC” means the Federal Communications Commission.


“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such date, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.


“Fee Letters” means, collectively, (a) that certain fee letter dated as of
August 10, 2015, between the Borrower and the Administrative Agent, (b) that
certain fee letter dated as of August 10, 2015, among the Borrower, Royal Bank
of Canada and the Administrative Agent, (c) that certain fee letter dated as of
August 10, 2015, among the Borrower, Fifth Third Bank and the Administrative
Agent, (d) the Flex Letter and (e) any other fee letters entered into between
the Borrower and the Administrative Agent from time to time in connection with
any Tranche of Incremental Term Loans.


“Financial Officer” means with respect to any Loan Party or any Subsidiary of
any Loan Party, Chief Financial Officer, Chief Executive Officer, any principal
accounting officer or controller  (or in the case of a Loan Party or a
Subsidiary that is a limited liability company without officers, a manager or
member authorized under such Loan Party’s or such Subsidiary’s Organizational
Documents) of such Loan Party or such Subsidiary or such other individuals,
designated by written notice to the Administrative Agent from the Borrower,
employed in a position involving responsibility for the management of the
financial affairs and the preparation of financial statements on behalf of the
Loan Parties and Subsidiaries required hereunder.  The Borrower may amend such
list of individuals from time to time by giving written notice of such amendment
to the Administrative Agent.


“Flex Letter” means that certain letter agreement, dated as of August 10, 2015,
among the Borrower, the Administrative Agent, Royal Bank of Canada and Fifth
Third Bank.


“Flex-Debt Amount” means, on any date of determination, an amount equal to the
result of (a) $150,000,000 minus (b) the sum of (i) the aggregate outstanding
principal amount of all Tranches of Incremental Term Loans under the Incremental
Term Loan Facility plus (ii) the aggregate outstanding principal amount of all
Permitted Additional Indebtedness.


“Flood Laws” means, collectively, (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004, and all other
applicable Laws related thereto.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary of the Borrower that is a “controlled
foreign corporation” under Section 957 of the Code or that is a direct or
indirect Domestic Subsidiary that is treated as a disregarded entity for federal
income tax purposes in a case in which substantially all of such entity’s assets
are comprised of one or more “controlled foreign corporations” under Section 957
of the Code.
 
17

--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share
of outstanding Swing Line Loans made by the Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.3, and applied on a consistent
basis.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), including, without limitation, the FCC and any
applicable PUC.


“Gridiron Merger Sub” means Gridiron Merger Sub, Inc., a Delaware corporation
and a direct wholly-owned Subsidiary of the Borrower.


“Guaranteed Liabilities” means (a) the prompt Payment In Full, when due or
declared due and at all such times, of all Secured Obligations and all other
amounts pursuant to the terms of this Agreement, the Notes, and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower or any other Loan Party to any one or more of the
Secured Parties, including principal, interest, premiums and fees (including all
reasonable and documented fees and expenses of counsel), (b) the prompt and full
performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by the Borrower
and each other Loan Party under this Agreement, the Notes and all other Loan
Documents to which it is a party and (c) the prompt Payment In Full by the
Borrower and each other Loan Party, when due or declared due and at all such
times, of obligations and liabilities now or hereafter arising with respect to
any Secured Bank Product or Secured Hedge.  Notwithstanding the foregoing, the
“Guaranteed Liabilities”, with respect to any Loan Party providing a Guaranty,
shall not include the Excluded Swap Obligations.


“Guarantor” means each Person that joins this Agreement as a Guarantor after the
Execution Date pursuant to a Guarantor Joinder.


“Guarantor Joinder” means a joinder agreement joining a Person as a Guarantor
under the Loan Documents in the form of Exhibit C.


“Guarantors’ Obligations” means the obligations of the Guarantors to the Secured
Parties under Article XII.
 
18

--------------------------------------------------------------------------------

“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or other obligation or liability of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation or liability (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise), (b) to purchase or lease property or services for the
purpose of assuring another Person’s payment or performance of any Indebtedness
or other obligations or liabilities, (c) to maintain the working capital of such
Person to permit such Person to pay such Indebtedness or other obligations or
liabilities or (d) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation or liability of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided, that the term Guaranty/Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. 
Unless otherwise specified, the amount of any Guaranty shall be deemed to be the
lesser of the principal amount of the Indebtedness or other obligations or
liabilities guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty.


“Hazardous Materials” means (a) any explosive or radioactive substances,
materials or wastes and (b) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products.


“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement.


“Hedge Bank” means any Person party to a Hedge Agreement with a Loan Party or
any Subsidiary of a Loan Party who at the time that the Hedge Agreement is
entered into is a Lender or an Affiliate of a Lender.


“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
19

--------------------------------------------------------------------------------

“Hostile Acquisition” means the acquisition of the Equity Interests of a Person
through a tender offer or similar solicitation of the owners of such Equity
Interests which has not been approved (prior to such acquisition) by resolutions
of the Board of Directors of such Person or by similar action if such Person is
not a corporation, or, if such acquisition has been so approved, as to which
such approval has been subsequently withdrawn.


“Immaterial Subsidiary” means a Subsidiary which, as of the last day of the most
recent fiscal quarter of the Borrower then ended for which financial statements
are available, has neither revenues nor total assets of greater than 2.5% of the
Consolidated revenues or Consolidated total assets of the Borrower for such
period.  In no event shall the Subsidiaries of the Borrower designated as
Immaterial Subsidiaries account, in the aggregate, for more than 7.5% of either
the Consolidated revenues or the Consolidated total assets of the Borrower for
any period.


“Incremental Term Lender” means each Lender having an Incremental Term Loan
Commitment with respect to any Tranche of the Incremental Term Loan Facility or
who has funded or purchased all or a portion of any Incremental Term Loan with
respect to any Tranche of the Incremental Term Loan Facility in accordance with
the terms hereof.


“Incremental Term Loan” has the meaning specified in Section 2.1(g).


“Incremental Term Loan Commitment” means, as to any Lender at any time, the
amount initially set forth opposite its name in any Incremental Term Loan
Funding Agreement with respect to any Tranche of the Incremental Term Loan
Facility, as such Commitment is thereafter assigned or modified and “Incremental
Term Loan Commitments” means the aggregate Incremental Term Loan Commitments of
all of the Lenders with respect to all Tranches of the Incremental Term Loan
Facility.


“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.1(g).


“Incremental Term Loan Funding Agreement” has the meaning assigned to such term
in Section 2.1(g)(vi) and shall be substantially in the form of Exhibit K
hereto.


“Incremental Term Loan Note” means a promissory note of the Borrower
substantially in the form of Exhibit F-5 hereto to any requesting Incremental
Term Loan Lender evidencing its Incremental Term Loan pursuant to any Tranche of
Incremental Term Loans.


“Indebtedness” means, with respect to any Person, without duplication:  (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases or other capitalized agreements that is properly classified as a
liability on a balance sheet in conformity with GAAP; (c) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (d) any obligation owed for all or any part of
the deferred purchase price of property or services, except trade payables
arising in the ordinary course of business and outstanding not more than 90 days
after such obligation is due; (e) all obligations created or arising under any
conditional sale or other title retention agreement; (f) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person, but only to the
extent of the fair value of such property or asset; (g) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements; (h) the net termination obligations of such Person under any Hedge
Agreement, calculated as of any date as if such agreement or arrangement were
terminated as of such date; (i) the maximum amount of all standby letters of
credit issued or bankers’ acceptance facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed); (j) the principal balance outstanding under any Synthetic Lease
Obligation; (k) with respect to the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or joint
venturer, the least of (i) such Indebtedness and (ii) such Person’s actual
liability for such Indebtedness; (l) obligations with respect to principal under
Contingent Obligations with respect to the repayment of money or the deferred
purchase price of property, whether or not then due and payable (calculated as
the maximum amount of such principal); and (m) obligations under partnership,
organizational or other agreements to fund capital contributions or other equity
calls with respect to any Person or Investment or to redeem, repurchase or
otherwise make payments in respect of any Equity Interests of any Person.
 
20

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the preceding clause (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 11.3(b).


“Information” has the meaning specified in Section 11.8.


“Initial Credit Extension” means that portion of the initial Credit Extension
under the Facilities which (a) is necessary for the Borrower and its
Subsidiaries to consummate the Transactions and to repay in full all outstanding
obligations under the Prior Credit Agreement and (b) shall be advanced on the
Closing Date concurrent with the consummation of the Transactions and the
repayment of the outstanding obligations under the Prior Credit Agreement.


“Initial Interest Period” means the initial Interest Period following the
Closing Date which shall be for a period commencing no earlier than the Closing
Date and ending no later than the last day of the calendar month in which the
Closing Date occurs.


“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Governmental Authority under any Debtor Relief Law or other similar Law now or
hereafter in effect or (ii) for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
any Loan Party or otherwise relating to the liquidation, dissolution, winding-up
or relief of such Person or (b) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors undertaken under any Debtor Relief Law or other similar
Law now or hereafter in effect.


“Intellectual Property” means all Copyrights, Domain Names, Patents, Trademarks
and IP Licenses, in each case as defined in the Security Agreement.


“Interest Payment Date” means (a) the first day of each calendar quarter after
the Closing Date and (b) the Maturity Date.


“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Loans, Term Loans or one or more Tranches of
Incremental Term Loans bear interest under the LIBOR Rate Option.  Subject to
the last sentence of this definition, such period shall be one, two, three, six
or, to the extent made available by all the Lenders, twelve months or, to the
extent applicable, a period equal to the Initial Interest Period.  Such Interest
Period shall commence on the effective date of such LIBOR Rate Loan, which shall
be (a) the Borrowing Date if the Borrower is requesting new Loans or (b) the
date of renewal of or conversion to a LIBOR Rate Loan if the Borrower is
renewing or converting an existing Loan.  Notwithstanding the second sentence
hereof: (i) any Interest Period that would otherwise end on a date that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) the Borrower shall not
select, convert to or renew an Interest Period for any portion of the Loans that
would end after the applicable Maturity Date and (iii) if any Interest Period
begins on the last Business Day of a month or on a day of a month for which
there is no numerically corresponding day in the month in which such Interest
Period is to end, such Interest Period shall be deemed to end on the last
Business Day of the final month of such Interest Period.
 
21

--------------------------------------------------------------------------------

“Interest Rate Hedge” means a Hedge Agreement entered into by the Loan Parties
or their Subsidiaries in order to provide protection to, or minimize the impact
upon, the Loan Parties and/or their Subsidiaries of increasing floating rates of
interest applicable to Indebtedness.


“Interest Rate Option” means any (a) LIBOR Rate Option or (b) Base Rate Option.


“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a line of
business, division or business unit.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“IRS” means the United States Internal Revenue Service.
 
“ISP” has the meaning specified in Section 2.9(j).


“Issuing Lender” means (a) initially, CoBank in its individual capacity as
issuer of Letters of Credit hereunder, (b) such other Lender as the Borrower may
from time to time select as an Issuing Lender, and (c) any Eligible Assignee to
which all or any portion of the Letter of Credit Commitment of its assignor has
been assigned, in each case for so long as CoBank, such other Lender or such
Eligible Assignee, as the case may be, shall have a Letter of Credit Commitment;
provided that, in the case of clauses (b) and (c) such other Lender or Eligible
Assignee expressly agrees to perform all obligations required of an Issuing
Lender hereunder in accordance with the terms herein, and notifies the
Administrative Agent of its principal office and the amount of its Letter of
Credit Commitment (which information shall be recorded by the Administrative
Agent in the Register).


“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval of or settlement agreement
with any Governmental Authority applicable to any Person or the properties of
any Person, including the Licenses, and, including the Communications Act, all
applicable PUC Laws and all Environmental Laws.


“Lender” or “Lenders” means each of the financial institutions from time to time
party hereto as a lender (including the Swing Line Lender, any Additional
Incremental Term Lender and any Issuing Lender) and their respective successors
and assigns as permitted hereunder, each of which is referred to herein as a
Lender.  For the purpose of any Loan Document that provides for the granting of
a security interest or other Lien to the Lenders or to the Administrative Agent
for the benefit of the Lenders as security for the Secured Obligations,
“Lenders” shall include any Affiliate of a Lender to the extent such Affiliate
is a Secured Party.
 
22

--------------------------------------------------------------------------------

“Letters of Credit” has the meaning specified in Section 2.9(a).


“Letter of Credit Borrowing” has the meaning specified in Section 2.9(c)(iii).


“Letter of Credit Commitment” means, with respect to any Issuing Lender at any
time, (a) the amount initially set forth opposite its name on Part 2 of Schedule
1.1(A) or (b) the amount set forth in the Register maintained by the
Administrative Agent pursuant to notice delivered to the Administrative Agent by
such Issuing Lender of the amount of its Letter of Credit Commitment, in each
case as such Letter of Credit Commitment is thereafter assigned or modified, and
“Letter of Credit Commitments” means the aggregate Letter of Credit Commitments
of all of the Issuing Lenders.  As of the Execution Date, the total Letter of
Credit Commitments of all Issuing Lenders is $10,000,000. The aggregate Letter
of Credit Commitments may exceed the Letter of Credit Sublimit at any time, but
the Letter of Credit Obligations shall not at any time exceed the Letter of
Credit Sublimit.


“Letter of Credit Expiration Date” means the day that occurs 30 days prior to
the Maturity Date.


“Letter of Credit Facility” means the Letter of Credit facility established
pursuant to Section 2.9.


“Letter of Credit Fee” has the meaning specified in Section 2.9(b).


“Letter of Credit Obligations” means, as of any date of determination, (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus (b) the aggregate Reimbursement
Obligations and Letter of Credit Borrowings on such date.


“Letter of Credit Request” has the meaning specified in Section 2.9(a).


“Letter of Credit Sublimit” means the lesser of (a) $10,000,000 and (b) the
result of (i) the Revolving Commitments minus (ii) the Swing Line Commitment.


“LIBOR Rate” means, with respect to any Interest Period, a rate of interest
reported by Bloomberg Information Services (or on any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (the “Service”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that, (a) in the event the Administrative Agent is not
able to determine the LIBOR Rate using such methodology, the Administrative
Agent shall notify the Borrower and the Administrative Agent and the Borrower
will agree upon a substitute basis for obtaining such quotations and (b) the
LIBOR Rate for the Initial Interest Period (if applicable) shall be the rate
determined based on a linear interpolation between (i) the LIBOR Rate for an
interest period that is the next shortest interest period reported by the
Service to the duration of the Initial Interest Period and (ii) the LIBOR Rate
for an interest period that is the next longest interest period reported by the
Service to the duration of the Initial Interest Period.
 
23

--------------------------------------------------------------------------------

“LIBOR Rate Loan” means a Loan bearing interest at the LIBOR Rate Option.


“LIBOR Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.4(a)(ii).


“Licenses” means any cable television franchise or any wireline telephone,
cellular telephone, microwave, personal communications, commercial mobile radio
service, broadband or other telecommunications license, authorization,
registration, certificate, waiver, certificate of compliance, franchise
(including cable television and telecommunications franchise), approval, right
of way, material filing, exemption, order, or permit, whether for the
acquisition, construction or operation of any Communications System, including
the lease of any spectrum (and attendant rights and obligations), or to
otherwise provide the services related to any Communications System, granted or
issued by the FCC or any applicable PUC or other Governmental Authority.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, lien (statutory or otherwise), security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment or deposit arrangement intended as, or
having the effect of, security.


“Limited Conditionality Purchase Agreement” means a definitive purchase or
similar agreement under which a Loan Party’s contractual obligation to
consummate an acquisition of or other transaction resulting in an Investment is
not conditioned upon such Loan Party having obtained third-party financing.


“Loan Documents” means this Agreement, the Fee Letters, the Negative Pledge
Agreements, the Collateral Documents, the Solvency Certificate, the Perfection
and Diligence Certificate, the Notices of Incremental Term Loan Borrowing (if
any), the Incremental Term Loan Funding Agreements (if any), the Notes and any
other instruments, certificates or documents delivered in connection herewith or
therewith, all as amended, restated, reaffirmed, reconfirmed, replaced,
substituted or otherwise modified from time to time.


“Loan Parties” means (a) prior to the Initial Credit Extension, the Borrower and
(b) on and after the Initial Credit Extension, the Borrower and the Guarantors.


“Loan Request” means a request for a Term Loan, an Incremental Term Loan, a
Revolving Loan or a Swing Line Loan, in each case substantially in the form of
Exhibit D hereto.


“Loans” means, collectively, all Revolving Loans, Swing Line Loans, Term Loans
and Incremental Term Loans or any Revolving Loan, Swing Line Loan, Term Loan or
Incremental Term Loan, and “Loan” means the reference to any of the foregoing.


“Master Subordinated Intercompany Note” means a master intercompany note,
substantially in the form of Exhibit M hereto, evidencing Indebtedness among the
Loan Parties and delivered by the Loan Parties to the Administrative Agent on
the Closing Date.
 
“Material Accounts” means (a) all deposit, securities and commodities accounts
in the name of the Borrower at the financial institution with which the Borrower
maintains its primary banking relationship and (b) all other deposit, securities
and commodities accounts in the name of the Loan Parties and their respective
Subsidiaries (other than Excluded Subsidiaries) to the extent the average daily
or interdaily balance or market value of such accounts for the most recently
completed six calendar months exceeds $1,000,000 individually or $2,500,000 in
the aggregate; provided that, (x) Material Accounts will not include any deposit
account specially and exclusively used for payroll, payroll taxes or other
employee wages or benefit payments to or for the benefit of any salaried
employee of any Loan Party or any Subsidiary of any Loan Party and (y) the
individual and aggregate thresholds described in clause (b) shall be calculated
without including (i) the balance or market value of any deposit account that is
specially and exclusively used for payroll, payroll taxes or other employee
wages or benefit payments to or for the benefit of any salaried employee of any
Loan Party or any Subsidiary of any Loan Party and (ii) the balance or market
value of any deposit account pledged to the United States of America, acting
through the Administrator of the Rural Utilities Service, to the extent the
balances or market values for all such pledged accounts do not exceed in the
aggregate $2,500,000 and for so long as such pledge is required pursuant to the
terms and conditions of any grant awarded to any Acquisition Target under the
Broadband Initiatives Program on or before the Execution Date.
 
24

--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating line of business, division or business unit or
constitutes all or substantially all of the Equity Interests of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $10,000,000.


“Material Adverse Effect” means (a) a material adverse effect upon the business,
result of operations, properties, assets or financial condition of the Loan
Parties and their respective Subsidiaries, taken as a whole, or (b) the
impairment of any Liens in favor of the Administrative Agent, of the ability of
the Loan Parties and their respective Subsidiaries to perform their material
obligations under any Loan Document or of the Administrative Agent or any Lender
to enforce any material provision of any Loan Document or collect any of the
Secured Obligations.  In determining whether any individual event would
reasonably be expected to have a Material Adverse Effect, notwithstanding that
such event does not of itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event and all other
then existing events would reasonably be expected to have a Material Adverse
Effect.


“Material Contracts” means (a) each of the Sprint Agreements, (b) the
Acquisition Agreement and (c) any other contract or agreement, written or oral,
of any Loan Party or any of its respective Subsidiaries the failure to comply
with which would reasonably be expected to have a Material Adverse Effect.


“Material Disposition” means any Disposition or series of related Dispositions
that yields gross proceeds to the Borrower and its Subsidiaries in excess of
$10,000,000.


“Material Indebtedness” means Indebtedness (other than the Obligations) in an
aggregate principal amount in excess of $25,000,000.


“Material License” means all Licenses (a) issued by the FCC or any PUC, (b)
required for the operation of any Communications System in the manner in which
such Communications System is operating or (c) material to the value of the
assets of any Loan Party or Subsidiary of any Loan Party but excluding any
Auxiliary License.


“Material Owned Real Property” means any real property owned by any Loan Party
in fee simple with a fair market value (determined in good faith by the
Borrower) in excess of $1,500,000 or as to which the loss thereof would
reasonably be expected to have a Material Adverse Effect.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
Swing Line Facility and the Letter of Credit Facility, the earlier of (i) the
date of acceleration of the Obligations in accordance with Section 9.2 and (ii)
five years from the last day of the calendar quarter during which the Closing
Date occurs, (b) with respect to the Term Loan A‑1 Facility, the earlier of (i)
the date of acceleration of the Obligations in accordance with Section 9.2 and
(ii) five years from the last day of the calendar quarter during which the
Closing Date occurs, (c) with respect to the Term Loan A‑2 Facility, the earlier
of (i) the date of acceleration of the Obligations in accordance with Section
9.2 and (ii) seven years from the last day of the calendar quarter during which
the Closing Date occurs and (d) with respect to any Tranche of Incremental Term
Loans under the Incremental Term Loan Facility, the earlier of (i) the date of
acceleration of the Obligations in accordance with Section 9.2 and (ii) the date
set forth in the corresponding Incremental Term Loan Funding Agreement (which
date shall be no earlier than the Maturity Date with respect to the Term Loan
A‑1 Facility); provided that, if the Maturity Date with respect to the Term Loan
A‑2 Facility is equal to or less than five years from the initial funding date
for such Tranche of Incremental Term Loans, the Maturity Date of such Tranche of
Incremental Term Loans shall also be no earlier than the Maturity Date with
respect to the Term Loan A‑2 Facility; provided that, in the case of clauses (a)
through (d), if the Closing Date has not occurred on or before June 28, 2016,
the Maturity Date shall be June 28, 2016.
 
25

--------------------------------------------------------------------------------

“Maximum Guarantor Liability” has the meaning specified in Section 12.4(a)(i).


“Maximum Rate” has the meaning specified in Section 11.14.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of any Issuing Lender with respect to Letters of
Credit issued by it and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and such Issuing Lender in its respective
sole discretion.


“Minimum Liquidity Balance” means, as of any date of determination, (a) provided
that as of such date each of the conditions set forth in Section 4.3 are
satisfied, the aggregate Available Revolving Commitments plus (b) the sum of all
unrestricted cash and unrestricted Cash Equivalents on deposit as of such date
in all deposit accounts in the name of a Loan Party and for which such Loan
Party has delivered to the Administrative Agent, for the benefit of the Secured
Parties, a deposit account control agreement in form and substance reasonably
satisfactory to Administrative Agent.


“Minority Investment” means any Person in whom any Loan Party owns any Equity
Interests to the extent such Person does not constitute a Subsidiary of a Loan
Party.


“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee
thereof in the business of rating securities and debt.


“Mortgage” means a mortgage, deed of trust or similar instrument reasonably
acceptable to the Administrative Agent, in each case, executed and delivered by
the applicable Loan Party in favor of  the Administrative Agent for the benefit
of the Secured Parties.


“Multiemployer Plan” means any employee benefit plan that is subject to Title IV
of ERISA and that is a “multiemployer plan” within the meaning of Section 3(37)
of the Code or Section 4001(a)(3) of ERISA and to which any Loan Party or any
ERISA Affiliate is then making or accruing an obligation to make contributions
or, within the preceding five plan years of such Multiemployer Plan, has made or
had an obligation to make such contributions or with respect to which otherwise
has any obligation or liability (including a contingent liability).
 
26

--------------------------------------------------------------------------------

“Negative Pledge Agreement” means a Negative Pledge Agreement executed and
delivered by an Excluded Subsidiary in favor of the Administrative Agent for the
benefit of the Secured Parties, in substantially the form of Exhibit O hereto.


“Net Cash Proceeds” means:


(a)           in the case of any Debt Incurrence, an amount equal to: (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any Subsidiary of any Loan Party in respect of such Debt Incurrence minus (ii)
all taxes and reasonable and documented fees (including reasonable and
documented investment banking fees), commissions, costs and other expenses, in
each case incurred in connection with such Debt Incurrence; and


(b)           in the case of any Casualty Event or any Disposition, an amount
equal to: (i) the aggregate amount of all cash and Cash Equivalents received by
any Loan Party or any Subsidiary of any Loan Party (other than, in the case of
any Casualty Event, any Excluded Subsidiary) from such Casualty Event or
Disposition (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or return of funds held in escrow or otherwise, but only
as and when received), minus (ii) reasonable and documented attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary, reasonable and documented
expenses and brokerage, consultant and other customary, reasonable and
documented fees actually incurred in connection therewith, minus (iii) Taxes
paid or payable (in the good faith determination of the Borrower) as a result
thereof (or any tax distribution that may be required as a result thereof to the
extent permitted hereunder), minus (iv) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (x) related to any of the applicable assets and (y) retained by
the Borrower or any of its Subsidiaries including, without limitation, pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be cash
proceeds of such Disposition occurring on the date of such reduction), minus (v)
any costs associated with unwinding any related Hedge Agreement in connection
with such transaction;


provided that, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Net Cash Proceeds shall not include any
amounts with respect to clause (b) above to the extent that such amounts are
reinvested in productive assets (other than inventory unless such Net Cash
Proceeds result from a Casualty Event with respect to inventory) of a kind then
used or usable in the business of any Loan Party or in the business of the
Subsidiary who experienced such Casualty Event or Disposition, in each case,
within 270 days after the receipt thereof, or are contractually committed to be
applied to purchase productive assets (other than inventory unless such Net Cash
Proceeds result from a Casualty Event with respect to inventory) of a kind then
used or usable in the business of any Loan Party or in the business of the
Subsidiary who experienced such Casualty Event or Disposition, in each case,
within 270 days after the receipt thereof and are so applied within 18 months of
receipt.  To the extent reinvestment is permitted in the event of any Casualty
Event or Disposition experienced by any Loan Party, such Net Cash Proceeds must
be reinvested in assets subject to the Lien of the Administrative Agent under
the Collateral Documents, subject only to Permitted Liens.


“Non-Consenting Lender” has the meaning specified in Section 11.1.
 
27

--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Notes” means, collectively, the Revolving Notes, the Term Loan A‑1 Notes, the
Term Loan A‑2 Notes, the Swing Line Notes, and the Incremental Term Loan Notes.


“Notice of Incremental Term Loan Borrowing” means a notice of a Tranche of
Incremental Term Loans meeting the requirements of Section 2.1(e) and
substantially in the form of Exhibit J hereto.


“NTELOS Prior Credit Agreement” means the Second Amendment and Restatement
Agreement (the “Second Amendment”) dated as of January 31, 2014 to the Amended
and Restated Credit Agreement dated as of November 9, 2012 (the “Existing Credit
Agreement”), which amended and restated the Existing Credit Agreement in its
entirety pursuant to a Second Amended and Restated Credit Agreement in the form
attached to the Second Amendment, which is by and among NTELOS, Inc., a
wholly-owned subsidiary of NTELOS Holdings Corp., certain subsidiaries of
NTELOS, Inc. party thereto from time to time as guarantors, JPMorgan Chase Bank,
N.A., as administrative agent, and the financial institutions party thereto from
time to time as lenders.


“Obligation” means any obligation or liability of any of the Loan Parties (other
than Excluded Swap Obligations), howsoever created, arising or evidenced,
whether direct or indirect, joint or several, absolute or contingent, for
payment or performance, now or hereafter existing (and including obligations or
liabilities arising or accruing after the commencement of any Insolvency
Proceeding with respect to any Loan Party or which would have arisen or accrued
but for the commencement of such Insolvency Proceeding, even if the claim for
such obligation or liability is not enforceable or allowable in such
proceeding), or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Fee Letters or any other Loan
Document (regardless of whether any Credit Extension is in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to any Credit Extension is not satisfied)
whether to the Administrative Agent, any of the Lenders or their Affiliates or
other Persons provided for under such Loan Documents.


“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.


“Official Body” means (a) any Governmental Authority and (b) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).


“Order” has the meaning specified in Section 2.9.


“Organizational Documents” means the certificate or articles of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Person.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
28

--------------------------------------------------------------------------------

“Other Information” has the meaning specified in Section 12.13.


“Other Liabilities” means any obligation of any Loan Party arising under any
document or agreement relating to or on account of (a) any Secured Bank Product
or (b) any Secured Hedge (other than any Excluded Swap Obligations).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).


“Overadvance” means any Revolving Overadvance and any Term Overadvance.


“Participant” has the meaning specified in Section 11.7(d).


“Participant Register” has the meaning specified in Section 11.7(d).


“Participation Advance” has the meaning specified in Section 2.9(c)(ii).


“Payment In Full” means (a) with respect to the Obligations, the payment in full
in cash of the Loans and other Obligations (other than contingent
indemnification obligations as to which no claim has been made) hereunder, the
termination of the Commitments and the expiration, termination or Cash
Collateralization of all Letters of Credit and (b) with respect to the Other
Liabilities, the payment in full in cash or Cash Collateralization of such Other
Liabilities.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.


“Pension Plan” means any Plan that is subject to Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code, and that any
Loan Party or any ERISA Affiliate sponsors, maintains, or contributes to or is
required to contribute to or with respect to which any Loan Party or any ERISA
Affiliate otherwise has any obligation or liability (including any contingent
liability).


“Perfection and Diligence Certificate” means a certificate executed and
delivered by an Authorized Officer of each Loan Party to the Administrative
Agent on the Closing Date, in substantially the form of Exhibit E hereto.


“Permitted Additional Distributions” has the meaning specified in Section 7.6(e)


“Permitted Additional Indebtedness” means unsecured Indebtedness in an aggregate
amount not to exceed the current Flex-Debt Amount subject to the following
conditions:


(a) no Default or Event of Default shall then exist or would exist after giving
effect to such Indebtedness; provided that, if the proceeds of such Indebtedness
shall be used to acquire a Permitted Additional Investment, this clause (a)
shall be tested as provided in clause (iii) of the definition of Permitted
Additional Investment; and
 
(b) the Borrower shall have provided to the Administrative Agent a certificate
of a Financial Officer of the Borrower (supported by reasonably detailed
calculations) certifying that, after giving effect to such Indebtedness, the
Loan Parties shall be in compliance with the covenants set forth in Article
VIII, calculated on a Pro forma Basis as of the most recent four fiscal quarter
period for which Consolidated financial statements have been delivered; provided
that, if the proceeds of such Indebtedness shall be used to acquire a Permitted
Additional Investment, this clause (b) shall be tested as provided in clause
(viii) of the definition of Permitted Additional Investment.
 
29

--------------------------------------------------------------------------------

“Permitted Additional Investment” means an Investment (a) by any Loan Party of
all of the Equity Interests of any Person, (b) by any Loan Party (other than the
Borrower) of all or substantially all the assets of, or any line of business or
division or business unit of, any other Person or (c) by any Loan Party in any
Minority Investment; provided that,


(i)            after giving effect to such Investment, the Loan Parties shall
continue to be in compliance with the requirements set forth in Section 7.11;


(ii)           the Administrative Agent shall promptly receive in accordance
with the requirements of Section 6.10, all documents and other deliveries
reasonably required by the Administrative Agent to have a first-priority
perfected security interest (subject to Permitted Liens) in the assets, Person
or Minority Investment acquired or created in such Investment, together with all
opinions of counsel, certificates, resolutions and other documents required by
Section 6.10, in form and substance reasonably acceptable to the Administrative
Agent;


(iii)          no Default or Event of Default shall exist or would exist after
giving effect to such Investment; provided that, if the Investment is subject to
a Limited Conditionality Purchase Agreement, this clause (iii) shall be tested
as of the time such Loan Party entered into such Limited Conditionality Purchase
Agreement;


(iv)         the aggregate amount of the consideration (including, in the case
of consideration consisting of assets, the fair market value of the assets) paid
or incurred by any Loan Party or any Subsidiary of any Loan Party in connection
with such Investment shall not exceed $150,000,000 over the term of the
Facilities;


(v)           (1) any Person acquired will be a direct or indirect, wholly-owned
Domestic Subsidiary of the Borrower immediately after such Investment, (2) any
assets being acquired (other than a de minimis amount of assets in relation to
the assets being acquired) are located within the United States, and (3) any
Minority Investment being acquired will be in a Person who is organized or
formed and existing under the Laws of the United States of America or any state,
commonwealth or territory thereof or under the Laws of the District of Columbia
and whose assets are located within the United States;


(vi)         such Investment shall not be a Hostile Acquisition;


(vii)        if the aggregate amount of the consideration (including, in the
case of consideration consisting of assets, the fair market value of the assets)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with such Investment exceeds the Threshold Amount, then not later
than five Business Days prior to the anticipated closing date of such
Investment, the Borrower shall provide to the Administrative Agent its due
diligence package regarding the Person, assets or Minority Investment being
acquired, if any, and such other information as the Administrative Agent may
reasonably request; and
 
(viii)  if the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets) paid or
incurred by any Loan Party or any Subsidiary of any Loan Party in connection
with such Investment exceeds the Threshold Amount, then the Borrower shall have
provided to the Administrative Agent a certificate of a Financial Officer of the
Borrower (supported by reasonably detailed calculations) certifying that, after
giving effect to such Investment, the Loan Parties shall be in compliance with
the covenants set forth in Article VIII, calculated on a Pro forma Basis as of
the most recent four fiscal quarter period for which Consolidated financial
statements have been delivered; provided that, if the Investment is subject to
Limited Conditionality Purchase Agreement, this clause (viii) shall be tested on
a Pro forma Basis as of the time that such Loan Party enters into such Limited
Conditionality Purchase Agreement.
 
30

--------------------------------------------------------------------------------

“Permitted Liens” means the following:


(a)           Liens for taxes, assessments or similar charges and levies of any
Governmental Authority not yet due or which are being diligently contested in
good faith by appropriate and lawful proceedings that suspend enforcement of
such Liens and for which adequate reserves or other appropriate provisions in
accordance with GAAP have been set aside on such Loan Party’s or Subsidiary’s
books;


(b)           pledges or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance, old-age pensions
or other social security programs, other than any Lien imposed by ERISA;
 
(c)           Liens of mechanics, repairmen, materialmen, warehousemen,
carriers, suppliers, landlords or other like Liens that are incurred in the
ordinary course of business and either (i) secure obligations that are not
overdue by more than 60 days, (ii) are being diligently contested in good faith
by appropriate and lawful proceedings that suspend enforcement of such Liens and
for which adequate reserves or other appropriate provisions in accordance with
GAAP have been set aside on such Loan Party’s or Subsidiary’s books or (iii) do
not in the aggregate materially detract from the value of the property or asset
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(d)          pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, trade contracts (other than Indebtedness)
or leases, not in excess of the aggregate amount due thereunder, or to secure
statutory obligations, or surety, appeal, performance or other similar bonds
required in the ordinary course of business;


(e)           pledges and deposits in the ordinary course of business securing
liability for reimbursement of indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to the Borrower or
any Subsidiary;


(f)            encumbrances consisting of zoning restrictions, easements,
right-of-way or other encumbrances, title defects and restrictions on the use of
real property that do not in the aggregate materially detract from the value of
the property or asset subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;


 (g)         Liens in favor of the Administrative Agent for the benefit of the
Secured Parties or otherwise securing the Secured Obligations;


(h)          CoBank’s statutory Lien in all of the CoBank Equities that the
Borrower acquires in connection with its patronage loan or loans from CoBank;


(i)            judgment Liens arising solely as a result of the existence of
judgments, awards, decrees, orders or attachments that do not constitute an
Event of Default;
 
31

--------------------------------------------------------------------------------

(j)            cash collateralization of existing Letters of Credit issued by
Person(s) other than an Issuing Lender; provided, that the aggregate amount of
such cash collateralizations together with the Loan Parties’ reimbursement
obligations under such Letters of Credit does not exceed $2,500,000 in the
aggregate at any one time;


(k)           Liens securing purchase money security interests or Capital Leases
permitted under Section 7.1(d), provided, that such Liens do not at any time
encumber any property other than the property purchased, leased or otherwise
acquired with the proceeds of such Indebtedness;


(l)            Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods;


(m)         Liens of the Loan Parties, the Acquisition Targets or their
respective Subsidiaries existing as of the Execution Date, that will not be
discharged on the Closing Date in connection with the Initial Credit Extension
and which are set forth on Schedule 1.1(C), and any refinancing thereof,
provided that, (i) the property covered thereby is unchanged, (ii) the amount
secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed and (iv) any renewal or
extension of the obligations secured thereby is Indebtedness permitted under
Section 7.1;


(n)          Liens solely on any cash earnest money deposits made in connection
with any letter of intent or purchase agreement with respect to any Investment
permitted under Section 7.5;


(o)          purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases or consignment or
bailee arrangements entered into in the ordinary course of business;


(p)          rights of setoff or banker’s lien upon deposits of cash in favor of
banks or other depository institutions arising as a matter of law;


(q)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the applicable Person or (ii) secure any
Indebtedness;


(r)            Liens arising (i) out of conditional sale, title retention,
consignment or similar arrangements for the sale of any assets or property in
the ordinary course of business and permitted by this Agreement or (ii) by
operation of Law under Article 2 of the UCC in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;


(s)           Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent such secured Indebtedness is permitted;


(t)            customary rights of first refusal and tag, drag and similar
rights in joint venture agreements;


(u)           Liens in favor of collecting banks arising under Section 4-210 of
the UCC or, with respect to collecting banks located in the State of New York,
under Section 4-208 of the UCC; and


(v)           additional Liens of the Excluded Subsidiaries not otherwise
permitted by this definition that (i) do not materially impair the use of such
asset in the operation of the business of such Excluded Subsidiary and (ii) do
not secure outstanding obligations in excess of $500,000 in the aggregate for
all such Liens at any time.
 
32

--------------------------------------------------------------------------------

“Permitted Post-Closing Deliveries” means those certain conditions precedent set
forth in Section 4.02 which may be satisfied after the Initial Credit Extension
to the extent the satisfaction of such conditions precedent is identified as an
affirmative covenant under Section 6.16 and described on Schedule 6.16.  The
conditions set forth on Schedule 6.16 shall include: (i) an affirmative covenant
to complete within 90 days of the Closing Date (or such later date as the
Administrative Agent may agree to in its sole discretion), pursuant to
arrangements acceptable to the Administrative Agent in its reasonable
discretion, the perfection or the provision of evidence of the perfection of the
Lien of the Administrative Agent in any portion of the Collateral not provided
on the Closing Date after the Borrower’s use of commercially reasonable efforts
to do so; provided that the Permitted Post-Closing Deliveries shall not include
the perfection or the provision of evidence of the perfection of the Lien of the
Administrative Agent in any portion of the Collateral  that may be perfected by
the filing of a UCC Financing Statement, filing of an Intellectual Property
Security Agreement with the U.S. Patent and Trademark Office or the U.S.
Copyright Office or the delivery of certificates evidencing Equity Interests
unless otherwise agreed by the Administrative Agent in its sole discretion; and
(ii) such other affirmative covenants to complete conditions precedent as the
Administrative Agent may agree to in its sole discretion.


“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, Official Body or any other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including any Pension Plan but excluding any Multiemployer Plan) that any
Loan Party or any ERISA Affiliate sponsors, maintains, or contributes to or is
required to contribute to or with respect to which any Loan Party or any ERISA
Affiliate otherwise has any obligation or liability.


“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans set forth in, Sections 412, 430 and 436 of the Code and Sections 206, 302,
303 and 305 of ERISA.


“Platform” has the meaning specified in Section 11.4(d)(i).


“Pricing Grid” means the table and text set forth below:



   
Revolving Loans and Term Loan A‑1
Term Loan A‑2
Revolving
Loans
Level
Total
Leverage
Ratio
Applicable Margin
for Base Rate
Loans
Applicable Margin
for LIBOR Rate
Loans and Letter of
Credit Fee
Applicable Margin
for Base Rate
Loans
Applicable Margin
for LIBOR Rate
Loans
Applicable
Revolving
Unused
Commitment
Fee Rate
 
Level I
 
< 2.25x
 
1.250%
 
2.250%
 
1.500%
 
2.500%
 
0.200%
Level II
 
> 2.25x
and
< 2.75x
 
1.500%
 
2.500%
 
1.750%
 
2.750%
 
0.200%
Level III
 
> 2.75x
and
< 3.25x
1.750%
2.750%
2.000%
3.000%
0.250%
 
Level IV
 
>  3.25x
2.000%
3.000%
2.250%
3.250%
0.375%

 
33

--------------------------------------------------------------------------------

For purposes of determining the Applicable Margin, the Applicable Revolving
Unused Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:


(a)          The Applicable Margin, the Applicable Revolving Unused Commitment
Fee Rate and the Applicable Letter of Credit Fee Rate shall be set at Level III
until receipt of the first annual or quarterly financial statements and
corresponding Compliance Certificate for the first full fiscal quarter following
the Closing Date.


(b)          The Applicable Margin, the Applicable Revolving Unused Commitment
Fee Rate and the Applicable Letter of Credit Fee Rate shall be recomputed as of
the end of each fiscal quarter ending after the Closing Date based on the Total
Leverage Ratio as of such quarter end.  Any increase or decrease in the
Applicable Margin, the Applicable Revolving Unused Commitment Fee Rate or the
Applicable Letter of Credit Fee Rate computed as of a quarter end shall be
effective no later than five Business Days following the date on which the
Compliance Certificate evidencing such computation is delivered under Section
6.1(c).  If a Compliance Certificate is not delivered when due in accordance
with such Section 6.1(c), then the rates in Level IV shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.


(c)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, automatically and without further action by the Administrative
Agent, any Lender or the Issuing Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This clause (c)
shall not limit the rights of the Administrative Agent, any Lender or the
Issuing Lender, as the case may be, under Section 2.9, or Section 3.5, or
Article IX.


“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal. In the event the Eastern Edition of The Wall
Street Journal ceases to publish such rate or an equivalent on a regular basis,
the Administrative Agent shall notify the Borrower and the Administrative Agent
and the Borrower will agree upon a substitute regularly published average prime
rate to be used to determine the “Prime Rate”.  Any change in Prime Rate shall
be automatic, without the necessity of notice provided to the Borrower or any
other Loan Party.


“Principal Office” means the main banking office of the Administrative Agent in
Greenwood Village, Colorado, or such other banking office as may be designated
in writing by the Administrative Agent to the Borrower from time to time.


“Prior Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of September 14, 2012, among the Borrower, certain of the
Subsidiaries of the Borrower party thereto from time to time as guarantors, the
financial institutions party thereto from time to time as lenders and CoBank,
ACB, as the administrative agent for the benefit of the lenders.
 
34

--------------------------------------------------------------------------------

 
“Prior Security Interest” means a valid and enforceable perfected first-priority
security interest in and to the Collateral that is subject only to Permitted
Liens which have first-priority by operation of applicable Law.


“Pro forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that the applicable
Tranche of the Incremental Term Loan Facility, Permitted Additional
Indebtedness, Permitted Additional Investment or Permitted Additional
Distribution (and all Tranches of the Incremental Term Loan Facility, Permitted
Additional Indebtedness, Permitted Additional Investments or Permitted
Additional Distributions that have been consummated during the applicable
period), or the applicable Material Acquisition or Material Disposition, and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Tranche of the
Incremental Term Loan Facility, Permitted Additional Indebtedness, Permitted
Additional Investment, Permitted Additional Distribution, Material Acquisition
or Material Disposition, (i) in the case of a Permitted Additional Distribution
or Material Disposition shall be excluded, and (ii) in the case of a Permitted
Additional Investment or a Material Acquisition, shall be included, (b) any
retirement of Indebtedness and (c) any Indebtedness incurred or assumed by the
Borrower or any of its Subsidiaries and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that the foregoing pro forma adjustments may be applied
to any such test or financial covenant solely to the extent that such
adjustments give effect to events that are (x) attributable to such transaction
and (y) factually supportable in a manner reasonably satisfactory to the
Administrative Agent.


“Pro Forma Closing Date Total Leverage Ratio” means the ratio, for the Borrower
on a Consolidated basis, derived by dividing (a) Indebtedness (other than the
net termination obligations of such Person under any Hedge Agreement, calculated
as of any date as if such agreement or arrangement were terminated as of such
date and, to the extent related to or supporting such net termination
obligations, as described in clauses (k), (l) and (m) of the definition of
Indebtedness) after giving effect to the Initial Credit Extension, the
Acquisition and the other Transactions by (b) Consolidated EBITDA projected for
the first full fiscal quarter after the Closing Date multiplied by four.


“Pro Rata Share” means (a) with respect to the Revolving Credit Facility as of
any date of determination, the proportion that a Revolving Lender’s Revolving
Commitment as of such date bears to the aggregate amount of Revolving
Commitments of all of the Revolving Lenders as of such date, provided, that if
the Revolving Commitments have been terminated or have expired, Pro Rata Share
under the Revolving Credit Facility shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignment, (b) with
respect to the Term Loan A‑1 Facility as of any date of determination, (i) if
any Term Loan A‑1 Commitments remain in effect, the proportion that a Term Loan
A‑1 Lender’s unused Term Loan A‑1 Commitment bears to the aggregate amount of
Term Loan A‑1 Commitments of all of the Term Loan A‑1 Lenders as of such date or
(ii) if the Term Loan A‑1 Commitments have been terminated or have expired, the
proportion that the outstanding principal amount of a Term Loan A‑1 Lender’s
Term Loan A‑1 as of such date bears to the aggregate principal amount of all
outstanding Term Loan A‑1s as of such date, (c) with respect to the Term Loan
A‑2 Facility as of any date of determination, (i) if any Term Loan A‑2
Commitments remain in effect, the proportion that a Term Loan A‑2 Lender’s
unused Term Loan A‑2 Commitment bears to the aggregate amount of Term Loan A‑2
Commitments of all of the Term Loan A‑2 Lenders as of such date or (ii) if the
Term Loan A‑2 Commitments have been terminated or have expired, the proportion
that the outstanding principal amount of a Term Loan A‑2 Lender’s Term Loan A‑2
as of such date bears to the aggregate principal amount of all outstanding Term
Loan A‑2s as of such date and (d) with respect to each Tranche of the
Incremental Term Loan Facility as of any date of determination, (i) if any
Incremental Term Loan Commitments remain in effect with respect to such Tranche,
the proportion that an Incremental Term Lender’s unused Incremental Term Loan
Commitment with respect to such Tranche bears to the aggregate amount of the
Incremental Term Loan Commitments of all of the Incremental Term Loan Lenders
for such Tranche as of such date or (ii) if the Incremental Term Loan
Commitments have been terminated or have expired with respect to such Tranche,
the proportion that the outstanding principal amount of an Incremental Term Loan
Lender’s Incremental Term Loan with respect to such Tranche as of such date
bears to the aggregate principal amount of all outstanding Incremental Term
Loans for such Tranche as of such date.
 
35

--------------------------------------------------------------------------------

“Properties” has the meaning specified in Section 5.18(a).


“PUC” means any state, provincial or other local public utility commission,
local franchising authority, or similar regulatory agency or body that exercises
jurisdiction over the rates, terms or services or the ownership, construction or
operation of any Communications System (and its related facilities) or over
Persons who own, construct or operate a Communications System, in each case by
reason of the nature or type of the services, operations or business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in any such jurisdiction.


“PUC Laws” means all relevant statutes of any applicable State, rules,
regulations, orders, directives and published policies of, and all Laws
administered by, any PUC asserting jurisdiction over any Loan Party or any
Subsidiary of any Loan Party.


“Purchase Money Security Interest” means any Lien upon tangible personal
property securing loans to any Loan Party or Subsidiary of any Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Real Estate Deliverables” means, with respect to each Material Owned Real
Property, all of the following (except to the extent all or any portion of which
is waived by the Administrative Agent in its sole discretion), each of which
shall be in form and substance reasonably acceptable to the Administrative
Agent,


(a)           a Mortgage;


(b)           a legal description of each parcel of real property constituting
such Material Owned Real Property, sufficient for recording;


(c)           an ALTA title insurance policy or policies insuring the
Administrative Agent, for the benefit of the Secured Parties (including such
endorsements as the Administrative Agent may reasonably require), insuring the
Mortgage as a valid first priority Lien upon such Material Owned Real Property,
subject to Permitted Liens described in clauses (a), (c), (f), (g) and (p) of
the definition thereof and such other Permitted Liens or exceptions as are
reasonably acceptable to the Administrative Agent;
 
36

--------------------------------------------------------------------------------

(d)          appraisals, zoning reports, and other customary third party
inspections, applicable to such Material Owned Real Property;


(e)           an environmental questionnaire with respect to such Material Owned
Real Property and, if requested by the Administrative Agent, a Phase I
environmental audit and such other environmental information and audits as the
Administrative Agent may reasonably request;


(f)            written opinions of counsel for the Loan Parties, duly executed
and covering such matters with respect to the Mortgages as may be reasonably
requested by the Administrative Agent;


(g)          evidence that the Loan Parties have taken all actions required
under the Flood Laws and/or requested by the Administrative Agent to assist in
ensuring that each Lender is in compliance with the Flood Laws applicable to the
Material Owned Real Property, including, but not limited to:
 
(i)            providing the Administrative Agent with the address and/or GPS
coordinates of each parcel or, if reasonably requested by the Administrative
Agent, each structure on any improved real property that will be subject to the
Mortgage,


(ii)           obtaining or providing the following documents: (1) a completed
standard “life-of-loan” flood hazard determination form, (2) if the
improvement(s) to the improved real property is located in a special flood
hazard area, a notification to the Borrower (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
does not participate in the NFIP and (3) documentation evidencing the Borrower’s
receipt of the Borrower Notice (e.g., countersigned Borrower Notice, return
receipt of certified U.S. Mail, or overnight delivery) and


(iii)         to the extent required under Section 6.5(b), obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, together with such endorsements in
favor of the Administrative Agent as the Administrative Agent may reasonably
request; and


(h)          such other documents, instruments or agreements reasonably
requested by the Administrative Agent in connection with granting and perfecting
a Prior Security Interest, on such Material Owned Real Property in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties.


“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.


“Register” has the meaning specified in Section 11.7(c).


“Reimbursement Obligation” has the meaning specified in Section 2.9(c)(i).


“Related Agreements” has the meaning specified in Section 12.3(a).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
37

--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders
but specifically including Voting Participants) having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, that:



(a) “Required Lenders” must include at least two Lenders other than CoBank or a
Voting Participant;

 

(b) with respect to any agreement, waiver or consent that by its terms would
modify the interests, rights or obligations of one Class of Lenders (but not of
any other Class of Lenders), “Required Lenders” shall not be subject to clause
(a) above if such Class of Lenders consists of three or fewer Lenders; and




(c) other than any Total Credit Exposure voted by another Lender pursuant to an
allocation of such Total Credit Exposure to such Lender under Section 2.15 or
otherwise, the Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof).


“Revolving Commitment” means, as to any Revolving Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A), as such Commitment is
thereafter assigned or modified and “Revolving Commitments” means the aggregate
Revolving Commitments of all of the Revolving Lenders. As of the Execution Date,
the aggregate amount of the Revolving Commitments of all Revolving Lenders is
$75,000,000.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Obligations and Swing
Line Loans at such time.


“Revolving Credit Facility” means the Revolving Credit Facility established
pursuant to Section 2.2.


“Revolving Credit Facility Usage” means, at any time, the sum of the outstanding
Revolving Loans, the outstanding Swing Line Loans and the Letter of Credit
Obligations.


“Revolving Lender” means each Lender having a Revolving Commitment or who has
funded or purchased all or a portion of a Revolving Loan in accordance with the
terms hereof.


“Revolving Loans” means, collectively, and “Revolving Loan” means, separately,
all Revolving Loans or any Revolving Loan made by the Lenders or one of the
Lenders to the Borrower pursuant to Section 2.2.


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit F-1 hereto to any requesting Revolving Lender evidencing its
Revolving Loans.


“Revolving Overadvance” has the meaning specified in Section 2.13(a)(i).
 
38

--------------------------------------------------------------------------------

“Revolving Unused Commitment Fee” has the meaning specified in Section 2.7(a).


“RUS Grant and Security Agreement” means that certain Broadband Initiatives
Program Grant and Security Agreement, dated as of October 8, 2010, by and among
West Virginia PCS Alliance, L.C., NTELOS Licenses, Inc. and the United States of
America, acting through the Administrator of the Rural Utilities Services,
without giving effect to any amendments, supplements, modifications or
extensions that would be adverse to the interests of the Lenders in any material
respect.


“Sanctioned Country” means, at any time, a country, territory or sector that is,
or whose government is, the subject or target of any Sanctions or that is, or
whose government is, the subject of any list-based or territorial or sectorial
Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any (i) Governmental
Authority of the United States of America, Canada, the United Kingdom or any
member of the European Union, (ii) the United Nations Security Council, (iii)
the European Union, (iv) any political subdivision of any of the foregoing or
(v) any other Governmental Authority having (or claiming to have) jurisdiction
at such time over any of the following Persons or any of their assets: any Loan
Party, any Acquisition Target, any Subsidiary or Affiliate of any Loan Party or
Acquisition Target, any other party to the Transactions, any Secured Party, any
Participant or any Subsidiary or Affiliate of any Secured Party or Participant,
(b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person that is otherwise subject to any Sanctions or (d) any Person, directly or
indirectly, 50% or more in the aggregate owned by, otherwise controlled by, or
acting for the benefit or on behalf of, any Person or Persons described in
clause (a), (b) or (c) of this definition.


“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any (i) Governmental
Authority of the United States of America, Canada, the United Kingdom or any
member of the European Union, (ii) the United Nations Security Council, (iii)
the European Union, (iv) any political subdivision of any of the foregoing or
(v) any other Governmental Authority having (or claiming to have) jurisdiction
at such time over any of the following Persons or any of their assets: any Loan
Party, any Acquisition Target, any Subsidiary or Affiliate of any Loan Party or
Acquisition Target, any other party to the Transactions, any Secured Party, any
Participant or any Subsidiary or Affiliate of any Secured Party or Participant.


“SEC” means the Securities and Exchange Commission.


“Secured Bank Product” means agreements or other arrangements entered into by a
Lender or its Affiliate, on the one hand, and any Loan Party, on the other hand
at the time such Lender is a party to this Agreement, under which any Lender or
Affiliate of a Lender provides any of the following products or services to any
of the Loan Parties: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services or (g) foreign currency
exchange, and shall include, without limitation, the CoBank Cash Management
Agreement; provided that the foregoing shall not constitute a Secured Bank
Product if at any time the applicable provider of such bank products or services
is not a Lender or an Affiliate of a Lender.


“Secured Hedge” means an Interest Rate Hedge permitted under this Agreement (a)
that is entered into by a Hedge Bank and (b) with respect to which such Hedge
Bank has provided evidence reasonably satisfactory to the Administrative Agent
that (i) such Interest Rate Hedge is documented in a standard International Swap
Dealer Association Agreement, and (ii) such Interest Rate Hedge provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner; provided that the foregoing shall not
constitute a Secured Hedge if at any time the applicable provider of such
Interest Rate Hedge is not a Lender or an Affiliate of a Lender.
 
39

--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations and all Other Liabilities, but
excluding all Excluded Swap Obligations.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Issuing Lender, each Lender (or its Affiliate) that provides any Secured
Hedge for so long as such Lender remains a Lender hereunder, each Lender (or its
Affiliate) that provides any Secured Bank Product for so long as such Lender
remains a Lender hereunder, each Related Party or co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
10.6, and, in each case, their respective successors and permitted assigns.


“Security Agreement” means the Pledge and Security Agreement, executed and
delivered on the Closing Date, by each of the Loan Parties in favor of the
Administrative Agent in substantially the form of Exhibit M hereto.


“Service” has the meaning set forth in the definition of “LIBOR Rate.”


“Shentel PCS” means Shenandoah Personal Communications, LLC.


“Solvency Certificate” means the certificate of the Borrower in the form of
Exhibit G hereto.


“Solvent” means, with respect to any Person on any date of determination, such
Person, Consolidated with its respective Subsidiaries (a) owns and will own
assets, the present fair value of which is greater than the total amount of
liabilities, including, contingent liabilities, of such Person and its
Subsidiaries, (b) owns and will own assets, the present fair saleable value of
which is greater than the amount that will be required to pay the probable
liabilities of the then existing debts and liabilities of such Person and its
Subsidiaries as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Person and
its Subsidiaries, (c) has capital that is not unreasonably small in relation to
its business as presently conducted or after giving effect to any contemplated
transactions, (d) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they become due and (e) has not incurred, and will not incur, any obligation
under the Agreement or any other Loan Document and such Person and its
Subsidiaries have not made and will not make any conveyance pursuant to or in
connection therewith, with actual intent to hinder, delay or defraud either
existing or future creditors of such Person or its Subsidiaries.


“Specified Representations” means (a) with respect to each of the Acquisition
Targets, each of the representations and warrants set forth in Section 5.24 and
(b) with respect to each of the Loan Parties and their Subsidiaries, each of the
representations and warrants set forth in: Section 5.1, Section 5.2(b), Section
5.4, Section 5.7, Section 5.8(a)(i) through (iii), Section 5.11, Section 5.15,
Section 5.20, Section 5.24 and Section 5.26.


“Sprint Affiliate Agreements” means the Sprint PCS Management Agreement, dated
as of November 5, 1999, by and among Sprint Spectrum, L.P., WirelessCo, L.P.,
APC PCS, LLC, PhillieCo, L.P., Sprint Communications Company L.P., SprintCom,
Inc. and Shentel PCS, and all related services, trademark, service mark and
other agreements related thereto (other than, for the avoidance of doubt, the
Sprint Master Agreement and the Sprint Retail Stores Transfer Agreement), as
amended by Addendum I through Addendum XVIII and as may be further amended,
supplemented, modified, extended or replaced in accordance with the terms
thereof but without giving effect to any amendments, supplements, modifications,
extensions or replacements after Addendum XVIII that would be adverse to the
interests of the Lenders in any material respect, in any such case without the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed).
 
40

--------------------------------------------------------------------------------

“Sprint Agreements” means, collectively, the Sprint Master Agreement, the Sprint
Retail Stores Transfer Agreement and various other agreements related to the
Transactions described in the Sprint Master Agreement and the Sprint Affiliate
Agreements.


“Sprint Master Agreement” means the Master Agreement, dated as of August 10,
2015, by and between SprintCom, Inc. and Shentel PCS, as the same may be
amended, supplemented, modified, extended or replaced from time to time in
accordance with the terms thereof but without giving effect to any amendments,
supplements, modifications, extensions or replacements thereof that would be
adverse to the interests of the Lenders in any material respect, in any such
case without the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld, conditioned or delayed).


“Sprint Retail Stores Transfer Agreement” means the Retail Stores Transfer
Agreement, dated as of August 10, 2015, by and between SprintCom, Inc. and
Shentel PCS, as the same may be amended, supplemented, modified, extended or
replaced from time to time in accordance with the terms thereof but without
giving effect to any amendments, supplements, modifications, extensions or
replacements thereof that would be adverse to the interests of the Lenders in
any material respect, in any such case without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed).


“Standard & Poor’s” means Standard & Poor’s Ratings Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., or any successor or assignee of the business
of such division in the business of rating securities and debt.


“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Rate Loan,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency that does or may suspend or dilute the voting
rights) is at such time owned, or the management of which is controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person or one or more of such Person’s Subsidiaries.


“Subsidiary Equity Interests” has the meaning specified in Section 5.6.


“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
41

--------------------------------------------------------------------------------

“Swing Line Commitment” means, as to the Swing Line Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(A), as such
Commitment is thereafter assigned or modified.  As of the Execution Date, the
Swing Line Commitment of the Swing Line Lender shall be $10,000,000.


“Swing Line Facility” means the swing line facility established pursuant to
Section 2.3.


“Swing Line Lender” means CoBank, in its individual capacity as the provider of
the Swing Line Commitment.


“Swing Line Loans” means, collectively, and “Swing Line Loan” means, separately,
all Swing Line Loans or any Swing Line Loan made by the Swing Line Lender to the
Borrower pursuant to Section 2.3 hereof.


“Swing Line Note” means a promissory note of the Borrower substantially in the
form of Exhibit F-2 hereto to the Swing Line Lender evidencing the Swing Line
Loans.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, for tax purposes or
otherwise upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).


“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit H hereto, prepared and delivered in accordance with Section 3.2(g).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date”  means the Business Day as of which all of the following
shall have occurred:  (a) all Commitments under this Agreement have terminated,
(b) all Secured Obligations have been paid in full in cash (other than (i)
contingent indemnification obligations as to which no claim has been made and
(ii) obligations and liabilities with respect to any Secured Bank Product or
Secured Hedge as to which arrangements reasonably satisfactory to the applicable
Secured Party have been made) and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the Issuing Lender shall have been made).


“Term Lender” means a Lender having either a Term Loan A‑1 Commitment or a Term
Loan A‑2 Commitment or who has funded or purchased all or a portion of a Term
Loan A‑1 or a Term Loan A‑2 in accordance with the terms hereof and “Term
Lenders” means collectively all of the Term Loan A‑1 Lenders and all of the Term
Loan A‑2 Lenders.


“Term Loan A‑1” has the meaning specified in Section 2.1(a) and “Term Loan A‑1s”
means, collectively, all of the Term Loan A‑1s made by the Lenders pursuant to
Section 2.1(a).


“Term Loan A‑1 Commitment” means, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A), as such Commitment is
thereafter assigned or modified and “Term Loan A‑1 Commitments” means the
aggregate Term Loan A‑1 Commitments of all of the Term Loan A‑1 Lenders.
 
42

--------------------------------------------------------------------------------

“Term Loan A‑1 Facility” means the single-draw term loan facility established
pursuant to Section 2.1(a).


“Term Loan A‑1 Lender” means each Lender having a Term Loan A‑1 Commitment or
who has funded or purchased all or a portion of a Term Loan A‑1 in accordance
with the terms hereof.


“Term Loan A‑1 Note” means a promissory note of the Borrower substantially in
the form of Exhibit F-3 hereto to any requesting Term Loan A‑1 Lender evidencing
its Term Loan A‑1.


“Term Loan A‑1 Unused Commitment Fee” has the meaning specified in Section
2.7(b).


“Term Loan A‑2” has the meaning specified in Section 2.1(b) and “Term Loan A‑2s”
means, collectively, all of the Term Loan A‑2s made by the Lenders pursuant to
Section 2.1(b).


“Term Loan A‑2 Commitment” means, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A), as such Commitment is
thereafter assigned or modified and “Term Loan A‑2 Commitments” means the
aggregate Term Loan Commitments of all of the Term Loan A‑2 Lenders.


“Term Loan A‑2 Facility” means the multi-draw term loan facility established
pursuant to Section 2.1(b).


 “Term Loan A‑2 Lender” means each Lender having a Term Loan A‑2 Commitment or
who has funded or purchased all or a portion of a Term Loan A‑2 in accordance
with the terms hereof.


“Term Loan A‑2 Note” means a promissory note of the Borrower substantially in
the form of Exhibit F-4 hereto to any requesting Term Loan A‑2 Lender evidencing
its Term Loan A‑2.


“Term Loan A‑2 Unused Commitment Fee” has the meaning specified in Section
2.7(c).


“Term Loans” means, collectively, all of the term loans issued under the Term
Loan A‑1 Facility and the Term Loan A‑2 Facility.


“Term Overadvance” has the meaning specified in Section 2.13(a)(ii).


“Ticking Rate” means the rates set forth on Part I of Schedule 1.1(D) for the
time periods described therein.


“Threshold Amount” means $10,000,000.


“Total Credit Exposure” means, as to any Lender at any time, the sum of such
Lender’s unused Term Loan A‑1 Commitment, unused Term Loan A‑2 Commitment,
unused Incremental Term Loan Commitments, Revolving Credit Exposure, outstanding
Term Loans and outstanding Incremental Term Loans.
 
“Total Leverage Ratio” means, as of the date of determination, of the Borrower
on a Consolidated basis, the ratio derived by dividing (a) Indebtedness (other
than the net termination obligations of such Person under any Hedge Agreement,
calculated as of any date as if such agreement or arrangement were terminated as
of such date and, to the extent related to or supporting such net termination
obligations, as described in clauses (k), (l) and (m) of the definition of
Indebtedness) by (b) Consolidated EBITDA for the most recently completed four
fiscal quarters; provided, that (1) if the Closing Date occurs on any day other
than the last day of a fiscal quarter, for the first fiscal quarter ending
immediately after the Closing Date, Consolidated EBITDA shall be an estimated
number for such fiscal quarter which estimate shall assume that the Acquisition
was consummated on the first day of such fiscal quarter and which estimate shall
be reasonably acceptable to the Borrower and the Administrative Agent multiplied
by four, (2) for the first full fiscal quarter ending immediately after the
Closing Date, Consolidated EBITDA shall be calculated for the most recently
completed fiscal quarter multiplied by four, (3) for the second full fiscal
quarter ending after the Closing Date, Consolidated EBITDA shall be calculated
for the most recently completed two fiscal quarters multiplied by two and (4)
for the third full fiscal quarter ending after the Closing Date, Consolidated
EBITDA shall be calculated for the then most recently completed three fiscal
quarters multiplied by 1.33; provided further, that in case of all of clauses
(1) through (4), inclusive, of the preceding proviso non-recurring items shall
not be annualized and shall only be recognized in the fiscal quarter in which
they arise.
 
43

--------------------------------------------------------------------------------

“Tower Sale” has the meaning specified in the Acquisition Agreement.


“Trade Date” has the meaning specified in Section 11.7(b)(i)(B).


“Tranche” means, with respect to the Incremental Term Loan Facility, all
Incremental Term Loans made on the same date pursuant to the terms of the same
Notice of Incremental Term Loan Borrowing and Incremental Term Loan Funding
Agreement.


“Transactions” means, collectively, (a) the Acquisition and (b) the other
transactions to be consummated at the closing of the Acquisition as contemplated
under the Acquisition Agreement and under the Sprint Master Agreement.


“UCC” shall mean the Uniform Commercial Code as the same may be in effect from
time to time in the State of New York; provided that if, by reason of applicable
Law, the validity or perfection of any security interest in any Collateral
granted under the Loan Documents is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than New York, then as to the validity or
perfection, as the case may be, of such security interest “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect from time to time in
such other jurisdictions.


“UCP” has the meaning specified in Section 2.9(j).


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“VAE Wind Down” has the meaning specified in the Acquisition Agreement.


“Voting Participant” has the meaning specified in Section 11.7(d).


“Voting Participant Notice” has the meaning specified in Section 11.7(d).


“Withholding Agent” means (a) the Borrower or any other Loan Party and (b) the
Administrative Agent.
 
1.2                 Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (a) references to the plural
include the singular, the plural, the part and the whole; (b) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (c) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (d) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (e)
reference to any Person includes such Person’s successors and assigns; (f)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, extended,
modified, supplemented, replaced, substituted for, superseded, renewed,
refinanced, refunded, reaffirmed or restated at any time and from time to time;
(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;
(i) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document; (j) any pronoun shall include the corresponding masculine,
feminine and neuter terms; (k) reference to any Law shall refer to such Law as
amended, modified, supplemented, renewed, or extended from time to time and to
any successor or replacement Law promulgated thereunder or substantially related
thereto; (l) reference to any Governmental Authority includes any similar or
successor Governmental Authority; (m) the word “will” shall be construed to have
the same meaning and effect as the word “shall”; and (n) unless otherwise
specified, all references herein to times of day shall be references to Denver,
Colorado time. The parties hereto each acknowledge that each of them has had the
benefit of legal counsel of its own choice, that each of them has been afforded
an opportunity to review this Agreement and the other Loan Documents with its
legal counsel, and that this Agreement and the other Loan Documents shall be
constructed as if jointly drafted by Administrative Agent and each Loan Party.
 
44

--------------------------------------------------------------------------------

1.3                Accounting Principles.  Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters (including financial ratios and other financial covenants) and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), applied on a consistent basis and, except as expressly
provided herein, in a manner consistent with that used in preparing audited
financial statements in accordance with Section 6.1(b) and all accounting or
financial terms have the meanings ascribed to such terms by GAAP; provided,
however, that all accounting terms used in Article VIII (and all defined terms
used in the definition of any accounting term used in Article VIII) have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
Execution Date applied on a basis consistent with those used in preparing the
financial statements referred to in Section 5.10.  In the event of any change
after the Execution Date in GAAP or in the application of GAAP, and if such
change would affect the computation of any of the financial covenants set forth
in Article VIII or compliance with Sections 7.1 or 7.4, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Agreement
that would adjust such financial covenants or such Sections in a manner that
would preserve the original intent thereof, but would allow compliance therewith
to be determined in accordance with the Borrower’s financial statements at that
time, provided that until so amended such financial covenants and such Sections
shall continue to be computed in accordance with GAAP prior to such change
therein or the application thereof.  Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of any Loan Party and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.  For the avoidance of doubt, any lease that is
treated as an operating lease for purposes of GAAP as of the Execution Date
shall not be treated as debt and shall continue to be treated as an operating
lease (and any future lease that would be treated as an operating lease for
purposes of GAAP as of the Execution Date shall be similarly treated).
 
45

--------------------------------------------------------------------------------

1.4               Rounding.  Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.5                Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Request therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Request and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).


1.6                Covenant Compliance Generally.  For purposes of determining
compliance under Article VIII, any amount in a currency other than Dollars will
be converted to Dollars in a manner consistent with that used in calculating
Consolidated net income in the most recent annual financial statements of
Borrower and its Subsidiaries delivered pursuant to Section 6.1(b). 
Notwithstanding the foregoing, for purposes of determining compliance with
Article VII, with respect to any covenant with respect to the amount of
Indebtedness or investment in a currency other than Dollars, no breach of any
basket contained therein shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
investment is incurred; provided, that for the avoidance of doubt, the result of
any changes in rates of exchange occurring after the time such Indebtedness or
investment is incurred shall otherwise apply in all other cases, including
determining whether any additional Indebtedness or investment may be incurred at
any time in accordance with Article VII and for purposes of calculating
financial ratios in accordance with Article VIII.


1.7                Administration of Rates.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR Rate” or with respect to any
comparable or successor rate thereto.


1.8                Holidays.  Whenever payment of a Loan to be made or taken
hereunder shall be due on a day that is not a Business Day such payment shall be
due on the next Business Day (except as provided in Section 2.5) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Maturity Date if the
Maturity Date is not a Business Day.  Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day that is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.


1.9                UCC Terms.  Terms defined in the UCC in effect on the
Execution Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions; provided
that, to the extent the UCC is revised subsequent to the Execution Date such
that the definition of any of the terms included in the description of
Collateral in any Loan Document is changed, the parties hereto desire that any
property which is included in such changed definitions which would not otherwise
be included in such grant, be included in such grant immediately upon the
effective date of such revision, to the extent a security interest in such
personal property may be granted under such revised UCC (and, to the extent
effective under applicable Law, such security interest will attach immediately
without further action).  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.
 
46

--------------------------------------------------------------------------------

II.            CREDIT FACILITIES


2.1                Term Loans.


(a)           Term Loan A‑1 Commitments.  Subject to the terms and conditions
hereof, and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Term Loan A‑1 Lender
severally agrees to make a term loan (the “Term Loan A‑1”) to the Borrower on
the Closing Date (by the time and in the manner specified in Section 2.6(a)) in
such principal amount as the Borrower shall request (which request shall be in
the aggregate for all Term Loan A‑1 Lenders equal to $485,000,000) up to, but
not exceeding the lesser of (i) such Term Loan A‑1 Lender’s Term Loan A‑1
Commitment and (ii) such Term Loan A‑1 Lender’s Pro Rata Share of the aggregate
principal amount of the Term Loan A‑1s to be funded on the Closing Date.  The
Term Loan A‑1 Commitments shall be fully drawn on the Closing Date and shall
automatically terminate concurrent with the Initial Credit Extension.


(b)           Term Loan A‑2 Commitments.  Subject to the terms and conditions
hereof, and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Term Loan A‑2 Lender
severally agrees to make a term loan (the “Term Loan A‑2”) to the Borrower


(i)           on the Closing Date (by the time and in the manner specified in
Section 2.6(a)) in such principal amount as the Borrower shall request (which
request shall be in the aggregate for all Term Loan A‑2 Lenders equal to not
less than $300,000,000) up to, but not exceeding the lesser of (A) such Term
Loan A‑2 Lender’s Term Loan A‑2 Commitment and (B) such Term Loan A‑2 Lender’s
Pro Rata Share of the aggregate principal amount of the Term Loan A‑2s to be
funded on the Closing Date, and


(ii)          on each Delayed Draw Date (by the time and in the manner specified
in Section 2.6(a)) in such principal amount as the Borrower shall request up to,
but not exceeding the lesser of (A) such Term Loan A‑2 Lender’s remaining Term
Loan A‑2 Commitment and (B) such Term Loan A‑2 Lender’s Pro Rata Share of the
aggregate principal amount of the Term Loan A‑2s to be funded on such Delayed
Draw Date; provided that each Delayed Draw shall be a minimum of $20,000,000,
the aggregate amount of Delayed Draws shall not exceed the lesser of (X)
$100,000,000 and (Y) the amount of Term Loan A‑2 Commitments available
immediately after the Initial Credit Extension and the maximum number of Delayed
Draws shall not exceed five.


(c)           Term Loan Request.  The Borrower shall request the Term Loan A‑1
Lenders or the Term Loan A‑2 Lenders to make the applicable Term Loans by
delivering to the Administrative Agent, not later than 11:00 a.m., (i) three
Business Days prior to the expected Closing Date or Delayed Draw Date, as
applicable, with respect to LIBOR Rate Loans; and (ii) one Business Day prior to
the expected Closing Date or Delayed Draw Date, as applicable, with respect to
Base Rate Loans, a duly completed Loan Request.  The Loan Request with respect
to Term Loans to be drawn on the expected Closing Date shall be subject to the
occurrence of the Closing Date but otherwise shall be irrevocable and shall
specify the aggregate amount of the proposed Term Loans comprising each
Borrowing, and, if applicable, the Interest Period, which amounts shall be in
integral multiples of $1,000,000 and not less than $1,000,000 for each
Borrowing.  (For the avoidance of doubt, the revocation of a Loan Request with
respect to LIBOR Rate Loans because of the failure of the Closing Date to occur
shall not relieve the Borrower of its obligations under Section 3.5, Section
11.3 or otherwise.)
 
47

--------------------------------------------------------------------------------

(d)           Nature of Lenders’ Obligations with Respect to Term Loans.  The
failure of any Term Loan A‑1 Lender or Term Loan A‑2 Lender to make a Term Loan
(i) shall not relieve any other Term Lender of its obligations to make a Term
Loan nor (ii), other than as expressly provided in the Commitment Letter in the
case of the Initial Credit Extension with respect to the Lenders party thereto,
shall it impose any additional liability on any other Lender hereunder.  The
Term Loan A‑1 Lenders shall have no obligation to make the Term Loan A‑1s after
the Closing Date, and the Term Loan A‑2 Lenders shall have no obligation to make
the Term Loan A‑2s after the Closing Date except for Delayed Draws as
specifically provided in Section 2.1(b)(ii).  The Term Loan Commitments are not
revolving commitments, and the Borrower shall not have the right to repay and
reborrow under Section 2.1.


(e)           Repayment of Term Loan A‑1.  In addition to any prepayments or
repayments made pursuant to Sections 2.12 and 2.13, the Borrower shall repay the
aggregate outstanding principal balance of the Term Loan A‑1s in quarterly
principal payments on the last day of each calendar quarter in accordance with
the schedule set forth below (with the exact dates and amounts to be calculated
on the Closing Date and set forth in Schedule 2.1(e) hereto), which Schedule
will be prepared and provided by the Administrative Agent to the parties hereto
on the Closing Date:


Date
Quarterly Principal Payment
First full calendar quarter after the Closing Date through the fourth full
calendar quarter after the Closing Date
1.25% per quarter
   
Fifth full calendar quarter after the Closing Date through the sixteenth full
calendar quarter after the Closing Date
2.5% per quarter
   
Seventeenth full calendar quarter after the Closing Date and thereafter
3.75% per quarter



Notwithstanding anything herein to the contrary, the entire outstanding
principal balance of the Term Loan A‑1s shall be due and payable in full in cash
on the Maturity Date with respect to the Term Loan A‑1 Facility.


(f)            Repayment of Term Loan A‑2.  In addition to any prepayments or
repayments made pursuant to Sections 2.12 and 2.13, the Borrower shall repay the
aggregate outstanding principal balance of the Term Loan A‑2s in quarterly
installments equal to 0% for the first eight full calendar quarters ending after
the Closing Date and in quarterly installments equal to 2.5% of the outstanding
principal amount of the Term Loan A‑2s on the Delayed Draw Expiration Date for
each calendar quarter ending thereafter on the last day of each calendar quarter
(with the exact dates and amounts to be calculated on the Delayed Draw
Expiration Date and set forth in a Schedule 2.1(f) hereto, which Schedule will
be prepared and provided by the Administrative Agent to the parties hereto on
the Delayed Draw Expiration Date).  Notwithstanding anything herein to the
contrary, the entire outstanding principal balance of the Term Loan A‑2s shall
be due and payable in full in cash on the Maturity Date with respect to the Term
Loan A‑2 Facility.
 
(g)           Incremental Term Loans.
 
(i)  After the Closing Date, the Borrower may from time to time prior to the
Maturity Date with respect to the Incremental Term Loan Facility, request that
additional term loans be made to it in accordance with this Section 2.1(g)
(each, an “Incremental Term Loan”) by delivering a Notice of Incremental Term
Loan Borrowing to the Administrative Agent, specifying (subject to the
restrictions set forth in this Section 2.1(g)) therein (A) the amount of the
Tranche of Incremental Term Loans requested (which Tranche shall be in a minimum
principal amount equal to the lesser of (x) $20,000,000 and (y) the then current
Flex-Debt Amount, and, subject to the first sentence of Section 2.1(g)(iii), in
integral multiples of $1,000,000 in excess thereof), (B) the requested advance
date of the proposed Incremental Term Loans comprising such Tranche (which shall
be not less than ten days from the date of delivery of the Notice of Incremental
Term Loan Borrowing (or such shorter period of time as to which the
Administrative Agent may agree in its sole discretion)), (C) the Interest Rate
Option(s) and the Applicable Margin(s) to be applicable to all Incremental Term
Loans in such Tranche, (D) the amortization for all Incremental Term Loans in
such Tranche and (E) the amount of any upfront or closing fees to be paid by the
Borrower to the Lenders funding the Tranche of Incremental Term Loans requested.
Subject to the last sentence in Section 2.1(g)(v), each Notice of Incremental
Term Loan Borrowing delivered by the Borrower shall be irrevocable and shall be
binding upon all Loan Parties.
 
48

--------------------------------------------------------------------------------

(ii)          At the time of delivery of each Notice of Incremental Term Loan
Borrowing, the Borrower shall also deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower certifying (1) that no
Default or Event of Default then exists or would be caused thereby; provided
that, if the proceeds of such Tranche of Incremental Term Loans shall be used to
acquire a Permitted Additional Investment, this clause (1) shall be tested as
provided in clause (iii) of the definition of Permitted Additional
Investment, (2) that, both before and after giving effect to a Borrowing of such
Tranche of Incremental Term Loans, the Borrower shall be in compliance with the
covenants set forth in Article VIII on a Pro forma Basis as of the most recent
four fiscal quarter period for which Consolidated financial statements have been
delivered (and showing the calculations thereof); provided that, if the proceeds
of such Tranche of Incremental Term Loans shall be used to acquire a Permitted
Additional Investment, this clause (2) shall be tested as provided in clause
(viii) of the definition of Permitted Additional Investment, and (3) the
representations and warranties of each Loan Party set forth in Article V of the
Credit Agreement are true and correct in all material respects and will be true
and correct in all material respects (unless any such representation or warranty
is qualified as to materiality or a Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on the
date of the proposed Borrowing of such Tranche of Incremental Term Loans, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that specifically refer to a date other than the
date of such Borrowing; provided that, if the proceeds of such Tranche of
Incremental Term Loans shall be used to acquire a Permitted Additional
Investment, this clause (3) may be modified or otherwise waived in whole or in
part in a manner determined by the Borrower and the Lenders providing such
Tranche of Incremental Term Loans (including by requiring that clause (3) be
tested as of the time such Loan Party entered into such Limited Conditionality
Purchase Agreement).
 
(iii)  The sum of (A) all aggregate outstanding principal amounts of all
Tranches of Incremental Term Loans and (B) all unused Incremental Term Loan
Commitments of all Tranches of Incremental Term Loans shall not exceed at any
time the then current Flex-Debt Amount. Repayments or prepayments of the
principal of any Incremental Term Loans may not be reborrowed. Each Tranche of
Incremental Term Loans shall bear interest at the Alternate Base Rate or the
Adjusted LIBOR Rate plus such Applicable Margin as is set forth in the Notice of
Incremental Term Loan Borrowing related to such Tranche, and shall be subject to
the amortization set forth in the applicable Notice of Incremental Term Loan
Borrowing relating to such Tranche, provided, however, to the extent that the
Applicable Margins for Base Rate Loans or LIBOR Rate Loans under any Tranche of
Incremental Term Loans exceed by more than 0.25% the Applicable Margins for the
existing Term Loan A‑2 Facility, determined as of the initial funding date of
such Tranche of Incremental Term Loans, the Applicable Margins for the existing
Term Loans shall be increased so that the Applicable Margins on such Tranche of
Incremental Term Loans and the existing Term Loan A‑2 are equal, and so that the
Applicable Margins on the existing Term Loan A‑1 are 0.25% lower than the
Applicable Margins on such Tranche of Incremental Term Loans and the existing
Term Loan A‑2. The final maturity date of any Tranche of Incremental Term Loans
shall be no earlier than the Maturity Date with respect to the Term Loan A‑1
Facility; provided that, if the Maturity Date with respect to the Term Loan A‑2
Facility is equal to or less than five years from the initial funding date of
such Tranche of Incremental Term Loans, the final maturity date of such Tranche
of Incremental Term Loans shall also be no earlier than the Maturity Date with
respect to the Term Loan A‑2 Facility. The weighted average life of any Tranche
of Incremental Term Loans shall be equal to or greater than the weighted average
life of the Term Loan A‑1 Facility, determined as of the initial funding date of
such Tranche of Incremental Term Loans; provided that, if the Maturity Date with
respect to the Term Loan A‑2 Facility is equal to or less than five years from
the initial funding date of such Tranche of Incremental Term Loans, the weighted
average life of such Tranche of Incremental Term Loans shall also be equal to or
greater than the weighted average life with respect to the Term Loan A‑2
Facility. The original issue discount or the upfront fees applicable to any
Tranche of Incremental Term Loans shall not be more than 1.00% of the aggregate
principal amount of the Incremental Term Loans thereunder. Any covenant or Event
of Default applicable to any Tranche of Incremental Term Loans (other than
solely after the Maturity Date with respect to the Term Loan A‑2) that is more
restrictive than the equivalent covenant or Event of Default set forth in this
Agreement shall be deemed to be applicable to all Loans hereunder. All
Incremental Term Loans shall for all purposes be Obligations hereunder and under
the Loan Documents.
 
49

--------------------------------------------------------------------------------

(iv)        Upon receipt of a request for a Tranche of Incremental Term Loans
from the Borrower, the Administrative Agent may, in its sole discretion, offer
one or more Term Lenders, other Lenders or new lenders that are Eligible
Assignees, and, with the prior written consent of the Borrower, other new
lenders that are not Eligible Assignees, the opportunity, in such amounts as the
Administrative Agent shall determine, to participate in the requested Tranche of
Incremental Term Loans.  The Administrative Agent shall have no obligation to
offer any Lender or new lender the opportunity to participate in any such
Tranche of Incremental Term Loans and nothing herein shall prohibit the
Administrative Agent from retaining for its own account, as an Incremental Term
Lender, all or substantially all of such Tranche of Incremental Term Loans. 
Each Term Lender, other Lender or new lender that fails to respond to such a
notice in writing in a form acceptable to the Administrative Agent within the
period of time provided therein shall be deemed to have elected not to
participate in such Tranche of Incremental Term Loans.  No Lender or new lender
shall have any obligation to fund any Incremental Term Loan, and any decision by
a Lender or new lender to fund any Incremental Term Loan shall be made in its
sole discretion independently from any other Lender or new lender.


(v)          If in response to the offer to participate in such Tranche made by
the Administrative Agent pursuant to clause (iv) above, the Administrative Agent
receives commitments from Lenders and/or from any other Person that (A)
qualifies as an Eligible Assignee and is reasonably acceptable to the Borrower
and the Administrative Agent and (B) has agreed to become a Lender in respect of
all or a portion of such Tranche of Incremental Term Loans (an “Additional
Incremental Term Lender”), in excess of the requested Tranche of Incremental
Term Loans, the Administrative Agent shall have the right, in its sole
discretion but with the consent of the Borrower, to reduce and reallocate
(within the minimum and maximum amounts specified by each such Lender or
Additional Incremental Term Lender in its notice to the Administrative Agent)
the shares of the Incremental Term Loans of the Lenders or Additional
Incremental Term Lenders willing to fund (or commit to fund) such Tranche of
Incremental Term Loans so that the total committed Incremental Term Loans equal
the requested Tranche of Incremental Term Loans.  If the Administrative Agent
does not receive commitments from Lenders or Additional Incremental Term Lenders
in an amount sufficient to fund the requested Tranche of Incremental Term Loans,
the Administrative Agent shall so notify Borrower and the request for such
Tranche of Incremental Term Loans shall be deemed automatically rescinded;
provided, the Borrower may submit a replacement Notice of Incremental Term Loan
Borrowing setting forth different terms for the requested Incremental Term Loan.
 
50

--------------------------------------------------------------------------------

(vi)        An agreement to fund a Tranche of Incremental Term Loans (an
“Incremental Term Loan Funding Agreement”), pursuant to this Section 2.1(g)
shall become effective upon the receipt by the Administrative Agent of an
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower signed by each Loan Party, by each Additional Incremental
Term Lender and by each existing Lender who has agreed to fund such Tranche of
Incremental Term Loans, setting forth the new Tranche of Incremental Term Loans
of such Lenders and setting forth the agreement of each Additional Incremental
Term Lender to become a party to this Agreement as a Lender and to be bound by
all the terms and provisions hereof, together with officer’s certificates and
ratification agreements executed by each Loan Party and such evidence of
satisfaction of all conditions set forth in Section 4.3 (subject to the provisos
of Section 2.1(g)(ii)(1), (2) and (3)), appropriate corporate authorization on
the part of each Loan Party with respect to the requested Tranche of Incremental
Term Loans, amendments to any other Loan Documents reasonably requested by the
Administrative Agent in relation to the requested Tranche of Incremental Term
Loans (which amendments to the Loan Documents (other than this Agreement) the
Administrative Agent is hereby authorized to execute on behalf of the Lenders),
updates or endorsements to policies of title insurance, flood hazard
determination certificates (and, if applicable, evidence of flood insurance)
with respect to each parcel of property subject to a Mortgage, the results of
lien searches from applicable jurisdictions, and such opinions of counsel for
the Loan Parties with respect to the requested Tranche of Incremental Term Loans
and other assurances as the Administrative Agent may reasonably request.


(vii)       In addition to any prepayments or repayments made pursuant to
Sections 2.12 and 2.13, the principal of the Incremental Term Loans of each
Tranche shall be repaid on such dates and in such amounts as may be set forth in
the Notice of Incremental Term Loan Borrowing for such Tranche, to be applied to
the unpaid principal amount of the Incremental Term Loans for such Tranche for
which such payment relates.  Notwithstanding anything herein to the contrary,
the entire outstanding principal balance of all Tranches of Incremental Term
Loans shall be due and payable in full in cash on the Maturity Date as specified
in clause (d) of the definition thereof.


(viii)     The Administrative Agent shall record relevant information regarding
each Tranche of Incremental Term Loans (including information with respect to
Additional Incremental Term Lenders) in the Register in accordance with Section
11.7(c); provided, however, that failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower’s obligations in
respect of any Incremental Term Loan Commitment or Incremental Term Loan.


2.2                Revolving Loans.


(a)           Revolving Loan Commitments.  Subject to the terms and conditions
hereof and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower at any time or from
time to time on or after the Closing Date (by the time and in the manner
specified in Section 2.6(a)) to, but not including, the Maturity Date with
respect to the Revolving Credit Facility, provided, that after giving effect to
each such Revolving Loan (i) such Revolving Lender’s Available Revolving
Commitment shall not be less than $0 and (ii) the Revolving Credit Facility
Usage shall not exceed the Revolving Commitments.  Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.2.
 
(b)  Revolving Loan Requests. Except as otherwise provided herein, the Borrower
may from time to time prior to the Maturity Date request the Revolving Lenders
to make Revolving Loans by delivering to the Administrative Agent, not later
than 11:00 a.m., (i) three Business Days prior to the proposed Borrowing Date
with respect to LIBOR Rate Loans; and (ii) one Business Day prior to the
proposed Borrowing Date with respect to Base Rate Loans, a duly completed Loan
Request. Other than a Loan Request with respect to Revolving Loans to be drawn
on the expected Closing Date which may be subject to the occurrence of the
Closing Date, each Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Revolving Loans comprising each Borrowing, and,
if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $500,000 and not less than $1,000,000 for each Borrowing under the
LIBOR Rate Option, and (y) integral multiples of $500,000 and not less than
$500,000 for each Borrowing under the Base Rate Option. (For the avoidance of
doubt, the revocation of a Loan Request with respect to LIBOR Rate Loans because
of the failure of the Closing Date to occur shall not relieve the Borrower of
its obligations under Section 3.5, Section 11.3 or otherwise.)
 
51

--------------------------------------------------------------------------------

(c)           Nature of Lenders’ Obligations with Respect to Revolving Loans. 
Each Revolving Lender shall be obligated to participate in each request for
Revolving Loans pursuant to this Section 2.2 in accordance with its Pro Rata
Share.  The obligations of each Revolving Lender hereunder are several.  The
failure of any Revolving Lender to perform its obligations hereunder (i) shall
not affect the Obligations of the Borrower to any other party nor (ii), other
than as expressly provided in the Commitment Letter in the case of the Initial
Credit Extension with respect to the Lenders party thereto, shall any other
party be liable for the failure of such Revolving Lender to perform its
obligations hereunder.  Other than Revolving Loans in repayment of Swing Line
Loans in accordance with Section 2.3(e) and/or Reimbursement Obligations in
accordance with Section 2.9(c), the Revolving Lenders shall have no obligation
to make Revolving Loans hereunder on or after the Maturity Date with respect to
the Revolving Credit Facility.


(d)          Repayment of Revolving Loans.  Notwithstanding anything herein or
in any other Loan Document to the contrary, the Borrower shall repay the entire
outstanding principal amount of Revolving Loans, together with all outstanding
interest thereon and unpaid fees with respect thereto, on the Maturity Date with
respect to the Revolving Credit Facility.


2.3                Swing Line Loans.


(a)           Swing Line Commitments.  Subject to the terms and conditions
hereof and relying upon the agreements of the Revolving Lenders set forth in
this Section 2.3, the Swing Line Lender shall make Swing Line Loans to the
Borrower at any time or from time to time after the Initial Credit Extension to,
but not including, the Maturity Date with respect to the Revolving Credit
Facility; provided, that after giving effect to any such Swing Line Loan, (i)
the aggregate amount of Swing Line Loans shall not exceed  the Swing Line
Commitment and (ii) the Revolving Credit Facility Usage shall not exceed the
Revolving Commitments. Each request by the Borrower for a Swing Line Loan shall
be deemed to be a representation by the Borrower that it is in compliance with
the proviso at the end of the preceding sentence and with Section 4.3 after
giving effect to the requested Swing Line Loan. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow Swing Line Loans in accordance with this Section 2.3.
Unless the CoBank Cash Management Agreement is in effect and the Borrower has
elected (without modification) pursuant to its rule set instructions or similar
document to have its accounts that are subject to the CoBank Cash Management
Agreement settle against the Swing Line Loan, the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
If at any time the aggregate principal balance of the Swing Line Loans then
outstanding exceeds the Swing Line Commitment, the Borrower shall be deemed to
have requested the Revolving Lenders to make Revolving Loans in the amount of
the difference in the manner and pursuant to the terms of Section 2.2(b).
 
52

--------------------------------------------------------------------------------

(b)          Cash Management Arrangements.  The Borrower and the Swing Line
Lender may enter into a cash management agreement (including the CoBank Cash
Management Agreement) providing for the automatic advance by the Swing Line
Lender of Swing Line Loans under the conditions set forth in such agreement,
which conditions shall be in addition to the conditions set forth herein and
which shall be in form and substance reasonably acceptable to the Administrative
Agent.


(c)           Swing Line Loan Requests.  Except as otherwise provided herein,
the Borrower may from time to time after the Initial Credit Extension and prior
to the Maturity Date with respect to the Revolving Credit Facility request that
the Swing Line Lender make Swing Line Loans by delivering to the Swing Line
Lender (with a copy to the Administrative Agent) not later than 12:00 Noon (or
such later time as the applicable cash management agreement, if any, may permit
or otherwise as the Swing Line Lender in its sole discretion may agree) on the
proposed Borrowing Date of a duly completed and executed Loan Request, by
telephonic request promptly followed by a duly completed and executed Loan
Request, or by such other method of request as may be provided for in any
applicable cash management agreement.  Each such request shall be irrevocable
and shall specify the proposed Borrowing Date and the principal amount of such
Swing Line Loan.  Minimum borrowing amounts shall not apply to Swing Line Loans,
except as provided for in any applicable cash management agreement.  Promptly
after receipt of any such request for a Swing Line Loan, the Swing Line Lender
will confirm with the Administrative Agent that the Administrative Agent
received a copy of the same and, if not, provide the Administrative Agent with
information regarding the requested Swing Line Loan.


(d)           Making Swing Line Loans.  So long as the Swing Line Lender has not
received timely telephonic or written notice from the Administrative Agent that
one or more conditions precedent to the making of a Credit Extension under
Section 4.3 have not been satisfied, the Swing Line Lender, after receipt by it
of a Loan Request in accordance with Section 2.3(c), shall fund such Swing Line
Loan to the Borrower in Dollars and immediately available funds at the Principal
Office prior to 2:00 p.m. or as otherwise agreed in any applicable cash
management agreement on the Borrowing Date; provided, that at any time that the
CoBank Cash Management Agreement is in effect, the Swing Line Lender may waive,
in its sole discretion, any one or more of the conditions precedent in Section
4.3 with respect to the making of any Swing Line Loan.


(e)           Borrowings to Repay Swing Line Loans.  The Swing Line Lender may,
at its option, exercisable at any time for any reason whatsoever, request that
the Administrative Agent demand repayment of the Swing Line Loans.  Upon such
request, the Administrative Agent shall demand repayment of the Swing Line
Loans, and each Revolving Lender shall make a Revolving Loan in an amount equal
to such Lender’s Pro Rata Share of the aggregate principal amount of the
outstanding Swing Line Loans, plus, if the Swing Line Lender has so requested,
accrued interest thereon, provided, that no Revolving Lender shall be obligated
in any event to make Revolving Loans in excess of its Available Revolving
Commitment.  Revolving Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.2(b) without regard to any of the
requirements of that provision.  Each Revolving Lender acknowledges and agrees
that its obligations to fund Swing Line Loans pursuant to this Section 2.3(e)
and/or to acquire participations pursuant to Section 2.3(f) in respect of Swing
Line Loans are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any failure by the Borrower to satisfy any of the
conditions set forth in Section 4.3. The Administrative Agent shall provide
notice to the Revolving Lenders that such Revolving Loans are to be made under
this Section 2.3 and of the apportionment among the Revolving Lenders, and the
Revolving Lenders shall be unconditionally obligated to fund such Revolving
Loans (whether or not the conditions specified in Section 2.2(b) are then
satisfied) by the time requested by the Swing Line Lender and designated in such
notice from the Administrative Agent, which shall not be earlier than 2:00 p.m.
on the Business Day next after the date the Revolving Lenders receive such
notice from the Administrative Agent.
 
53

--------------------------------------------------------------------------------

(f)            Risk Participations in Swing Line Loans.  Immediately upon the
making of each Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Line Loan in an amount equal to such Revolving Lender’s Pro Rata
Share of the principal amount of such Swing Line Loan, and such interest and
participation may be recovered from such Revolving Lender together with interest
thereon at the Alternate Base Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received (subject to
the limitation in Section 2.3(e) that no Revolving Lender shall be obligated in
any event to make Revolving Loans in excess of its Available Revolving
Commitment).


(g)          Repayment of Swing Line Loans.  On the Maturity Date with respect
to the Revolving Credit Facility, if not sooner demanded, the Borrower shall
repay in full the outstanding principal amount of the Swing Line Loans, together
will all accrued and unpaid interest and any applicable fees.


2.4                Interest Rate Provisions.  The Borrower shall pay interest in
respect of the outstanding unpaid principal amount of the Base Rate Loans and
LIBOR Rate Loans, it being understood that, subject to the provisions of this
Agreement, the Borrower may select different Interest Rate Options and different
Interest Periods to apply to different Borrowings at any time outstanding and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of any Borrowing (subject to minimum amounts set forth in Sections
2.1(c), 2.2(b) or the applicable Incremental Term Loan Funding Agreement);
provided that there shall not be at any one time outstanding more than ten
Borrowings of LIBOR Rate Loans, and provided, further, that if a Default or an
Event of Default has occurred and is continuing, the Borrower may not request,
convert to, or renew any LIBOR Rate Loans.  If at any time the designated rate
applicable to any Loan made by any Lender exceeds the Maximum Rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s Maximum Rate.


(a)           Interest Rate Options.  Swing Line Loans and all other Obligations
not constituting Term Loans, Incremental Term Loans, Revolving Loans or Letter
of Credit Fees shall bear interest calculated using the Base Rate Option.
Subject to the limitations set forth in Section 3.4, the Borrower shall have the
right to select from the following Interest Rate Options applicable to the Term
Loans, Incremental Term Loans and Revolving Loans:


(i)            Base Rate Option:  An option to pay interest at a fluctuating
rate per annum equal to the Alternate Base Rate in effect as of any date of
determination plus the Applicable Margin as of such date; or


(ii)           LIBOR Rate Option:  An option to pay interest at a fluctuating
rate per annum equal to the Adjusted LIBOR Rate with respect to the applicable
Interest Period and as in effect as of any date of determination plus the
Applicable Margin as of such date.


(b)          Day Count Basis.  Interest and fees shall be calculated on the
basis of a 360-day year for the actual number of days elapsed (which results in
more interest or fees, as the case may be, being paid than if calculated on the
basis of a 365-day year); provided that interest with respect to Base Rate Loans
incurring interest based on the Prime Rate shall be calculated on the basis of a
365/366-day year.  The date of funding or conversion of a LIBOR Rate Loan to a
Base Rate Loan and the first day of an Interest Period shall be included in the
calculation of interest.  The date of payment of any Loan and the last day of an
Interest Period shall be excluded from the calculation of interest; provided, if
a Loan is repaid on the same day that it is made, one day’s interest shall be
charged.
 
54

--------------------------------------------------------------------------------

2.5                Interest Periods.  In order to convert a Base Rate Loan
(other than a Swing Line Loan) or LIBOR Rate Loan or continue a LIBOR Rate Loan,
the Borrower shall deliver to the Administrative Agent a duly completed, written
request therefor substantially in the form of Exhibit I (each, a “Conversion or
Continuation Notice”) not later than 11:00 a.m. (i) with respect to a conversion
to or continuation of a LIBOR Rate Loan, at least three Business Days prior to
the proposed effective date of such conversion or continuation and (ii) with
respect to a conversion to a Base Rate Loan, at least one Business Day prior to
the proposed effective date of such conversion.  The Conversion or Continuation
Notice shall specify (i) which Borrowings (including the principal amount
thereof) are subject to such request, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the current Interest Period therefor,
(ii) the proposed effective date of such conversion or continuation (which shall
be a Business Day), (iii) whether the Borrower is requesting a continuation of
LIBOR Rate Loans or a conversion of Borrowings from one interest rate option to
the other interest rate option and (iv) if a continuation of or conversion to
LIBOR Rate Loans is requested, the requested Interest Period with respect
thereto.  In addition, the following provisions shall apply to any continuation
of or conversion of any Borrowings:


(a)           Amount of Loans.  After giving effect to such conversion or
continuation, each Borrowing of Term Loans shall be in an amount no less than
the applicable minimum amount for Term Loans as set forth in Section 2.1(c),
each Borrowing of Revolving Loans shall be in an amount no less than the
applicable minimum amount for Revolving Loans as set forth in Section 2.2(b),
and each Borrowing of Incremental Term Loans shall be in an amount specified in
the applicable Incremental Term Loan Funding Agreement.


(b)           Commencement of Interest Period.  In the case of any borrowing of,
conversion to or continuation of any LIBOR Rate Loan, the Interest Period shall
commence on the date of advance or continuation of, or conversion to, any LIBOR
Rate Loan and, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the date on which the immediately
preceding Interest Period expires.  Upon a conversion from a LIBOR Rate Loan to
a Base Rate Loan, interest at the Base Rate Option shall commence on the last
day of the existing Interest Period.


(c)           Selection of Interest Rate Options.  If the Borrower elects to
continue a LIBOR Rate Loan but fails to select a new Interest Period to apply
thereto, then a one month Interest Period automatically shall apply.  If the
Borrower fails to duly request the continuation of any Borrowing consisting of
LIBOR Rate Loans on or before the date specified and otherwise in accordance
with the provisions of this Section 2.5, then such LIBOR Rate Loan automatically
shall be converted to a Base Rate Loan, interest at the Base Rate Option shall
commence on the last day of the existing Interest Period.


2.6                Making of Loans.


(a)           Notifications and Payments.  The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Sections 2.1(c),
2.1(g) or 2.2(b) notify the applicable Lenders of such Class of Loan of its
receipt of such Loan Request specifying the information provided by the Borrower
and the apportionment among the Lenders of the requested Loan as determined by
the Administrative Agent in accordance with Section 2.1 or Section 2.2, as
applicable.  Each applicable Lender shall remit the principal amount of their
Pro Rata Share of the Loan to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to the terms and conditions of Section 2.1 or Section 2.2, as applicable, fund
such Loan to the Borrower in Dollars and immediately available funds to the
Borrower’s account specified in the Loan Request prior to 2:00 p.m. on any
proposed Borrowing Date.
 
55

--------------------------------------------------------------------------------

(b)          Pro Rata Treatment of Lenders.  The Borrowing of any Class of Loan
shall be allocated to each Lender of such Class of Loan according to its Pro
Rata Share thereof, and each selection of, conversion to or renewal of any
Interest Rate Option and each payment or prepayment by the Borrower with respect
to principal and interest due from the Borrower hereunder to the Lenders with
respect to the applicable Class of Commitments and Loan, shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as
provided in Section 3.1 or Section 3.6) be payable ratably among the Lenders of
such Class of Loan entitled to such payment in accordance with the amount of
principal and interest then due or payable to such Lenders as set forth in this
Agreement.


(c)           Presumptions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed Borrowing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of any Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.1 or Section 2.2, as the case may be, and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of such Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate then applicable to Base Rate Loans.  If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.  If the
Borrower and such Lender pay such interest for the same period, the
Administrative Agent promptly shall remit to the Borrower the amount of interest
paid by Borrower for such overlapping period.  Nothing in this Section 2.6(c) or
elsewhere in this Agreement or the other Loan Documents, including the
provisions of Section 2.14, shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder, to prejudice any rights that
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder or, other than as expressly provided in
the Commitment Letter in the case of the Initial Credit Extension with respect
to the Lenders party thereto, require the Administrative Agent (or any other
Lender) to advance funds on behalf of any Lender.


2.7                Fees.


(a)           Revolving Unused Commitment Fees.  The Borrower agrees to pay to
the Administrative Agent for the account of each Revolving Lender according to
its Pro Rata Share, a nonrefundable unused commitment fee (each a
“Revolving Unused Commitment Fee”) equal to


(i)            from and including the Execution Date to but excluding the
earlier of the Closing Date and the Maturity Date, the Ticking Rate multiplied
by the Revolving Commitments;


(ii)           from and including the Closing Date to but excluding the Maturity
Date, the Applicable Revolving Unused Commitment Fee Rate multiplied by the
average daily result of (1) the Revolving Commitments minus (2) Revolving Loans
minus (3) the Letter of Credit Obligations; provided however, with respect to
the Revolving Unused Commitment Fee during such period for the account of the
Swing Line Lender, such fee shall be equal to the Applicable Revolving Unused
Commitment Fee Rate multiplied by the average daily result of (x) the Revolving
Commitments minus (y) Revolving Credit Facility Usage.
 
56

--------------------------------------------------------------------------------

Subject to the Section 2.15, all Revolving Unused Commitment Fees shall be
payable in arrears on the dates set forth on Part II of Schedule 1.1(D) with
respect to Revolving Unused Commitment Fees incurred prior to the Closing Date
and on each Interest Payment Date with respect to Revolving Unused Commitment
Fees incurred on and after the Closing Date.


(b)           Term Loan A‑1 Unused Commitment Fees. From and including the
Execution Date to but excluding the earlier of the Closing Date and the Maturity
Date, the Borrower agrees to pay to the Administrative Agent for the account of
each Term Loan A‑1 Lender according to its Pro Rata Share, a nonrefundable
unused commitment fee (each a “Term Loan A‑1 Unused Commitment Fee”) equal to
the Ticking Rate multiplied by the Term Loan A‑1 Commitments.  Subject to the
Section 2.15, all Term Loan A‑1 Unused Commitment Fees shall be payable in
arrears on the dates set forth on Part II of Schedule 1.1(D).


(c)            Term Loan A‑2 Unused Commitment Fees. The Borrower agrees to pay
to the Administrative Agent for the account of each Term Loan A‑2 Lender
according to its Pro Rata Share, a nonrefundable unused commitment fee (each a
“Term Loan A‑2 Unused Commitment Fee”) equal to (i) from and including the
Execution Date to but excluding the earlier of the Closing Date and the Maturity
Date, the Ticking Rate multiplied by the Term Loan A‑2 Commitments and (ii) from
and including the Closing Date to but excluding the Delayed Draw Expiration
Date, 0.50% per annum multiplied by the average daily result of (i) the Term
Loan A‑2 Commitments minus (ii) the Term Loan A‑2.  Subject to the Section 2.15,
all Term Loan A‑2 Unused Commitment Fees shall be payable in arrears on the
dates set forth on Part II of Schedule 1.1(D) with respect to Term Loan A‑2
Unused Commitment Fees incurred prior to the Closing Date and on each Interest
Payment Date with respect to Term Loan A‑2 Unused Commitment Fees incurred on
and after the Closing Date.


(d)           Other Fees.  The Borrower agrees to pay to the Administrative
Agent and the Lenders such other fees as agreed in the Fee Letters with respect
to the Administrative Agent and the Lenders including, for the avoidance of
doubt, certain ticking fees incurred prior to the Execution Date which ticking
fees are payable in arrears on the dates and at the rates set forth on Part III
of the Schedule 1.1(D).


2.8                Notes.  The obligation of the Borrower to repay the aggregate
unpaid principal amount of the Revolving Loans, Swing Line Loans, the Term Loan
A‑1, the Term Loan A‑2, and Incremental Term Loans made to it by each Lender,
together with interest thereon, shall, at the request of the applicable Lender,
be evidenced by a Revolving Note, a Swing Line Note, a Term Loan A‑1 Note, a
Term Loan A‑2 Note and/or an Incremental Term Loan Note, as the case may be,
dated as of the Closing Date, the effective date of the applicable Incremental
Term Loan Funding Agreement, or the date of such request, as applicable, payable
to the order of such Lender in a face amount equal to the Revolving Commitment,
Swing Line Commitment, Term Loan A‑1 Commitment, Term Loan A‑2 Commitment or
Incremental Term Loan Commitment, as applicable, of such Lender. The Borrower
hereby unconditionally promises to pay, to the order of each of the Lenders, the
Administrative Agent, each Issuing Lender and the Swing Line Lender, as
applicable, the Loans and other Obligations as provided in this Agreement and
the other Loan Documents.
 
2.9                  Letter of Credit Facility.


(a)  Issuance of Letters of Credit. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including Sections 4.2 and 4.3, and in
reliance upon the representations and warranties set forth in this Agreement and
the other Loan Documents and in reliance on the agreements of the Revolving
Lenders set forth in this Section 2.9, each Issuing Lender severally agrees to
issue standby and commercial letters of credit (the “Letters of Credit”) for the
account of the Borrower and, if applicable, any other Loan Party, on any
Business Day from the Closing Date through but not including the Letter of
Credit Expiration Date. The Borrower may at any time prior to the Letter of
Credit Expiration Date request the issuance of a Letter of Credit, or an
amendment or extension of a Letter of Credit, by delivering to an Issuing Lender
(with a copy to the Administrative Agent) a completed application and agreement
for letters of credit, or request for such amendment or extension, as
applicable, in such form as such Issuing Lender may specify from time to time
(each a “Letter of Credit Request”) by no later than 11:00 a.m. at least five
Business Days, or such shorter period as may be agreed to by an Issuing Lender,
in advance of the proposed date of issuance, amendment or extension. Promptly
after receipt of any Letter of Credit Request, such Issuing Lender shall confirm
with the Administrative Agent (in writing) that the Administrative Agent has
received a copy of such Letter of Credit Request and if not, such Issuing Lender
will provide the Administrative Agent with a copy thereof. Unless such Issuing
Lender has received notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance,
amendment or extension of the applicable Letter of Credit, that one or more
applicable conditions in Article IV is not satisfied, then such Issuing Lender
will issue a Letter of Credit or agree to such amendment or extension, provided
that each Letter of Credit shall (A) have a maximum maturity of 12 months from
the date of issuance, provided, that a Letter of Credit may contain renewal
terms reasonably satisfactory to the Issuing Lender and (B) in no event expire
later than the Letter of Credit Expiration Date. At no time shall (i) the Letter
of Credit Obligations exceed the Letter of Credit Sublimit or (ii) the Revolving
Credit Facility Usage exceed the Revolving Commitments. Each request by the
Borrower for the issuance, amendment or extension of a Letter of Credit shall be
deemed to be a representation by the Borrower that it shall be in compliance
with the preceding sentence and with Article IV after giving effect to the
requested issuance, amendment or extension of such Letter of Credit. Promptly
after its delivery of any Letter of Credit or any amendment to a Letter of
Credit to the beneficiary thereof, the applicable Issuing Lender will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment. The Borrower unconditionally guarantees all
obligations of any other Loan Party with respect to Letters of Credit issued by
the Issuing Lender for the account of such Loan Party.
 
57

--------------------------------------------------------------------------------

(b)          Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the ratable account of the Revolving Lenders a fee (the
“Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate, which
fee shall be computed on the daily average undrawn portion of the Letter of
Credit Obligations and shall be payable quarterly in arrears on each Interest
Payment Date and on the Maturity Date.  The Borrower shall also pay to each
Issuing Lender for such Issuing Lender’s sole account a fronting fee in an
amount equal to 0.125% per annum of the face amount of each Letter of Credit, as
well as each Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as such Issuing Lender
may generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.


(c)           Disbursements, Reimbursement.  Immediately upon the issuance of
each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Issuing
Lender a participation in such Letter of Credit and each drawing thereunder,
without recourse or warranty, in an amount equal to such Revolving Lender’s Pro
Rata Share of the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively.
 
(i)  In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuing Lender will promptly
notify the Borrower and the Administrative Agent thereof. Provided that it shall
have received such notice, the Borrower shall reimburse (such obligation to
reimburse such Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) such Issuing Lender prior to 12:00 Noon on each date that an amount
is paid by such Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”), or if such notice was received after 11:00 a.m. on a Drawing
Date, then by 10:00 a.m. on the Business Day immediately following such Drawing
Date, by paying to the Administrative Agent for the account of such Issuing
Lender an amount equal to the amount so paid by such Issuing Lender. In the
event the Borrower fails to reimburse such Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by date and time required in accordance with the foregoing sentence, then
the Administrative Agent will promptly notify each Revolving Lender thereof, and
the Borrower shall be deemed to have requested that Revolving Loans be made by
the Revolving Lenders under the Base Rate Option to be disbursed on the Business
Day immediately following the Drawing Date, subject to the amount of the
unutilized portion of the Revolving Commitment and subject to the conditions set
forth in Section 4.3 other than any notice requirements. Any notice given by the
Administrative Agent or an Issuing Lender pursuant to this Section 2.9(c)(i) may
be by telephone if immediately confirmed in writing; provided that the lack of
such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
 
58

--------------------------------------------------------------------------------

(ii)          Each Revolving Lender shall upon the Business Day immediately
following a Drawing Date with respect to which notice was delivered by the
Administrative Agent in accordance with Section 2.9(c)(i) make funds available
to the Administrative Agent for the account of the applicable Issuing Lender in
an amount equal to its Pro Rata Share of the amount of the drawing.  So long as
the conditions set forth in Section 4.3 have been satisfied or waived in
accordance with this Agreement, each Revolving Lender that makes such funds
available shall be deemed to have made a Revolving Loan at the Base Rate Option;
provided, that if any conditions set forth in Section 4.3 have not been
satisfied or waived in accordance with this Agreement, each Revolving Lender
shall remain obligated to fund its Pro Rata Share of such unreimbursed amount
and such amount (each a “Participation Advance”) shall be deemed to be a payment
in respect of its participation in the applicable Letter of Credit Borrowing
resulting from such drawing in accordance with Section 2.9(c)(iii). If any
Revolving Lender so notified fails to make available to the Administrative Agent
for the account of such Issuing Lender the amount of such Revolving Lender’s Pro
Rata Share of such amount by no later than 12:00 Noon on such date, then
interest shall accrue on such Revolving Lender’s obligation to make such
payment, from such Business Day to the date on which such Lender makes such
payment (A) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the date such amount was due and (B) at a rate
per annum equal to the rate applicable to Base Rate Loans thereafter.  The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9(c)(i) above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this clause (ii).


(iii)         With respect to any unreimbursed drawing that is not fully
reimbursed by Borrower and is not refinanced by Revolving Loans in accordance
with Section 2.9(c)(i) because of the Borrower’s failure to satisfy the
conditions set forth in Section 4.3, the Borrower shall be deemed to have
incurred from the Issuing Lender a borrowing (each, a “Letter of Credit
Borrowing”) in an amount equal to the unreimbursed portion of such drawing. 
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Loans under the Base Rate Option.
 
59

--------------------------------------------------------------------------------

(d)           Repayment of Participation Advances.


(i)            Upon (and only upon) receipt by the Administrative Agent for the
account of the applicable Issuing Lender of immediately available funds from the
Borrower (A) in reimbursement of any payment made by such Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent or (B) in payment of interest on such a
payment made by such Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of such Issuing Lender will pay to each Revolving
Lender, in the same funds as those received by the Administrative Agent, the
amount of such Revolving Lender’s Pro Rata Share of such funds, except the
Administrative Agent shall retain for the account of such Issuing Lender the
amount of the Pro Rata Share of such funds of any Revolving Lender that did not
make a Participation Advance in respect of such payment by such Issuing Lender.


(ii)          If the Administrative Agent is required at any time to return to
any Loan Party, or to a trustee, receiver, liquidator, custodian or any official
in any Insolvency Proceeding, any portion of any payment made by any Loan Party
to the Administrative Agent for the account of an Issuing Lender pursuant to
this Section 2.9 in reimbursement of a payment made under the Letter of Credit
or interest or fee thereon, each Revolving Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of such Issuing Lender the amount of its Pro Rata Share of any amounts
so returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Revolving Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time.


(e)           Documentation.  Each Loan Party agrees to be bound by the terms of
the applicable Issuing Lender’s application and agreement for letters of credit
and such Issuing Lender’s written regulations and customary practices relating
to letters of credit, though such interpretation may be different from such Loan
Party’s own.  In the event of a conflict between such application or agreement
and this Agreement, this Agreement shall govern.  It is understood and agreed
that, except in the case of its gross negligence or willful misconduct as
determined by a final decision by a court of competent jurisdiction, such
Issuing Lender shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Loan Party’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.


(f)            Determinations to Honor Drawing Requests.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, an Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.


(g)           Nature of Participation and Reimbursement Obligations.  Each
Revolving Lender’s obligation in accordance with this Agreement to make the
Revolving Loans or Participation Advances, as contemplated by this Section 2.9,
as a result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse the applicable Issuing Lender upon a draw under a Letter
of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:


(i)            any set-off, counterclaim, recoupment, defense or other right
that such Revolving Lender may have against an Issuing Lender or any of its
Affiliates, the Borrower or any other Person for any reason whatsoever, or that
any Loan Party may have against such Issuing Lender or any of its Affiliates,
any Lender or any other Person for any reason whatsoever;
 
60

--------------------------------------------------------------------------------

(ii)           the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.2, 4.2 or 4.3 or as otherwise set forth in this Agreement for the
making of a Revolving Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Revolving Lenders to make Participation Advances under this Section 2.9;


(iii)         any lack of validity or enforceability of any Letter of Credit;


(iv)         any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right that any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary, any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), an Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);


(v)          the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if an
Issuing Lender or any of its Affiliates has been notified thereof;


(vi)         payment by an Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit;


(vii)       the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;


(viii)      any failure by an Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless such
Issuing Lender has received written notice from such Loan Party of such failure
within three Business Days after such Issuing Lender shall have furnished such
Loan Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
 
(ix)          any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;


(x)           any breach of this Agreement or any other Loan Document by any
party thereto;


(xi)          the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;


(xii)        the fact that an Event of Default or a Default shall have occurred
and be continuing;
 
61

--------------------------------------------------------------------------------

(xiii)       the fact that the Maturity Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and


(xiv)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.


(h)          Liability for Acts and Omissions.  As between any Loan Party and an
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, an Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the applicable Issuing
Lender or its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the applicable
Issuing Lender or its Affiliates, as applicable, including any act or omission
of any Governmental Authority, and none of the above shall affect or impair, or
prevent the vesting of, any of the applicable Issuing Lender’s or its Affiliates
rights or powers hereunder.  Nothing in the preceding sentence shall relieve an
Issuing Lender from liability for such Issuing Lender’s gross negligence or
willful misconduct or breach in bad faith by such Issuing Lender of its
obligations under this Agreement (as determined by a court of competent
jurisdiction in a final, non-appealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence.  In no
event shall an Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.


Without limiting the generality of the foregoing, the applicable Issuing Lender
and each of its Affiliates (A) may rely on any oral or other communication
believed in good faith by such Issuing Lender or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit, (B)
may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (C) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by such Issuing Lender or its
Affiliate; (D) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(E) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (F) may
settle or adjust any claim or demand made on such Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
 
62

--------------------------------------------------------------------------------

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by an Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.


(i)            Issuing Lender Reporting Requirements.  Each Issuing Lender
shall, on the first Business Day of each month, provide to the Administrative
Agent and the Borrower a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the Maturity Date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.


(j)            UCP and ISP.  Unless otherwise expressly agreed by the applicable
Issuing Lender, the Borrower and the beneficiary of a Letter of Credit, (i) the
rules of the International Standby Practices as most recently published from
time to time by the International Chamber of Commerce (the “ISP”)  shall apply
to each standby Letter of Credit and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits as most recently published from time to time by
the International Chamber of Commerce (the “UCP”) shall apply to each commercial
Letter of Credit.


(k)           Illegality.  If, at any time, it becomes unlawful for an Issuing
Lender to comply with any of its obligations under any Letter of Credit
(including, but not limited to, as a result of any Sanctions), the obligations
of such Issuing Lender with respect to such Letter of Credit shall be suspended
(and all corresponding rights shall cease to accrue) until such time as it may
again become lawful for such Issuing Lender to comply with its obligations under
such Letter of Credit, and such Issuing Lender shall not be liable for any
losses that the Borrower or its Subsidiaries may incur as a result.


2.10             Payments.


(a)           Payments Generally.  All payments and prepayments to be made in
respect of principal, interest, Revolving Unused Commitment Fees, Term Loan A‑1
Unused Commitment Fees, Term Loan A‑2 Unused Commitment Fees, Letter of Credit
Fees, other fees referred to in Section 2.7 or other fees or amounts due from
the Borrower hereunder shall be payable prior to 11:00 a.m. on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue. 
Such payments shall be made to the Administrative Agent at the Principal Office
for the account of the Lenders or each Issuing Lender to which they are owed, in
each case in Dollars and in immediately available funds. The Administrative
Agent shall promptly distribute such amounts to each Issuing Lender, Swing Line
Lender and/or applicable Lenders in immediately available funds.  The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”
 
63

--------------------------------------------------------------------------------

(b)          Payments by the Borrower; Presumptions by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Lender, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.


2.11             Interest Payment Dates.  Interest on Base Rate Loans shall be
due and payable in arrears on each Interest Payment Date.  Interest on LIBOR
Rate Loans shall be due and payable on the last day of each Interest Period for
those Loans and, if such Interest Period is longer than three months, also on
the date that is the three-month anniversary of the first day of such Interest
Period.  Interest on mandatory prepayments of principal under Section 2.13 shall
be due on the date such mandatory prepayment is due.  Interest on other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Maturity Date, upon an accelerated Maturity Date or otherwise).


2.12             Voluntary Prepayments and Reduction of Commitments.


(a)           Right to Prepay.  The Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Sections 3.1, 3.5 and 11.3).  Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent (A) by 11:00 a.m. at least three Business
Days prior to the date of prepayment of LIBOR Rate Loans, (B) by 11:00 a.m. at
least one Business Day prior to the date of prepayment of Base Rate Loans or (C)
no later than 2:00 p.m. on the date of prepayment of Swing Line Loans, in each
case, setting forth the following information:


(i)            the date, which shall be a Business Day, on which the proposed
prepayment is to be made;


(ii)           a statement indicating the application of the prepayment among
Class of Loan and Borrowings; and


(iii)         the total principal amount of such prepayment, which shall not be
less than the lesser of the following with respect to any Class of Loan: (A) the
then outstanding principal amount of such Class of Loan or (B) $1,000,000
(provided, that the amount of any prepayment to which this Section
2.12(a)(iii)(B) applies shall be in integral multiples of $500,000).
 
Except as otherwise expressly provided herein with respect to refinancings,
all prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. So long as no Event of Default
has occurred and is continuing, prepayments permitted pursuant to this Section
2.12 shall be applied to the Revolving Credit Facility or the Term Loans or the
Incremental Term Loans as the Borrower may direct (provided that the Term Loans
and the Incremental Term Loans are prepaid pro rata). Prepayments pursuant to
this Section 2.12 of the Term Loans and Incremental Term Loans shall be applied
pro rata to the unpaid installments of principal of the Term Loans and
Incremental Term Loans in the inverse order of scheduled maturities (for the
avoidance of doubt, including application to any balloon payment due and payable
on the applicable Maturity Date). If the Borrower prepays a Loan but fails to
specify the applicable Class and/or Borrowing that the Borrower intends to
prepay or if an Event of Default has occurred and is continuing, then such
prepayment shall be applied first, ratably to all outstanding Revolving Loans
that are Base Rate Loans, second, ratably to all outstanding Revolving Loans
that are LIBOR Rate Loans, third, ratably to all outstanding Term Loans and
Incremental Term Loans that are Base Rate Loans, and fourth, ratably to all
outstanding Term Loans and Incremental Term Loans that are LIBOR Rate Loans. Any
prepayment hereunder (A) shall include all interest and fees due and payable
with respect to the Loan being prepaid (unless other arrangements with respect
to the payment of such interest and fees satisfactory to the applicable Lenders
in their sole discretion have been made) and (B) shall be subject to the
Borrower’s Obligation to indemnify the Lenders under Section 3.5.
Notwithstanding the foregoing, any prepayment notice delivered in connection
with any proposed refinancing of all of the Facilities may be, if expressly so
stated in the applicable prepayment notice, contingent upon the consummation of
such refinancing, and (x) the repayment date therefor may be amended from time
to time by notice from the Borrower to the Administrative Agent and/or (y) such
prepayment notice may be revoked by the Borrower in the event such refinancing
is not consummated (provided that the failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 3.5).
 
64

--------------------------------------------------------------------------------

(b)          Reduction of Revolving or Term Loan A‑2 Commitment.


(i)            In addition to the commitment reductions pursuant to Section
2.12(b)(ii) and 2.13(f), the Revolving Commitment shall be permanently reduced
and terminated in full on the Maturity Date with respect to the Revolving Credit
Facility.  Any outstanding principal balance of the Revolving Loans not sooner
due and payable will become due and payable on such Maturity Date and shall be
accompanied by accrued interest on the amount repaid, any applicable fees
pursuant to Section 3.5 and any other fees required hereunder.


(ii)           The Borrower shall have the right at any time after the Closing
Date upon three Business Days’ prior written notice to the Administrative Agent
to permanently reduce (ratably among the Revolving Lenders in proportion to
their Pro Rata Shares) the Revolving Commitments, in a minimum amount of
$5,000,000 and whole multiples of $1,000,000, or to terminate completely the
Revolving Commitments, without penalty or premium except as hereinafter set
forth; provided that any such reduction or termination shall be accompanied by
prepayment of the Revolving Loans, together with outstanding Revolving Unused
Commitment Fees, and the full amount of interest accrued on the principal sum to
be prepaid (and all amounts referred to in Section 3.5 hereof) to the extent
necessary to cause the aggregate Revolving Credit Facility Usage after giving
effect to such prepayments to be equal to or less than the Revolving Commitments
as so reduced or terminated.  Any notice to reduce the Revolving Commitments
under this Section 2.12(b)(ii) shall be irrevocable.


(iii)         The Borrower shall have the right at any time after the Closing
Date upon three Business Days’ prior written notice to the Administrative Agent
to permanently reduce (ratably among the Term Loan A‑2 Lenders in proportion to
their Pro Rata Shares) the Term Loan A‑2 Commitments, in a minimum amount of
$5,000,000 and whole multiples of $1,000,000, or to terminate completely the
Term Loan A‑2 Commitments, without penalty or premium except as hereinafter set
forth; provided that any such reduction or termination shall be accompanied by
the payment of all outstanding Term Loan A‑2 Unused Commitment Fees.  Any notice
to reduce the Term Loan A‑2 Commitments under this Section 2.12(b)(iv) shall be
irrevocable.
 
65

--------------------------------------------------------------------------------

2.13             Mandatory Prepayments.


(a)           Overadvance.


(i)            If the Revolving Credit Facility Usage at any time exceeds the
Revolving Commitments (each, a “Revolving Overadvance”), the Borrower shall
prepay the Revolving Loans and Swing Line Loans (or Cash Collateralize Letter of
Credit Obligations, if prepayment in full of the Revolving Loans and Swing Line
Loans is not sufficient) in such amounts as shall be necessary so that Revolving
Credit Facility Usage does not exceed the Revolving Commitments.


(ii)           If the aggregate amount of the respective Term Loans at any time
exceeds the Term Loan A‑1 Commitments or the Term Loan A‑2 Commitments or the
aggregate amount of the Incremental Term Loans for any Tranche at any time
exceeds the Incremental Term Loan Commitments for such Tranche (each, a “Term
Overadvance”), the Borrower shall prepay the applicable Term Loans or such
Tranche of Incremental Term Loans in such amounts as shall be necessary so that
the applicable Term Loans or Incremental Term Loans of such Tranche do not
exceed the applicable Commitments.


(b)          Disposition of Assets.  Promptly (but in any event, within three
Business Days) upon the receipt by any Loan Party or Subsidiary thereof of the
Net Cash Proceeds from any Disposition not expressly permitted by clauses (a)
through (d) of Section 7.8 and in excess of $7,500,000 in the aggregate in any
fiscal year, the Borrower shall prepay, or cause such other Loan Party or
Subsidiary to prepay, Obligations in an aggregate amount equal to 100% of the
Net Cash Proceeds of such Disposition.  All such proceeds shall be paid and
applied in accordance with Sections 2.13(f) and (g). Notwithstanding anything
herein to the contrary, no such mandatory prepayment shall constitute or be
deemed to constitute a cure of any Default or Event of Default arising as a
result of the Disposition giving rise to such prepayment obligation.


(c)           Casualty Events. Promptly (but in any event, within three Business
Days) upon the receipt by any Loan Party or Subsidiary thereof of the Net Cash
Proceeds of any Casualty Event or series of related Casualty Events affecting
any property of any Loan Party or any Subsidiary of any Loan Party (other than
any Excluded Subsidiary), the Borrower shall prepay, or cause such other Loan
Party or Subsidiary thereof to prepay, Obligations in an aggregate amount equal
to 100% of the Net Cash Proceeds of such Casualty Event(s), to the extent that
such Net Cash Proceeds are not proceeds of business interruption insurance or
such Net Cash Proceeds received exceed $7,500,000 in the aggregate in any fiscal
year.  All such proceeds shall be paid and applied in accordance with Sections
2.13(f) and (g). Notwithstanding anything herein to the contrary, no such
mandatory prepayment shall constitute or be deemed to constitute a cure of any
Default or Event of Default arising as a result of such Casualty Event(s) giving
rise to such prepayment obligation.


(d)          Debt Incurrence.  Promptly (but in any event, within three Business
Days) upon the receipt by any Loan Party or Subsidiary thereof of the Net Cash
Proceeds of any Debt Incurrence, other than a Debt Incurrence permitted under
Section 7.1, the Borrower shall prepay, or cause such other Loan Party or
Subsidiary thereof to prepay, Obligations in an amount equal to 100% of the
amount of such Net Cash Proceeds. All such proceeds shall be paid and applied in
accordance with Sections 2.13(f) and (g). Notwithstanding anything herein to the
contrary, any such prepayment shall not constitute or be deemed to be a cure of
any Default or Event of Default arising as a result of such Debt Incurrence.
 
(e)  Sprint Affiliate Agreements. Immediately upon the receipt by any Loan Party
or Subsidiary thereof of any cash proceeds received under the Sprint Affiliate
Agreements in connection with the purchase of operating assets by Sprint PCS or
any Affiliate or successor thereof, the Borrower shall prepay, or cause such
other Loan Party or Subsidiary thereof to prepay, Obligations in an aggregate
amount equal to 100% of such cash proceeds. All such proceeds shall be paid and
applied in accordance with Sections 2.13(f) and (g). Notwithstanding anything
herein to the contrary, no such mandatory prepayment shall constitute or be
deemed to constitute a cure of any Default or Event of Default arising as a
result of such purchase under the Sprint Affiliate Agreement giving rise to such
prepayment obligation.
 
66

--------------------------------------------------------------------------------

(f)            Application Among Obligations.  All prepayments pursuant to this
Section 2.13 shall be applied, first to prepay any Overadvances that may be
outstanding, pro rata, second to prepay the Term Loans and Incremental Term
Loans, pro rata (to be applied to installments of the Term Loans and Incremental
Term Loans in inverse order of scheduled maturities (for the avoidance of doubt,
including application to any balloon payment due and payable on the Maturity
Date)) and third to prepay the Revolving Loans (including Swing Line Loans) with
a corresponding reduction in the Revolving Commitments and to Cash Collateralize
outstanding Letter of Credit Obligations. Notwithstanding the foregoing Sections
2.13(a) through (e), no such prepayment shall be required at any time if the
amount of such prepayment is less than $250,000 for an individual or related
group of transactions.


(g)           Interest Payments; Application Among Interest Rate Options.  All
prepayments pursuant to this Section 2.13 shall be accompanied by accrued and
unpaid interest upon the principal amount of each such prepayment (unless other
arrangements with respect to the payment of such interest and fees satisfactory
to the applicable Lenders in their sole discretion have been made).  Subject to
Section 2.13(f), all prepayments required pursuant to this Section 2.13 shall
first be applied to Base Rate Loans, then to LIBOR Rate Loans.  In accordance
with Section 3.5, the Borrower shall indemnify the Lenders for any loss or
expense, including loss of margin, incurred with respect to any such prepayments
applied against LIBOR Rate Loans on any day other than the last day of the
applicable Interest Period; provided, that upon the written request of the
Borrower, the Administrative Agent may in its sole discretion (or upon the
direction of the Required Lenders (such direction given in their sole
discretion) shall) authorize the Borrower to delay making any mandatory
repayment until such time as the Administrative Agent determines in its sole
discretion that no liabilities for LIBOR breakage cost would result or such
liabilities would be materially reduced (it being agreed that during such period
of authorized delay such amount shall be Cash Collateralized in such amounts and
on such terms and conditions as are acceptable to the Administrative Agent in
its sole discretion).


2.14             Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff, counterclaim or banker’s lien, by receipt of
voluntary payment, by realization upon security, or by any other non-pro rata
source or otherwise, obtain payment in respect of any principal of or interest
on any of its Loans or other Obligations hereunder resulting in such Lender
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such Obligations greater than its pro rata
share of the amount such Lender is entitled hereunder, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other Obligations owing them,
provided that:


(a)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest other than interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and
 
(b)  the provisions of this Section 2.14 shall not be construed to apply to (x)
any payment (including the application of funds arising from the existence of a
Defaulting Lender) made by the Loan Parties pursuant to and in accordance with
the express terms of the Loan Documents or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 2.14 shall apply).
 
67

--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. This Section 2.14 shall not apply to any action
taken by CoBank with respect to any CoBank Equities held by the Borrower,
including pursuant to Section 9.2(c).


2.15             Defaulting Lenders.


(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:


(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 11.1.


(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Lender or the Swing Line Lender
hereunder; third, to Cash Collateralize each Issuing Lender’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.16; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
each Issuing Lender or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, each Issuing Lender or
the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.3 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.15(a)(iv)(B) below.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
68

--------------------------------------------------------------------------------

(iii)         Certain Fees.


(A)                No Defaulting Lender shall be entitled to receive any ticking
fee accrued prior to the Execution Date and described on Schedule 1.1(D) Part
III or any Revolving Unused Commitment Fee, Term Loan A‑1 Unused Commitment Fee
or Term Loan A‑2 Unused Commitment Fee for any period during which that Lender
is a Defaulting Lender (and, subject to clause (C) below, the Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender); provided that, if such Defaulting Lender
has not fully funded its Pro Rata Share of the Initial Credit Extension, it
shall be deemed to have been a Defaulting Lender with respect to such unfunded
share since October 1, 2015, and it shall immediately pay to the Administrative
Agent for the benefit of the Lenders party to the Commitment Letter any payment
made by the Borrower to such Defaulting Lender with respect to such unfunded
share of the Initial Credit Extension as a ticking fee accrued prior to the
Execution Date and described on Schedule 1.1(D) Part III or as a Revolving
Unused Commitment Fee, Term Loan A‑1 Unused Commitment Fee or Term Loan A‑2
Unused Commitment Fee.


(B)                Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.


(C)                With respect to any ticking fee accrued prior to the
Execution Date and described on Schedule 1.1(D) Part III or any Revolving Unused
Commitment Fee, Term Loan A‑1 Unused Commitment Fee, Term Loan A‑2 Unused
Commitment Fee or Letter of Credit Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (w) pay to each
Lender party to the Commitment Letter that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s Pro
Rata Share of the Initial Credit Extension that has been reallocated to such
Lender pursuant to clause (iv)(A) below, (x) pay to each Non-Defaulting Lender
that portion of any such Revolving Unused Commitment Fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv)(B) below, (y) pay to each
Issuing Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to each
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.


(iv)        Reallocations


(A)               Initial Credit Extension.  All or any part of such Defaulting
Lender’s Pro Rata Share of the Initial Credit Extension shall be reallocated
among the Lenders party to the Commitment Letter in accordance with the terms
and conditions of the Commitment Letter and the Fee Letters; provided that, such
reallocation shall be deemed to have occurred on October 1, 2015.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Lender party to the
Commitment Letter as a result of such Lender’s increased exposure following such
reallocation.
 
69

--------------------------------------------------------------------------------

(B)               Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.3 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause any Non-Defaulting Lender’s Pro Rata Share
of the Revolving Credit Facility Usage to exceed such Non-Defaulting Lender’s
Revolving Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)         Cash Collateral; Repayment of Swing Line Loans.  If the reallocation
described in clause (iv)(B) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize
each Issuing Lender’s Fronting Exposure in accordance with the procedures set
forth in Section 2.16.


(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swing Line Lender and each Issuing Lender agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Facility (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


(c)           New Swing Line Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Lenders shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.


2.16             Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or an Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize such Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.
 
70

--------------------------------------------------------------------------------

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below.  If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lenders as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(b)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(c)            Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce an Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and an Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.15, the Person providing Cash Collateral and such Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the Prior Security Interest granted pursuant
to the Loan Documents.


2.17             CoBank Capital Plan.


(a)           Each party hereto acknowledges that CoBank’s Bylaws and Capital
Plan (as each may be amended from time to time) shall govern (i) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of the
Borrower’s patronage with CoBank, (ii) the Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and (iii)
patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.


(b)          Each party hereto acknowledges that CoBank has a statutory first
lien pursuant to the Farm Credit Act of 1971 on all CoBank Equities that the
Borrower may now own or hereafter acquire, which statutory lien shall be for
CoBank’s sole and exclusive benefit.  Notwithstanding anything herein or in any
other Loan Document to the contrary, the CoBank Equities shall not constitute
security for the Secured Obligations due to any other Secured Party.  To the
extent that any of the Loan Documents create a Lien on the CoBank Equities or on
patronage accrued by CoBank for the account of the Borrower (including, in each
case, proceeds thereof), such Lien shall be for CoBank’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder.  Neither the
CoBank Equities nor any accrued patronage shall be offset against the Secured
Obligations except that, in the event of an Event of Default, CoBank may elect
to apply the cash portion of any patronage distribution or retirement of equity
to amounts due under this Agreement.  The Borrower acknowledges that any
corresponding tax liability associated with such application is the sole
responsibility of the Borrower.  CoBank shall have no obligation to retire the
CoBank Equities upon any Event of Default, Default or any other default by the
Borrower or any other Loan Party, or at any other time, either for application
to the Secured Obligations or otherwise.
 
71

--------------------------------------------------------------------------------

III.            INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY


3.1                Increased Costs.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or an Issuing Lender;


(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)         impose on any Lender or an Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, an Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)          Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by an Issuing Lender, to a
level below that which such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Lender’s policies and the policies
of such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.
 
72

--------------------------------------------------------------------------------

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in this Section 3.1 and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or Issuing Lender, as
the case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.


(d)          Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section 3.1 shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 3.1 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof).


3.2                Taxes.


(a)           Issuing Lender.  For purposes of this Section 3.2, for the
avoidance of doubt, the term “Lender” includes Issuing Lender and the term
“applicable Law” includes FATCA.


(b)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by applicable Law.  If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.2) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)           Payment of Other Taxes by the Borrower.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.


(d)          Indemnification by the Borrower.  The Loan Parties shall jointly
and severally indemnify each Recipient, within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.2) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(e)  Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Loan Party has already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.7 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
 
73

--------------------------------------------------------------------------------

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(g)          Status of Lenders.


(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(g)(ii)(A), (g)(ii)(B) and (g)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:


(A)               any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;


(B)                any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 
74

--------------------------------------------------------------------------------

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;


(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a Tax
Compliance Certificate in a form reasonably acceptable to the Borrower and the
Administrative Agent certifying  that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or (C) a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, a Tax Compliance Certificate in a
form reasonably acceptable to the Borrower and the Administrative Agent, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a Tax Compliance Certificate
in a form reasonably acceptable to the Borrower and the Administrative Agent on
behalf of each such direct and indirect partner;


(C)                any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)                if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
75

--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.2
(including by the payment of additional amounts pursuant to this Section 3.2),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 3.2 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
clause (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this clause (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
clause (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This clause
(h) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


3.3               Illegality.  If any Lender determines that any Change in Law
has made it unlawful for any Lender to make, maintain or fund LIBOR Rate Loans,
or to determine or charge interest rates based upon the LIBOR Rate Option, or if
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued and unpaid
interest and all other amounts payable by Borrower under this Agreement
(including amounts payable under Section 3.5) on the amount so prepaid or
converted.


3.4                LIBOR Rate Option Unavailable; Interest After Default.


(a)           Adjusted LIBOR Rate Unavailable.  If prior to the commencement of
any Interest Period for any Borrowing proposed to be subject to the LIBOR Rate
Option:


(i)           the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that either Dollar deposits are
not being offered to banks in the London interbank LIBOR Rate market or that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period; or


(ii)          the Required Lenders determine (which determination shall be
conclusive and binding absent manifest error) that the Adjusted LIBOR Rate for
such Interest Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining the Loans for such Interest Period;
 
76

--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (x) any request to convert any Base Rate Loan
to, or continue any LIBOR Rate Loan at, the LIBOR Rate Option shall be
ineffective, and (y) the Base Rate Option shall apply to any and all Borrowings
upon the expiration of the Interest Period applicable thereto.


(b)          Default Rate.  To the extent permitted by Law, immediately upon the
occurrence and during the continuation of an Event of Default under clause (n)
of Section 9.1, or immediately after written demand by the Required Lenders to
the Administrative Agent after the occurrence and during the continuation of any
other Event of Default (such demand to be made by the Required Lenders in their
sole discretion), the principal amount of all Obligations shall bear interest at
the Default Rate and the rates applicable to Letter of Credit Fees shall be
increased to the Default Rate.  The Borrower acknowledges that the increase in
rates referred to in this Section 3.4(b) reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by the
Borrower upon demand by the Administrative Agent.


3.5                Indemnity.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or


(c)           any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 3.6;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.


3.6                Mitigation Obligations; Replacement of Lenders.
 
(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.2, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.1
or Section 3.2, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
77

--------------------------------------------------------------------------------



(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.1, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.2 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a) above or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.7), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.1 or
3.2) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:


(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.7;


(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
drawings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);


(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.2, such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)         such assignment does not conflict with applicable Law; and


(v)          in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


3.7                Survival.  Each party’s obligations under this Article III
shall survive the resignation of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
78

--------------------------------------------------------------------------------

IV.            CONDITIONS OF EXECUTION, LENDING AND ISSUANCE OF LETTERS OF
CREDIT


4.1                Execution Date. The effectiveness of this Agreement and the
effectiveness of the Commitments of each of the Lenders and the Issuing Lenders
under the Facilities on the Execution Date is subject to the Administrative
Agent having received, in form and substance reasonably satisfactory to the
Administrative Agent and, if applicable, its counsel, on or before the Execution
Date, each of the following:


(a)           counterparts of this Agreement, duly executed and delivered on
behalf of (i) the Borrower, (ii) the Administrative Agent and (iii) each Lender
as of the Execution Date (or as to any of the foregoing parties, the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that any such foregoing party has executed a counterpart to
this Agreement);


(b)           a certificate of the Borrower signed by an Authorized Officer of
the Borrower, dated as of the Execution Date, stating that (i) all Execution
Date Representations of the Borrower are true and correct in all material
respects as of the Execution Date, except that such representations and
warranties that are qualified in this Agreement by reference to materiality or
Material Adverse Effect shall be true and correct in all respects, as of the
Execution Date (or, if such representation or warranty makes reference to an
earlier date, as of such earlier date), (ii) no Governmental Authority
authorization is required with respect to the execution, delivery or performance
of this Agreement by the Borrower, and (iii) the Borrower has satisfied each of
the conditions required to be satisfied by it under this Section 4.1;


(c)           a certificate dated as of the Execution Date and signed by the
Secretary or an Assistant Secretary of the Borrower, certifying as appropriate
as to: (i) all action taken by the Borrower in connection with the execution of
this Agreement on the Execution Date; (ii) the names of the Authorized Officers
of the Borrower authorized to sign the Loan Documents and their true signatures;
and (iii) copies of its Organizational Documents as in effect on the Execution
Date certified by the appropriate state official where such documents are filed
in a state office (if so filed or required to be so filed) together with
certificates from the appropriate state officials as to the continued existence
and good standing or existence (as applicable) of the Borrower in its state of
incorporation;


(d)          a customary written opinion of Hunton & Williams LLP, special
counsel for the Borrower, dated as of the Execution Date; and
 
(e)           payment by the Borrower of all fees and expenses related to the
Facilities and this Agreement and the other Loan Documents payable on or before
the Execution Date as required by this Agreement, the Fee Letters or any other
Loan Document and invoiced three Business Days prior to the Execution Date.


4.2                Initial Credit Extension.  The obligation of each Lender to
make any Loan constituting any portion of the Initial Credit Extension on the
Closing Date and the obligation of each Issuing Lender to issue any Letters of
Credit constituting any portion of the Initial Credit Extension on the Closing
Date, are subject to the satisfaction of the following conditions on or before
the Initial Credit Extension:


(a)           Acquisition Deliveries.  the Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent in its discretion and, if applicable, its counsel:
 
79

--------------------------------------------------------------------------------

(i)            a certificate of the Borrower signed by a Financial Officer of
the Borrower, dated as of the Closing Date and substantially in the form of
Exhibit O hereto, certifying that: (1) true, correct and complete copies of the
Acquisition Agreement and each of the Sprint Agreements (together with all
schedules, exhibits, appendices, attachments and amendments thereto) are
attached to such certificate, (2) the Acquisition Agreement and each of the
Sprint Agreements are in full force and effect, (3) since August 10, 2015, none
of the Acquisition Agreement or the Sprint Agreements have been altered,
amended, or otherwise changed or supplemented or any provision or condition
therein waived by the Borrower or any of its Affiliates, and neither the
Borrower nor any of its Affiliates have consented to any action under the
Acquisition Agreement or any Sprint Agreement that would be adverse to the
interests of the Lenders in any material respect without the prior written
consent of the Administrative Agent, (4) substantially concurrently with the
Initial Credit Extension and after giving effect thereto, the Acquisition shall
have been consummated in accordance with the terms and conditions of the
Acquisition Agreement and the Borrower shall have funds sufficient to consummate
the Acquisition, (5) the acquisition of the Acquired Assets (as defined in the
Sprint Retail Stores Transfer Agreement) by Shentel PCS has been, or
substantially concurrent with the Acquisition and the Initial Credit Extension
will be, consummated, (6) each of the Acquisition Agreement Representations are
true and correct unless such inaccuracy of such Acquisition Agreement
Representation does not result in the right of the Borrower or Gridiron Merger
Sub to terminate its obligations under the Acquisition Agreement or to decline
to consummate the Acquisition pursuant to the Acquisition Agreement, (7) there
has occurred no Company Material Adverse Effect or any event, change or effect
that would, individually or in the aggregate, reasonably be likely to result in
a Company Material Adverse Effect, (8) all material authorizations, consents and
waivers of any applicable Governmental Authority which are required with respect
to the execution, delivery or performance of the Loan Documents, the Acquisition
Agreement or the Transactions have been obtained or made, are Final Orders (as
defined in the Acquisition Agreement as of August 10, 2015) and are in full
force and effect other than as described on an exhibit to such certificate;
provided, however, that any such Consent (as defined in the Acquisition
Agreement) of the FCC will not be required to be a Final Order on or prior to
the Initial Credit Extension if the Administrative Agent has received evidence
reasonably satisfactory to it that such Consent has been received by the
Borrower, the Acquisition Target and/or the Parties to the Sprint Master
Agreement, as applicable, and the Borrower, the Acquisition Target and the
parties to the Sprint Master Agreement have each waived their respective closing
conditions under the Acquisition Agreement and the Sprint Master Agreement with
respect to such Consent being a Final Order, (9) after giving effect to the
Initial Credit Extension, the Acquisition and the other Transactions, each of
the Specified Representations of each of the Acquisition Targets, the Loan
Parties and the Subsidiaries of the Loan Parties is true and correct in all
material respects, except that such representations and warranties that are
qualified in this Agreement by reference to materiality or Material Adverse
Effect shall be true and correct in all respects, as of the Closing Date (or, if
such representation or warranty makes reference to an earlier date, as of such
earlier date), (10) after giving effect to the Initial Credit Extension, the
Acquisition and the other Transactions, each of the representations and
warranties set forth in Article V of this Agreement is true and correct in all
material respects as of the Closing Date, except that such representations and
warranties that are qualified in this Agreement by reference to materiality or
Material Adverse Effect shall be true and correct in all respects, as of the
Closing Date (or, if such representation or warranty makes reference to an
earlier date, as of such earlier date) other than as described on an exhibit to
such certificate, (11) after giving effect to the Initial Credit Extension, the
Acquisition and the other Transactions, the Loan Parties and their Subsidiaries
are in compliance with each of the covenants and conditions hereunder other than
as described on an exhibit to such certificate, (12) after giving effect to the
Initial Credit Extension, the Acquisition and the other Transactions, no Event
of Default or Default exists other than as described on an exhibit to such
certificate, (13) after giving effect to the Initial Credit Extension, the
Acquisition and the other Transactions, each of the Loan Parties has satisfied
each of the closing conditions required to be satisfied by it under Section 4.2
and (14) the Pro Forma Closing Date Total Leverage Ratio calculated in an
exhibit to such certificate is true and correct;
 
80

--------------------------------------------------------------------------------

(ii)           evidence of the merger of NTELOS Holdings Corp., a Delaware
corporation, into Gridiron Merger Sub of which merger NTELOS Holdings Corp.
shall be the survivor;


(iii)         counterparts to the Consent and Agreement, dated as of the Closing
Date, duly executed and delivered on behalf of (1) Shentel PCS, (2) the
Borrower, (3) the Administrative Agent and (4) the other Persons party to the
Sprint Master Agreement and the Sprint Affiliate Agreements (or as to any of the
foregoing parties, the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that any such foregoing
party has executed a counterpart to the Consent and Agreement);


(iv)        evidence satisfactory to the Administrative Agent that, other than
as agreed to by the Administrative Agent in its sole discretion, all material
authorizations, consents and waivers of any applicable Governmental Authority
which are required with respect to the execution, delivery or performance of the
Loan Documents, the Acquisition Agreement or the Transactions have been obtained
or made, are Final Orders (as defined in the Acquisition Agreement as of August
10, 2015) and are in full force and effect; provided, however, that any such
Consent (as defined in the Acquisition Agreement) of the FCC will not be
required to be a Final Order on or prior to the Initial Credit Extension if the
Administrative Agent has received evidence reasonably satisfactory to it that
such Consent has been received by the Borrower, the Acquisition Target and/or
the Parties to the Sprint Master Agreement, as applicable, and the Borrower, the
Acquisition Target and the parties to the Sprint Master Agreement have each
waived their respective closing conditions under the Acquisition Agreement and
the Sprint Master Agreement with respect to such Consent being a Final Order;


(v)          evidence satisfactory to the Administrative Agent that all
Indebtedness and Contingent Obligations of the Borrower, the Acquisition Target
and their respective Subsidiaries existing and outstanding as of the Closing
Date shall, upon the Initial Credit Extension, have been, or will be
substantially simultaneously, repaid, redeemed, defeased or otherwise discharged
(which evidence may be in the form of one or more payoff letters reasonably
acceptable to the Administrative Agent), and any Liens securing such
Indebtedness or Contingent Obligation released, other than (1) the Facilities,
(2) Secured Hedges, (3) Cash Collateralization of existing Interest Rate Hedges
issued in connection with the Prior Credit Agreement by Person(s) who are not
Lenders or Affiliates of a Lender under this Agreement in a manner satisfactory
to the provider thereof and the Administrative Agent or (4) other Indebtedness
permitted under Section 7.1 or Contingent Obligations permitted under Section
7.4, which evidence shall include:


(1)            Lien and litigation search reports with respect to the Borrower,
the Acquisition Target and their respective Subsidiaries, in scope satisfactory
to the Administrative Agent and with results showing no Liens other than
Permitted Liens or Liens to be discharged on the Closing Date in connection with
the Initial Credit Extension;


(2)            evidence that concurrent with the Initial Credit Extension, the
Prior Credit Agreement will be terminated, all outstanding obligations
thereunder will been paid in full and all Liens securing such obligations will
be released;


(3)            evidence that concurrent with the Initial Credit Extension, the
NTELOS Prior Credit Agreement will be terminated, all outstanding obligations
thereunder will been paid in full and all Liens securing such obligations will
be released; and


(4)            other evidence that immediately after giving effect to the
Initial Credit Extension, the Acquisition and the other Transactions, the
Borrower, the Acquisition Target and their respective Subsidiaries shall have no
outstanding Indebtedness other than as permitted under Section 7.1, or
Contingent Obligations other than as permitted under Section 7.4;
 
81

--------------------------------------------------------------------------------

(b)          Loan Documentation Deliveries. subject to the Permitted
Post-Closing Deliveries, the Administrative Agent shall have received each of
the following in form and substance satisfactory to the Administrative Agent
and, if applicable, its counsel:


(i)            a duly completed Schedule 5.19 to this Agreement;


(ii)           counterparts to a Guarantor Joinder, dated as of the Closing
Date, duly executed and delivered on behalf of (1) certain Acquisition Targets
and certain other Subsidiaries of the Borrower listed on Schedule 4.2(b), (2)
the Borrower and (3) the Administrative Agent, together with revisions or
updates to Schedule 5.1 or Schedule 5.6 as may be necessary or appropriate to
revise or update any of the information or disclosures provided on the Execution
Date that has become outdated or incorrect in any material respect as of the
Initial Credit Extension;


(iii)         each of (A) the requested Notes, dated as of the Closing Date,
duly executed and delivered by an Authorized Officer of the Borrower, (B) the
Security Agreement, dated as of the Closing Date, duly executed and delivered by
an Authorized Officer of the Borrower and the other Subsidiaries of the Borrower
described on Schedule 4.2(b) and by the Administrative Agent, and (C) the
Negative Pledge Agreement, dated as of the Closing Date, duly executed and
delivered by an Authorized Officer of the Excluded Subsidiaries;


(iv)         a duly completed, executed Request for Credit Extension for each
Loan or Letter of Credit constituting any portion of the Initial Credit
Extension, including notice of election as to Interest Periods (if applicable);
 
(v)          an executed letter from the Borrower with respect to any proceeds
of the Initial Credit Extension being disbursed to third parties authorizing the
Administrative Agent to distribute such proceeds on behalf of the Loan Parties
in accordance with the instructions set forth in such letter;


(vi)         a certificate dated as of the Closing Date and signed by the
Secretary or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate as to: (a) all action taken by each Loan Party in connection with
this Agreement and the other Loan Documents; (b) the names of the Authorized
Officers authorized to sign the Loan Documents and their true signatures; and
(c) copies of its Organizational Documents as in effect on and after the Initial
Credit Extension certified by the appropriate state official where such
documents are filed in a state office (if so filed or required to be so filed)
together with certificates from the appropriate state officials as to the
continued existence and good standing or existence (as applicable) of each Loan
Party in each state where such Loan Party is organized or, unless otherwise
agreed to by the Administrative Agent in its sole discretion, where such Loan
Party is qualified to do business and has material operations or assets;


(vii)       a customary written opinion of counsel from Hunton & Williams LLP,
special counsel for the Borrower and the other Loan Parties, and such other
customary written opinions of counsel for the Loan Parties, dated as of the
Closing Date, in form, scope and substance reasonably acceptable to the
Administrative Agent;


(viii)      a duly completed, executed Solvency Certificate signed by a
Financial Officer of the Borrower, dated as of the Closing Date;
 
82

--------------------------------------------------------------------------------

(ix)          unless otherwise agreed to by the Administrative Agent in its sole
discretion (but, in any event, providing all flood insurance required by
applicable Law), evidence that insurance required to be maintained under Section
6.5 of this Agreement is in full force and effect, with, subject to the
Permitted Post-Closing Deliveries, additional insured, mortgagee and lender loss
payable special endorsements attached thereto naming the Administrative Agent as
additional insured, mortgagee and lender loss payee, as applicable; and


(x)            a duly completed, executed Perfection and Diligence Certificate
signed by an Authorized Officer of each of the Loan Parties, together with true,
correct and complete copies of all Material Contracts not already delivered
pursuant to another clause of this Section 4.2;


(c)           Collateral.  subject to the Permitted Post-Closing Deliveries, the
Administrative Agent shall have received each of the following in form and
substance satisfactory to the Administrative Agent and, if applicable, its
counsel:


(i)            all appropriate financing statements and appropriate stock powers
and certificates evidencing the pledged Collateral and all other original items
required to be delivered pursuant to any of the Collateral Documents;


(ii)           evidence that the Loan Parties have effectively and validly
pledged and perfected the Collateral contemplated by the Collateral Documents;


(iii)         evidence that all filings and recordings (including all Mortgages,
fixture filings and transmitting utility filings) that are necessary to perfect
the Prior Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral described in the Collateral Documents have
been filed or recorded or will be filed for recording concurrent with the
Initial Credit Extension in all appropriate locations;


(iv)         a duly completed, executed account control agreement with respect
to all Material Accounts signed by an Authorized Officer of the appropriate Loan
Parties and the appropriate depository institutions or other entities holding
such Material Accounts; and


(v)          Real Estate Deliverables with respect to the Material Owned Real
Property;


(d)          Know Your Customer Deliveries.  at least three Business Days prior
to the Closing Date, all documentation and other information requested by (or on
behalf of) the Administrative Agent and any Lender in order to comply with
requirements of Sanctions, Anti-Corruption Laws or Anti-Terrorism Laws, to the
extent such request has been received by the Borrower (a) at least five Business
Days prior to the Closing Date, if such request comes from the Administrative
Agent or a Syndication Agent and (b) at least ten Business Days prior to the
Closing Date, if such request comes from any other Lender; and


(e)           Payment of Fees.  the Borrower shall have paid all fees and
expenses related to the Facilities and this Agreement and the other Loan
Documents payable on or before the Closing Date as required by this Agreement,
the Fee Letters or any other Loan Document and invoiced three Business Days
prior to the Closing Date.
 
4.3               Each Other Credit Extension. The obligation of any Lender to
make any Credit Extension other than the Initial Credit Extension is subject to
(i) the making of the Initial Credit Extension and (ii) subject to the provisos
to Section 2.1(g)(ii)(1), (2) and (3) with respect to any Credit Extension
consisting of the proceeds of any Tranche of Incremental Term Loans advanced
solely for the purpose of acquiring a Permitted Additional Investment subject to
a Limited Conditionality Purchase Agreement, the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Credit Extension and, to the satisfaction of the following
conditions:
 
83

--------------------------------------------------------------------------------

(a)           the representations and warranties of the Loan Parties set forth
in Article V of this Agreement shall on the date of such Credit Extension (both
before and after giving effect to such Credit Extension and the application of
the proceeds thereof) be true and correct, except such representations and
warranties that are not qualified in this Agreement by reference to materiality
or a Material Adverse Effect shall then be true and correct in all material
respects as of such date (except for any such representation and warranty that
by its terms is made only as of an earlier date, which representation and
warranty shall have been true and correct in all material respects as of such
earlier date),


(b)           no Event of Default or Default shall have occurred and be
continuing or would result from such Credit Extension, and


(c)           the Borrower shall have delivered a duly executed and completed
Loan Request to the Administrative Agent for each Loan requested to be made
pursuant to Sections 2.1(c), 2.1(g), 2.2(b) and 2.3(c), or Letter of Credit
Request to the applicable Issuing Lender for each Letter of Credit to be issued
pursuant to Section 2.9(a), as the case may be.


V.            REPRESENTATIONS AND WARRANTIES
 
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows; provided that, prior to
the Initial Credit Extension, only the Execution Date Representations shall be
effective as to any Loan Party or any Subsidiary of any Loan Party:


5.1                Organization and Qualification.  As of the Closing Date, each
Loan Party and each Subsidiary of each Loan Party is a corporation, partnership
or limited liability company or other entity as identified on Schedule 5.1. 
Each Loan Party and each Subsidiary of each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization or incorporation, (b) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, and (c) is duly licensed or qualified and in good standing in its
jurisdiction of organization or incorporation and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary except
where the failure to be so duly licensed or qualified would not reasonably be
expected to result in a Material Adverse Effect.


5.2                Compliance With Laws.


(a)           Each Loan Party and each Subsidiary of each Loan Party is in
compliance with all applicable Laws in all jurisdictions in which any Loan Party
or Subsidiary of any Loan Party is presently or currently foresees that it will
be doing business except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.


(b)          No Credit Extension, or use of any proceeds thereof, or entry into
or performance by any Loan Party of the Loan Documents to which it is a party
contravenes any Law applicable to such Loan Party or any Subsidiary of any Loan
Party or any of the Lenders.
 
84

--------------------------------------------------------------------------------

5.3                Title to Properties.  Each Loan Party and each Subsidiary of
each Loan Party (a) (i) has good and marketable title to all Material Owned Real
Property and (ii) owns all of its Material Owned Real Property free and clear of
all Liens except Permitted Liens described in clauses (a), (c), (f), (g) and (p)
of the definition thereof and such other Permitted Liens or exceptions as are
reasonably acceptable to the Administrative Agent and (b) (i) has good and
sufficient title to or valid leasehold interest in all other properties, assets
and other rights that it purports to own or lease or that are reflected as owned
or leased on its books and records and (ii) owns or leases all of its other
properties free and clear of all Liens except Permitted Liens.


5.4                Investment Company Act.  None of the Loan Parties or
Subsidiaries of any Loan Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940 or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940.


5.5                Event of Default.  No Event of Default or Default exists or
is continuing.


5.6                Subsidiaries and Owners.  Schedule 5.6 sets forth, as of the
Closing Date (a) the name of each of the Borrower’s Subsidiaries and the amount,
percentage and type of Equity Interests of such Subsidiary (the “Subsidiary
Equity Interests”) held by the Borrower or any Subsidiary of the Borrower, and
(b) any options, warrants or other rights outstanding to purchase any such
Equity Interests referred to in clause (a).  The Borrower and each Subsidiary of
the Borrower has good and marketable title to all of the Subsidiary Equity
Interests it purports to own, free and clear in each case of any Lien other than
the Lien of the Administrative Agent pursuant to the Security Agreement and all
such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable (or, in the case of a partnership, limited liability company or
similar Equity Interest, not subject to any capital call or other additional
capital requirement).


5.7                Power and Authority; Validity and Binding Effect.


(a)           Each Loan Party and each Subsidiary of each Loan Party has the
full power to enter into, execute, deliver and carry out this Agreement and the
other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part.


(b)          This Agreement and each of the other Loan Documents (i) has been
duly and validly executed and delivered by each Loan Party, and (ii)
constitutes, or will constitute, legal, valid and binding obligations of each
Loan Party that is or will be a party thereto, enforceable against such Loan
Party in accordance with its terms, subject only to limitations on
enforceability imposed by (y) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and (z)
general equitable principles.


5.8                No Conflict; Material Contracts; Consents.
 
(a)  Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the transactions herein or
therein contemplated nor the compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the Organizational Documents of
any Loan Party or any Subsidiary of any Loan Party, (ii) any Sprint Agreement to
which any Loan Party or any of its Subsidiaries is a party or by which it or any
of its Subsidiaries is bound or to which it or any of its Subsidiaries is
subject, (iii) any Material Indebtedness of any Loan Party or any Subsidiary of
any Loan Party, (iv) any Material Contract (not subject to clauses (ii) and
(iii) of this Section 5.8(a)) to which any Loan Party or any of its Subsidiaries
is a party or by which it or any of its Subsidiaries is bound or to which it or
any of its Subsidiaries is subject, or (v) any applicable Law or any order,
writ, judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or any of its
respective property is bound or to which it or any of its Subsidiaries is
subject or (vi) result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). None of the Loan Parties or their Subsidiaries or their respective
property is bound by any contractual obligation (including without limitation
pursuant to any Material Contract), or subject to any restriction in any of its
Organizational Documents, or any requirement of Law that would reasonably be
expected to result in a Material Adverse Effect.
 
85

--------------------------------------------------------------------------------

(b)          Neither the execution and delivery of the Acquisition Agreement by
any Loan Party nor the consummation of the transactions therein contemplated nor
the compliance with the terms and provisions thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the Organizational Documents of any Loan Party or any
Subsidiary of any Loan Party, (ii) any Material Contract to which any Loan Party
or any of its Subsidiaries is a party or by which it or any of its Subsidiaries
is bound or to which it or any of its Subsidiaries is subject, (iii) any
applicable Law or any order, writ, judgment, injunction or decree to which any
Loan Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries or any of its respective property is bound or to which it or any of
its Subsidiaries is subject, or (iv) result in the creation or enforcement of
any Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of any Loan Party or any of its Subsidiaries (other than Liens granted
under the Loan Documents).


(c)           No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Governmental Authority or any other Person is
required by any Law or any agreement (including any Material Contract) in
connection with (i) the execution, delivery and carrying out of this (A)
Agreement, (B) the other Loan Documents or (C) the Acquisition Agreement, (ii)
the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents other than as provided in Schedule 5.8, (iii) the
perfection of the Prior Security Interest of the Administrative Agent and the
Secured Parties created under the Collateral Documents (other than the filing of
UCC financing statements (including any transmitting utility financing
statements), recording of the Mortgages, and filings with the United States
Patent and Trademark Office or the United States Copyright Office), (iv) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies of any Secured Party in respect of the Collateral
pursuant to the Collateral Documents (except approvals of the FCC or any
applicable PUC with respect to any assignment or transfer of control of a
License or Communications System) or (v) the closing of the Acquisition, in each
case except those which have been duly obtained on or before the Closing Date,
taken, given or made and are in full force and effect.  Each of the Material
Contracts is in full force and effect, and no Loan Party has received any notice
of termination, revocation or other cancellation (before any scheduled date of
termination) in respect thereof.  All applicable waiting periods in connection
with the Facilities, Acquisition and the other Transactions have expired without
any action having been taken by the FCC or any PUC other than any Consent (as
defined in the Acquisition Agreement as of August 10, 2015) of the FCC which is
not a Final Order (as defined in the Acquisition Agreement as of August 10,
2015) on or before the Closing Date for which the Administrative Agent has
received evidence reasonably satisfactory to it that such Consent has been
received by the Borrower, the Acquisition Targets and/or the other Persons party
to the Sprint Master Agreement, as applicable, and the Borrower, the Acquisition
Targets and the other Persons party to the Sprint Master Agreement have each
waived their respective closing conditions under the Acquisition Agreement and
the Sprint Master Agreement with respect to such Consent being a Final Order.
 
86

--------------------------------------------------------------------------------

5.9                Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Authorized Officer of any
Loan Party or any Subsidiary of any Loan Party, threatened in writing against
any Loan Party or any Subsidiary of any Loan Party or any of their respective
properties, including the Licenses, at law or in equity before any Governmental
Authority that individually or in the aggregate (i) would reasonably be expected
to result in a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of any Loan Document, the Acquisition Agreement, the
consummation of the Acquisition or the transactions contemplated by the
Acquisition Agreement.  None of the Loan Parties or any Subsidiaries of any Loan
Party is in violation of any order, writ, injunction or any decree of any
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect.


5.10             Financial Statements.


(a)           Audited Financial Statements.  The audited financial statements
delivered on or before the Closing Date and thereafter most recently delivered
in accordance with Section 6.1(b) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.


(b)           Unaudited Financial Statements. The unaudited financial statements
delivered on or before the Closing Date and thereafter most recently delivered
by the Borrower in accordance with Section 6.1(a) (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.


(c)           Accuracy of Financial Statements.  Neither the Borrower nor any of
its Subsidiaries has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the financial statements
referred to in clauses (a) and (b) of this Section 5.10 or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of the Borrower or any Subsidiary of the Borrower that
would reasonably be expected to result in a Material Adverse Effect.


(d)           Material Adverse Effect.  Since December 31, 2014, no circumstance
or event, or series of circumstances or events, has occurred resulting in a
Material Adverse Effect.


5.11            Margin Stock.  None of the Loan Parties nor any Subsidiaries of
any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board).  No
part of the proceeds of any Loan has been or will be used, immediately,
incidentally or ultimately, to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
that is inconsistent with the provisions of the regulations of the Board.  None
of the Loan Parties nor any Subsidiary of any Loan Party holds or intends to
hold margin stock in such amounts that more than 25% of the reasonable value of
the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.
 
87

--------------------------------------------------------------------------------

5.12            Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith
(other than projections and budgets), contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not materially misleading.  Any projections or budgets
provided by or on behalf of the Loan Parties or their respective Subsidiaries
have been prepared by management in good faith and based on assumptions believed
by management to be reasonable at the time the projections or budgets were
prepared, it being understood that the projections or budgets as to future
events are not to be viewed as fact and that actual results during the period or
periods covered by the projections or budgets may differ materially from such
projected results.  There is no fact known to any Authorized Officer of any Loan
Party or any Subsidiary of any Loan Party that materially and adversely affects
the business, property, assets, financial condition or results of operations of
the Loan Parties and their Subsidiaries, taken as a whole, that has not been set
forth in this Agreement or in the certificates, statements, agreements or other
documents furnished in writing to the Administrative Agent and the Lenders prior
to or on the Execution Date in connection with the transactions contemplated
hereby.


5.13            Taxes.  All material federal, state, local and other tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all material taxes, fees, assessments and other
governmental charges that have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.


5.14             Intellectual Property; Other Rights.  Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the Intellectual Property
and all service marks, trade names, domain names, licenses, registrations,
franchises, permits and other rights necessary to own and operate its properties
and to carry on its business as presently conducted and planned to be conducted
by such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others except as would not reasonably be expected to
result in a Material Adverse Effect.


5.15             Liens in the Collateral.  Subject to the Permitted Post-Closing
Deliveries, the Liens in the Collateral granted to the Administrative Agent for
the benefit of the Secured Parties pursuant to the Collateral Documents on or
after the Closing Date constitute and will continue to constitute Prior Security
Interests in and to the Collateral.  Subject to the Permitted Post-Closing
Deliveries, all filing fees and other expenses in connection with the perfection
of such Liens on or after the Closing Date have been or will be paid by the
Borrower.


5.16             Insurance.


(a)           The properties of each Loan Party and each of its Subsidiaries are
insured pursuant to policies and other bonds that are valid and in full force
and effect and that provide coverage satisfying or surpassing the requirements
set forth in Section 6.5(a).


(b)          Each Loan Party, to the extent required under the Flood Laws, has
obtained flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone pursuant to policies that are valid
and in full force and effect and which provide coverage meeting the requirements
of Section 6.5(b).
 
88

--------------------------------------------------------------------------------

5.17              Employee Benefits Compliance.


(a)           Each Plan is in compliance with its terms and the applicable
provisions of ERISA, the Code and other federal or state Law, except for any
noncompliance that would not reasonably be expected to have, either individually
or in the aggregate a Material Adverse Effect.  Each Plan which is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS, is adopted by means of a master or prototype plan that has
received a favorable opinion letter upon which the relevant Loan Party or ERISA
Affiliate is entitled to rely or is within the remedial amendment period (under
Section 401(b) of the Code and the regulations and IRS guidance thereunder) in
which to submit a request for a favorable determination letter.  As to each Plan
which is intended to qualify under Section 401(a) of the Code, to the knowledge
of the Authorized Officers of the Loan Parties, nothing has occurred that would
cause the loss of such qualification that cannot be remedied under the IRS
employee plans compliance resolution system or any successor program.  The Loan
Parties and each ERISA Affiliate have satisfied all of their obligations and
liabilities with respect to each Plan and each Multiemployer Plan in all
material respects and have made all required contributions to each Plan and each
Multiemployer Plan on or before the applicable due date, including contributions
to any Pension Plan that are required by the Plan Funding Rules and any
contributions to any Pension Plan or any Multiemployer Plan that are required by
a collective bargaining agreement, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Pension Plan or Multiemployer Plan.


(b)           There are no pending or, to the knowledge of the Authorized
Officers of the Loan Parties, threatened claims, actions or lawsuits, including
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to result in liability in excess of the Threshold Amount in the
aggregate.


(c)           No ERISA Event has occurred or is reasonably expected to occur.


5.18             Environmental Matters.


(a)           The facilities and properties currently or formerly owned, leased
or operated by any Loan Party or any Subsidiary of any Loan Party (the
“Properties”) do not (x) contain any Hazardous Materials attributable to the
ownership, lease or operation of the Properties by any Loan Party or any
Subsidiary of any Loan Party in amounts or concentrations or (y) store or
utilize any Hazardous Materials in amounts or concentrations which (i)
constitute a violation by any Loan Party or any Subsidiary of Environmental
Laws, or (ii) could reasonably be expected to give rise to any Environmental
Liability in excess of the Threshold Amount;


(b)           No Loan Party or Subsidiary of any Loan Party has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to the activities of any Loan Party or any
Subsidiary of any Loan Party at any of the Properties or the business operated
by any Loan Party or any Subsidiary of any Loan Party (the “Business”), or any
prior Business for which any Loan Party or any Subsidiary of any Loan Party has
retained liability under any Environmental Law; and


(c)           Hazardous Materials have not been transported or disposed of from
the Properties (i) in violation of Environmental Law by or (ii) in a manner or
to a location which could reasonably be expected to give rise to any
Environmental Liability in excess of the Threshold Amount of, for any Loan Party
or any Subsidiary of any Loan Party; nor have any Hazardous Materials been
generated, treated, stored or disposed of by or on behalf of any Loan Party or
any Subsidiary of any Loan Party at, on or under any of the Properties in
violation of Environmental Laws, or in a manner that could reasonably be
expected to give rise to, Environmental Liability in excess of the Threshold
Amount.
 
89

--------------------------------------------------------------------------------

5.19             Communications Regulatory Matters.


(a)           Schedule 5.19 sets forth, as of the Closing Date, a true and
complete list of the following information for each License issued to or
utilized by the Loan Parties or their respective Subsidiaries:  the name of the
licensee, the type of service, the expiration date and the geographic area
covered by such License and whether such License is a Material License.  A Loan
Party or a wholly-owned, Domestic Subsidiary of a Loan Party whose Equity
Interests are subject to a Prior Security Interest in favor of the
Administrative Agent, on behalf of itself and the other Secured Parties,
pursuant to the Security Agreement holds (i) each Material License or (ii) the
right to utilize each Material License.


(b)          The Material Licenses held or utilized by the Loan Parties and
their Subsidiaries are valid and in full force and effect without adverse
conditions limiting the rights or authority of such Loan Party or Subsidiary
under the Material Licenses, except for such conditions as (i) are generally
applicable to holders of such Material Licenses or (ii) do not adversely affect
the ability of the Loan Parties and their Subsidiaries to operate their
Communications Systems.  Each Loan Party or Subsidiary of a Loan Party holding
or utilizing a Material License has all requisite power and authority required
under the Communications Act and PUC Laws to hold or utilize such Material
License and to own and operate the Communications Systems held or utilized by
such Loan Party or such Subsidiary of a Loan Party.  The Material Licenses
constitute in all material respects all of the Licenses necessary for the
operation of the Communications Systems of the Loan Parties and the Subsidiaries
of the Loan Parties.  No event has occurred and is continuing which could
reasonably be expected to (i) result in the suspension, revocation, or
termination of any such Material License or (ii) materially and adversely affect
any rights of the Loan Parties or their respective Subsidiaries thereunder.  No
Authorized Officer of any Loan Party or any Subsidiary of any Loan Party has
actual knowledge that any Material License will not be renewed in the ordinary
course.  Neither the Loan Parties nor any of their respective Subsidiaries are a
party to any investigation, notice of apparent liability, notice of violation,
order or complaint issued by or before the FCC, any PUC or any other applicable
Governmental Authority with respect to any Material License, and there are no
proceedings pending by or before the FCC, any PUC or any other applicable
Governmental Authority which would reasonably be expected to have a material and
adverse effect on the validity of any Material License.


(c)           All of the material properties, equipment and systems owned,
leased, subleased or managed by the Loan Parties or their respective
Subsidiaries are, and (to the best knowledge of the Loan Parties and their
Subsidiaries) all such property, equipment and systems to be acquired or added
in connection with any contemplated system expansion or construction will be, in
good repair, working order and condition (reasonable wear and tear and casualty
events excepted) and are and will be in compliance in all material respects with
all terms and conditions of the Material Licenses and all standards or rules
imposed by any Governmental Authority or as imposed under any agreements with
telecommunications companies and customers.


(d)          Each of the Loan Parties and their respective Subsidiaries has made
all material filings which are required to be filed by it, paid, or caused to be
paid, all material franchise, license or other fees and charges related to the
Material Licenses or which have become due pursuant to any authorization,
consent, approval or license of, or registration or filing with, any
Governmental Authority in respect of its business and has made appropriate
provision as is required by GAAP for any such fees and charges which have
accrued.
 
90

--------------------------------------------------------------------------------

5.20             Solvency.  The Borrower is, and the Loan Parties taken as a
whole are, and after giving effect to (a) the incurrence of each Credit
Extension pursuant to the Loan Documents or otherwise and (b) the Transactions,
will be Solvent.


5.21             Qualified ECP Guarantor.  The Borrower is a Qualified ECP
Guarantor.


5.22             Transactions with Affiliates.  No Affiliate of any Loan Party
or any Subsidiary of any Loan Party is a party to any agreement, contract,
commitment or transaction with such Loan Party or Subsidiary or has any material
interest in any material property used by such Loan Party or Subsidiary, except
as permitted by Section 7.3.


5.23             Labor Matters.  There are no strikes, lockouts or slowdowns
against any Loan Party or any Subsidiary of any Loan Party pending or, to the
knowledge of any Authorized Officer of any Loan Party or any Subsidiary of any
Loan Party, threatened except as would not reasonably be expected to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties and their respective Subsidiaries within the past five years
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except as would not reasonably be expected to result in a Material Adverse
Effect. The execution, delivery and performance of the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any Subsidiary of any Loan Party is bound.


5.24             Anti-Corruption; Anti-Terrorism and Sanctions.


(a)           Each of the Loan Parties and their respective Subsidiaries,
Affiliates, and to the knowledge of the Loan Parties and their Subsidiaries,
their officers, directors, employees and authorized agents are in compliance, in
all respects, with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism
Laws and (iii) Sanctions.


(b)           The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and
authorized agents with all applicable (i) Anti-Corruption Laws, (ii)
Anti-Terrorism Laws and (iii) Sanctions.


(c)           None of the Loan Parties or their respective Subsidiaries,
Affiliates, officers, directors, employees or authorized agents are Sanctioned
Persons or have engaged in, or are now engaged in, any dealings or transactions
with any Sanctioned Person.


(d)           No Credit Extension, use of proceeds or other transaction
contemplated by this Agreement will violate any applicable (i) Anti-Corruption
Laws, (ii) Anti-Terrorism Laws or (iii) Sanctions.


(e)           The Loan Parties have provided to the Administrative Agent and the
Lenders all information requested by the Administrative Agent and the Lenders
regarding the Loan Parties and their respective Subsidiaries, Affiliates,
officers, directors, employees and authorized agents that is necessary for the
Administrative Agent and the Lenders to collect to comply with applicable
Anti-Corruption Laws, Anti-Terrorism Laws, Sanctions and other Laws.


5.25             Borrower’s Status as a Holding Company.  Borrower does not own
any assets other than the Equity Interests in the Loan Parties and does not
conduct, transact or engage in any business or operations other than those
incidental to its direct ownership of the Loan Parties.
 
91

--------------------------------------------------------------------------------

5.26             Senior Debt.  The Obligations constitute “Senior Indebtedness”
(or any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in, the documentation governing any Indebtedness that is
subordinated to the Obligations expressly by its terms.


VI.            AFFIRMATIVE COVENANTS


The Loan Parties, jointly and severally, covenant and agree that, commencing
with the Initial Credit Extension and continuing until Payment In Full of the
Secured Obligations, the Loan Parties shall comply at all times with the
following covenants:


6.1                Reporting Requirements.  The Loan Parties will furnish or
cause to be furnished to the Administrative Agent and each of the Lenders:


(a)           Quarterly Financial Statements.  As soon as available and in any
event within the earlier of (i) ten calendar days after the date that the
Borrower is or would be required to file its quarterly report with the SEC as
part of the Borrower’s periodic reporting (whether or not the Borrower is
subject to such reporting requirements) and (ii) 55 calendar days after the end
of each of the first three fiscal quarters in each fiscal year of the Borrower
(commencing with the first fiscal quarter end immediately following the Closing
Date unless such fiscal quarter end is the fourth fiscal quarter end in a fiscal
year), (1) financial statements of the Borrower and its Subsidiaries, consisting
of consolidated balance sheets as of the end of such fiscal quarter and the then
elapsed portion of the applicable fiscal year, and related consolidated
statements of income, stockholders’ or members’ equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, (which
requirement shall be deemed satisfied by the delivery or filing with the SEC of
the Borrower’s quarterly report on Form 10-Q (or any successor form) for such
quarter), and (2) financial statements of the Borrower and its Subsidiaries,
consisting of consolidating balance sheets of the Borrower and its Subsidiaries
as of the end of such fiscal quarter and the then elapsed portion of the
applicable fiscal year, and related consolidating statements of income for such
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified by a Financial Officer of the Borrower as having
been prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes), consistently applied, and setting
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year.


(b)          Annual Financial Statements.  As soon as available and in any event
within the earlier of (i) ten calendar days after the date that the Borrower is
or would be required to file its annual report with the Securities and Exchange
Commission  as part of the Borrower’s periodic reporting (whether or not the
Borrower is subject to such reporting requirements), and (ii) 100 calendar days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ending December 31, 2015), (1) audited financial statements of the Borrower
and its Subsidiaries consisting of consolidated balance sheets as of the end of
such fiscal year, and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal year then ended (which requirement shall be
deemed satisfied by the delivery or the filing with the SEC of the Borrower’s
Annual Report on Form 10-K (or any successor form) for such year), and (2)
audited financial statements of the Borrower and its Subsidiaries, consisting of
consolidating balance sheets as of the end of such fiscal year, and related
consolidating statements of income for such fiscal year, all in reasonable
detail and setting forth in comparative form the financial statements as of the
end of and for the preceding fiscal year, including a comparison of actual
performance to the Budget for such fiscal year and year-to-date delivered to the
Administrative Agent pursuant to Section 6.1(d)(i), and accompanied by an
opinion of KPMG LLP or another independent certified public accountants of
nationally recognized standing reasonably satisfactory to the Administrative
Agent.  The report of accountants shall be prepared in accordance with Statement
of Auditing Standards No. 58, as amended, entitled “Reports on Audited Financial
Statements” and shall be free of material qualifications or exception as to the
scope of such audit or any “going concern” qualification (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur, and other
than for an exception relating solely to the pending maturity of the Term Loan
A‑1s).
 
92

--------------------------------------------------------------------------------

(c)           Compliance Certificate.  Concurrently with the financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Sections 6.1(a) and (b), a Compliance Certificate duly
executed by a Financial Officer of the Borrower; provided that a Compliance
Certificate will only be required to accompany the first delivery of financial
statements after the Closing Date if the Closing Date occurs on the last day of
a fiscal quarter.


(d)          Other Reports.


(i)           Annual Budget.  The annual Consolidated Budget and any forecasts
or projections of the Borrower, to be supplied not later than 30 calendar days
after the commencement of the fiscal year to which any of the foregoing may be
applicable;


(ii)          Accountants’ Reports.  Promptly upon their becoming available to
the Borrower, any reports, including management letters submitted, to the
Borrower by independent accountants in connection with any annual, interim or
special audit;


(iii)        Management Report.  Concurrently with the annual financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Section 6.1(b), a customary management discussion and
analysis.  The information above shall be presented in reasonable detail and
shall be certified by a Financial Officer of the Borrower to the effect that, to
his or her knowledge after reasonable diligence, such information fairly
presents in all material respects the results of operations and financial
condition of the Borrower and its Subsidiaries as at the dates and for the
periods indicated.


(iv)       Benefit Plan Documentation.  Promptly upon request by any Lender,
each Loan Party will deliver to the Lender (A) all reports, forms and other
documents required to be or otherwise prepared or filed in respect of any
Pension Plan pursuant to the Code, ERISA and other applicable Law, and  (B) all
actuarial reports prepared in respect of any Pension Plan.  Promptly upon
request by any Lender, each Loan Party will deliver to the Lender any
documentation regarding withdrawal liability under or the funding status with
respect to any Multiemployer Plan that the Loan Party has received and the Loan
Party will request the Multiemployer Plan to provide (and the Loan Party will
provide to the Lender upon the Loan Party’s receipt) any documentation regarding
withdrawal liability or funding status that a Multiemployer Plan is required to
provide upon request.


(e)            Notices.


(i)           Default.  Promptly after any Authorized Officer of any Loan Party
or any Subsidiary of any Loan Party has learned of the occurrence of an Event of
Default or Default, a certificate signed by an Authorized Officer of the
Borrower setting forth the details of such Event of Default or Default and the
action that the Borrower proposes to take, or to cause to be taken, with respect
thereto.


(ii)          Regulatory and Other Notices.  Promptly after filing, receiving or
becoming aware thereof, the Loan Parties will deliver or cause to be delivered
copies of any filings or written communications sent to, or notices and other
communications received by, any Loan Party or any of its respective Subsidiaries
from any Governmental Authority, including the FCC and any PUC, relating to any
material noncompliance by any Loan Party or any of its Subsidiaries with any
applicable Law, including the Communications Act and any applicable PUC Law, or
with respect to any matter or proceeding, in each case, the effect of which
would reasonably be expected to result in a Material Adverse Effect.
 
93

--------------------------------------------------------------------------------

(iii)         Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Governmental
Authority or any other Person against any Loan Party or Subsidiary of any Loan
Party that relate to the Collateral, involve a claim or series of claims equal
to or in excess of the Threshold Amount or that if adversely determined would
reasonably be expected to result in a Material Adverse Effect.


(iv)        Organizational Documents.  Within the time limits set forth in
Section 7.14, any material amendment to the Organizational Documents of any Loan
Party or any Subsidiary of any Loan Party.


(v)          Material Contracts.  Promptly after any Authorized Officer of any
Loan Party or any Subsidiary of any Loan Party becoming aware thereof, any
material amendment, supplement, waiver or other modification to any of the
Material Contracts unless such modification is not prohibited by Section 7.16,
or any notice of default or of termination, cancellation or revocation (in each
case, prior to any scheduled date of termination) delivered under any Material
Contract if such default, termination, cancellation or revocation would
reasonably be expected to result in a Material Adverse Effect, Default or Event
of Default.


(vi)        Erroneous Financial Information.  Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.


(vii)       ERISA Event.  Immediately upon the occurrence of any ERISA Event or
any event reasonably expected to result in an ERISA Event.


(viii)     Material Adverse Effect.  Promptly after becoming aware thereof, the
Borrower will give notice of any change in events or changes in facts or
circumstances affecting any Loan Party or any of their respective Subsidiaries
which individually or in the aggregate have resulted in or would reasonably be
expected to result in a Material Adverse Effect.


(ix)         Environmental Notices.  Promptly after becoming aware of any
material violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority has asserted that any Loan Party or any of its respective Subsidiaries
is not in compliance with Environmental Laws or that its compliance is being
investigated, and, in either case, the same would reasonably be expected to
result in a Material Adverse Effect, the Borrower will give notice thereof and
provide such other information as may be reasonably available to any Loan Party
or any of its respective Subsidiaries to enable the Administrative Agent and the
Lenders to reasonably evaluate such matter.


(x)           Acquisition of Certain Additional Collateral; Revisions and
Updates to Schedules and Annexes. Concurrently with the delivery of each
Compliance Certificate,
 
(A)                notice of the acquisition by any Loan Party of (A) any
Material Owned Real Property, (B) any Equity Interest (as defined in the
Security Agreement), (C) any Material Copyright, Patent, Trademark or Domain
Name (each as defined in the Security Agreement), (D) any Commercial Tort Claim
(as defined in the Security Agreement) that is known to any Loan Party (such
that an officer of any Loan Party has actual knowledge of the existence of a
tort cause of action and not merely of the existence of the facts giving rise to
such cause of action) and are known to any Loan Party to involve an amount in
controversy in excess of the Threshold Amount in the aggregate, (E) any Material
Contracts, and (F) any Material Account, in each case, owned, acquired, leased
or opened by any Loan Party, in each case, of which notice has not previously
been given to the Administrative Agent, and
 
94

--------------------------------------------------------------------------------

(B)                revisions or updates to the Schedules referred to in this
Agreement or Annexes to the Security Agreement as may be necessary or
appropriate to update or correct any of the information or disclosures provided
therein that has become outdated or incorrect in any material respect; provided
that,  no such revised or updated Schedules or Annexes delivered pursuant to
this Section 6.1 or otherwise (other than, for the avoidance of doubt, pursuant
to Section 4.2(b)(i) and (ii) which shall be reasonably acceptable to the
Administrative Agent) shall be deemed to have been amended, modified or
superseded by any such revision or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule or Annex be deemed to have been cured thereby, unless and until the
Administrative Agent, in its sole discretion, or the Required Lenders, in their
sole discretion, shall have accepted in writing such revisions or updates to
such Schedule or Annex.


(f)            Other Information.  Such other reports and information as the
Administrative Agent may from time to time reasonably request.


6.2                Preservation of Existence, Etc.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain (a) its legal existence and
its license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except as otherwise expressly permitted in Section
7.7 or where the failure would not reasonably be expected to result in a
Material Adverse Effect and (b) all licenses, franchises, permits and other
authorizations (including all Licenses other than Material Licenses) and
Intellectual Property, the loss, revocation, termination, suspension or adverse
modification of which would reasonably be expected to result in a Material
Adverse Effect.


6.3                Preservation of Licenses.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect all Material Licenses.


6.4                Payment of Liabilities, Including Taxes, Etc.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, pay, discharge or
otherwise satisfy all Indebtedness and other liabilities (including all lawful
claims that, if unpaid, would by Law become a Lien on the assets of any Loan
Party) to which it is subject or that are asserted against it, promptly as and
when the same shall become due and payable, including all material taxes,
assessments and governmental charges upon it or any of its properties, assets,
income or profits, prior to the date on which penalties attach thereto, except
to the extent that such liabilities, including taxes, assessments or
governmental charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.


6.5                Maintenance of Insurance.


(a)           Each Loan Party shall, and shall cause each of its Subsidiaries
to, insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, workers’ compensation, public liability and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Administrative Agent.
Subject to the Permitted Post-Closing Deliveries, such insurance policies shall
contain additional insured, mortgagee and lender loss payable special
endorsements in form and substance reasonably satisfactory to the Administrative
Agent naming the Administrative Agent as additional insured, mortgagee and
lender loss payee, as applicable, and providing the Administrative Agent with
notice of cancellation acceptable to the Administrative Agent.
 
95

--------------------------------------------------------------------------------

(b)           Each Loan Party shall, to the extent required under the Flood
Laws, obtain and maintain flood insurance for such structures and contents
constituting Collateral located in a flood hazard zone, in such amounts as
similar structures and contents are insured by prudent companies in similar
circumstances carrying on similar businesses and otherwise reasonably
satisfactory to the Administrative Agent (but, in any event, providing all flood
insurance required by applicable Law).
 
(c)           Each Loan Party shall deliver evidence of the insurance policies
and endorsements described above to the Administrative Agent on or prior to the
Closing Date.  Not less than 15 days (or such later date as the Administrative
Agent shall agree to in its reasonable discretion) prior to the expiration date
of the insurance policies required to be maintained by any Loan Party or its
Subsidiaries pursuant to the terms hereof, the Borrower will deliver to the
Administrative Agent one or more certificates of insurance and endorsements
evidencing renewal of the insurance coverage required hereunder plus such other
evidence of payment of premiums therefor as Administrative Agent may reasonably
request.


(d)           If any Loan Party fails to, or fails to cause any of its
Subsidiaries to, obtain and maintain any of the policies of insurance required
to be maintained pursuant to the provisions of this Section 6.5 or to pay any
premium in whole or in part, the Administrative Agent may, without waiving or
releasing any obligation or Default or Event of Default, at the Loan Parties'
expense, but without any obligation to do so, procure such policies or pay such
premiums.  All sums so disbursed by the Administrative Agent, including any
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and reasonable and documented fees, charges and disbursements of counsel
for the Administrative Agent, shall be payable by the Loan Parties to the
Administrative Agent on demand and shall be additional Obligations hereunder and
under the other Loan Documents, secured by the Collateral.


6.6                Maintenance of Properties.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear and casualty excepted) in accordance with the
general practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except where the failure would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


6.7               Visitation Rights.  Each Loan Party will permit, and will
cause each of its Subsidiaries to permit, at the expense of the Loan Parties,
any authorized representatives of the Administrative Agent (together with any
authorized representatives of any Lender that desires to have its authorized
representatives accompany the Administrative Agent's authorized representatives
and (during the existence of an Event of Default) any authorized representative
of any Lender (whether or not accompanied by representatives of the
Administrative Agent)):


(a)           to visit and inspect any of the properties of the Loan Parties and
their respective Subsidiaries, including their financial and accounting records,
and to make copies and take extracts therefrom; provided that, absent the
existence of an Event of Default, the Administrative Agent shall not (and any
Lender that elected to have its authorized representatives accompany the
Administrative Agent's authorized representatives on such visit and inspection
shall not) request reimbursement from the Borrower for more than one visit and
inspection in any calendar year; and
 
96

--------------------------------------------------------------------------------

(b)           to discuss their affairs, finances and business with their
officers, employees and certified public accountants; provided that, absent the
existence of an Event of Default, the Loan Parties will receive reasonable prior
notice of the time and place of such discussions with their certified public
accounts and may elect to attend and participate in such discussions (for the
avoidance of doubt, the failure of the Loan Parties to attend or participate any
such discussions at the time and place provided in such notice shall not prevent
the authorized representatives of the Administrative Agent (together with any
authorized representatives of any Lender that desires to have its authorized
representatives accompany the Administrative Agent's authorized representatives)
from proceeding with such discussion;


in each case upon reasonable prior notice at such reasonable times during normal
business hours and as often as may be reasonably requested; provided, that, that
during the continuance of an Event of Default, the authorized representatives of
the Administrative Agent and any Lender may conduct such visits and inspections
and engage in such discussions without notice and as frequently and at such
times as they may specify.


6.8                Keeping of Records and Books of Account.  The Loan Parties
shall, and shall cause each Subsidiary of the Borrower to, maintain and keep
adequate books of record and account that enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Governmental Authority having
jurisdiction over the Borrower or any Subsidiary of the Borrower, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.


6.9                Compliance with Laws.


(a)           Each Loan Party shall, and shall cause each of its Subsidiaries
to, comply with all applicable Laws, except where failure to comply with any
applicable Law would not result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief that, in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.


(b)          Each of the Loan Parties shall, and shall cause each of its
Subsidiaries, Affiliates, officers, directors, employees and authorized agents
to, comply with all applicable Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions.  The Borrower shall implement and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and
authorized agents with all applicable Anti-Corruption Laws, Anti-Terrorism Laws
and Sanctions.


(c)           Each of the Loan Parties shall, and shall cause each of its
Subsidiaries to, (i) conduct its operations and keep and maintain its real
property in material compliance with all Environmental Laws and environmental
permits; (ii) obtain and renew all environmental permits necessary for its
operations and properties; and (iii) implement any and all investigation,
remediation, removal and response actions that are necessary to maintain the
value and marketability of the real property or to otherwise comply with
Environmental Laws pertaining to any of its real property (provided, however,
that neither a Loan Party nor any of its Subsidiaries shall be required to
undertake any such investigation, remediation, removal, response or other action
to the extent that its obligation to do so is being contested in good faith and
by proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties with respect to such circumstances in accordance
with GAAP).
 
97

--------------------------------------------------------------------------------

6.10             Further Assurances.


(a)           Generally.  Each Loan Party shall, from time to time, at its
expense, preserve and protect the Administrative Agent's Lien on and Prior
Security Interest in the Collateral whether now owned or hereafter acquired as a
continuing Prior Security Interest therein, and shall do or make, or cause each
of its Subsidiaries to do or make, such other acts, deliveries and things as the
Administrative Agent may deem reasonably necessary or advisable from time to
time in order to consummate the transactions contemplated hereby, preserve,
perfect and protect the Liens granted or purported to be granted under the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral.


(b)           Additional Subsidiaries.  In furtherance, and not in limitation,
of Section 6.10(a),  but subject to the limitations of such Section, promptly
upon (and in any event (x), for any such creation or acquisition constituting an
Investment in excess of the Threshold Amount, concurrent with (or such later
date as the Administrative Agent shall agree to in its sole discretion) and (y),
for any such creation or acquisition constituting an Investment not in excess of
the Threshold Amount, within 30 days after (or such later date as the
Administrative Agent shall agree to in its sole discretion))
 
(i)             the creation or acquisition of any direct or indirect Subsidiary
by any Loan Party, each such new Subsidiary and the Loan Parties will execute
and deliver to the Administrative Agent a duly executed Guarantor Joinder in
accordance with Section 12.12, pursuant to which (1) such new Subsidiary (unless
it is an Excluded Subsidiary) shall become a party hereto as a Guarantor and
shall become a party to the Security Agreement as a Grantor (as defined
therein), and (2) the Equity Interests (as defined in the Security Agreement) of
such new Subsidiary shall be pledged by the applicable Loan Party to the extent
provided in the Collateral Documents; and
 
(ii)           the creation or acquisition of any direct or indirect Subsidiary
by any Loan Party that is an Excluded Subsidiary, (1) each such new Excluded
Subsidiary will execute and deliver to the Administrative Agent a duly executed
Negative Pledge Agreement and (2) the Equity Interests (as defined in the
Security Agreement) of such new Subsidiary shall be pledged by the applicable
Loan Party to the extent provided in the Collateral Documents.


As promptly as reasonably possible, the Loan Parties will deliver, or cause to
be delivered, all certificates evidencing such Equity Interests (as defined in
the Security Agreement), together with undated, executed transfer powers, and
such other Collateral Documents and such other documents, certificates and
opinions (including opinions of local counsel in the jurisdiction of
organization of each such new Subsidiary) regarding such new Subsidiary, in
form, content and scope reasonably satisfactory to the Administrative Agent, as
the Administrative Agent may reasonably request in connection therewith and, if
applicable, will take such other action as the Administrative Agent may
reasonably request to create in favor of the Administrative Agent a Prior
Security Interest in the Collateral, to the extent provided in the Collateral
Documents, for the Secured Obligations.  If any Loan Party delivers a Mortgage
with respect to any real property, it will also deliver any Real Estate
Deliverables required by applicable Law.


(c)           Real Property.  In furtherance, and not in limitation, of Sections
6.10(a) and 6.10(b), but subject to the limitations of such Sections, the Loan
Parties shall, within 90 days (as such time period may be extended by the
Administrative Agent, in its sole discretion) of the acquisition by any Loan
Party of any Material Owned Real Property that is not subject to a Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties,
deliver Real Estate Deliverables to the Administrative Agent in connection with
such Material Owned Real Property.
 
98

--------------------------------------------------------------------------------

(d)           Material Account.  In furtherance, and not in limitation, of
Sections 6.10(a) and 6.10(b), but subject to the limitations of such Sections,
the Loan Parties shall, within 30 days (as such time period may be extended by
the Administrative Agent, in its sole discretion) of the acquisition by any Loan
Party of any Material Account that is not subject to a control agreement in
favor of the Administrative Agent, for the benefit of the Secured Parties,
deliver to the Administrative Agent a duly completed and executed control
agreement, sufficient to perfect the Administrative Agent's security interest
under the Uniform Commercial Code and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.


The Administrative Agent may elect not to request any documents, instruments,
filings or opinions as contemplated by this Section 6.10 or the Security
Agreement and the other Loan Documents if it determines in its sole discretion
that the costs to the Loan Parties of perfecting a security interest or Lien in
such property exceed the relative benefit of such security interest to the
Secured Parties.


6.11             CoBank Equity.  So long as CoBank is a Lender hereunder, the
Borrower will (a) maintain its status as an entity eligible to borrow from
CoBank and (b) acquire equity in CoBank in such amounts and at such times as
CoBank may require in accordance with CoBank's Bylaws and Capital Plan (as each
may be amended from time to time), except that the maximum amount of equity that
the Borrower may be required to purchase in CoBank in connection with the Loans
made by CoBank may not exceed the maximum amount permitted by the Bylaws and the
Capital Plan at the time this Agreement is entered into. The Borrower
acknowledges receipt of a copy of (i) CoBank's most recent annual report, and if
more recent, CoBank's latest quarterly report, (ii) CoBank's Notice to
Prospective Stockholders and (iii) CoBank's Bylaws and Capital Plan, which
describe the nature of all of the Borrower's stock and other equities in CoBank
acquired in connection with its patronage loan from CoBank (the "CoBank
Equities") as well as capitalization requirements, and agrees to be bound by the
terms thereof.


6.12             Use of Proceeds.  The proceeds of (a) the Term Loans shall be
used to finance the Acquisition, to refinance existing debt of the Loan Parties
and the Acquisition Targets, to finance capital expenditures and for other
general corporate purposes of the Borrower and its Subsidiaries, including the
payment of certain fees, costs and expenses in connection with the Facilities,
the Acquisition and the other Transactions, not in contravention of any Laws,
(b) the Revolving Loans shall be used to provide working capital and Letters of
Credit from time to time and for other general corporate purposes of the
Borrower and its Subsidiaries, including the payment of fees, costs and expenses
in connection with the Facilities, the Acquisition and the other Transactions,
not in contravention of any Laws, including the payment of certain fees and
expenses incurred in connection with the this Agreement and the transactions
contemplated hereby, and (c) any Tranche of Incremental Term Loans shall be used
as specified in the applicable Incremental Term Loan Funding Agreement.  The
Loan Parties will use the Letters of Credit and the proceeds of the Loans only
in accordance with Sections 5.11, 5.24 and as permitted by applicable Law.


6.13             Material Contracts.  Each of the Loan Parties covenants and
agrees that it shall, and shall cause each of its Subsidiaries to, comply in all
material respects with each Material Contract.


6.14             Benefit Plan Compliance.  Except for noncompliance that could
not reasonably be expected to result in material liability to any Loan Party or
any ERISA Affiliate, (i) each Plan will be in compliance in all material
respects with its terms and applicable Law, (ii) each of the Loan Parties and
the ERISA Affiliates will satisfy their obligations and liabilities with respect
to each Plan and each Multiemployer Plan and (iii) each of the Loan Parties and
the ERISA Affiliates will make all contributions with respect to any Plan or
Multiemployer Plan on or before the due date for such contribution.
 
99

--------------------------------------------------------------------------------

6.15              Interest Rate Protection.  No later than 90 days after the
Closing Date, the Borrower shall have entered into or obtained, and the Borrower
will thereafter maintain in full force and effect for a period of at least three
years from the Closing Date, one or more Interest Rate Hedges in form and
substance reasonably satisfactory to the Administrative Agent, the effect of
which shall be to fix or limit interest rates payable by the Borrower as to at
least 50% of the aggregate principal balance of the Term Loans outstanding on
the Closing Date.  The Borrower will deliver to the Administrative Agent,
promptly upon receipt thereof, copies of such Interest Rate Hedges (and any
supplements or amendments thereto), and promptly upon request therefor, any
other information reasonably requested by Administrative Agent to evidence its
compliance with the provisions of this Section 6.15.

 
6.16             Post-Closing Deliveries.  Each of the Loan Parties covenants
and agrees that it shall, and shall cause each of its Subsidiaries to, perform
the obligations set forth on Schedule 6.16 on or before the date provided in
Schedule 6.16 (as such date may be extended by the Administrative Agent in its
sole discretion)  with respect to each such obligation unless the Administrative
Agent has agreed in its sole discretion in writing to waive such obligation in
its entirety.


VII.            NEGATIVE COVENANTS


The Loan Parties, jointly and severally, covenant and agree that, commencing
with the Initial Credit Extension and continuing until Payment In Full of the
Secured Obligations, the Loan Parties shall comply at all times with the
following covenants:


7.1                Indebtedness.  No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:


(a)           Indebtedness under this Agreement and the other Loan Documents;


(b)          Indebtedness of Excluded Subsidiaries of up to $500,000 in the
aggregate at any time;


(c)           Unsecured, short-term Indebtedness of the Borrower to Shenandoah
Telephone Company with respect to cash management systems of up to $25,000,000
in the aggregate at any time, provided that not less than once per fiscal year
such Indebtedness shall be paid down in full by means of a dividend in the
amount of such then outstanding Indebtedness;


(d)          Indebtedness incurred with respect to Purchase Money Security
Interests, Synthetic Lease Obligations and Capital Leases for fixed or capital
assets not in excess of $15,000,000 in the aggregate outstanding at any time;


(e)           Unsecured, subordinated Indebtedness of a Loan Party to another
Loan Party, pursuant to the Master Subordinated Intercompany Note;


(f)            Unsecured Indebtedness representing deferred compensation to
employees of the Loan Parties and their Subsidiaries incurred in the ordinary
course of business;


(g)          Indebtedness (contingent or otherwise) of any Loan Party arising
under (i) any Secured Hedge, (ii) any other Interest Rate Hedge, (iii)
Indebtedness under any Secured Bank Product or (iv) other cash management
arrangements with depository institutions, in each case, entered into in the
ordinary course of business; provided however, that (i) no Loan Party shall
enter into or incur any Secured Hedge or other Interest Rate Hedge that
constitutes a Swap Obligation if at the time it enters into or incurs such Swap
Obligation it does not constitute an "eligible contract participant" as defined
in the Commodity Exchange Act, and (ii) the Loan Parties and their Subsidiaries
shall enter into a Secured Hedge or other Interest Rate Hedge only for hedging
(rather than speculative) purposes;
 
100

--------------------------------------------------------------------------------

(h)           Guarantees and other Contingent Obligations permitted by Section
7.4;


(i)             Indebtedness owed to any Person providing property, casualty,
liability or other insurance to the Loan Parties or their Subsidiaries so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
premium of, and shall be incurred only to defer the cost of, such insurance for
any 12-month period in which such Indebtedness is incurred and such Indebtedness
is outstanding only in such 12-month period; and


(j)             Permitted Additional Indebtedness.


7.2                Liens.  No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.


7.3                Affiliate Transactions.  No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, enter into or carry out any
transaction with any Affiliate of any Loan Party (including purchasing property
or services from or selling property or services to any Affiliate of any Loan
Party or other Person) unless such transaction is (a) not otherwise prohibited
by this Agreement, (b) is in accordance with all applicable Law and (c) (i) is
among the Loan Parties, (ii) is entered into in the ordinary course of business
upon fair and reasonable arm's-length terms and conditions, (iii) relates to the
payment of compensation to directors, officers and employees in the ordinary
course of business for services actually rendered in their capacities as
directors, officers and employees, provided such compensation is reasonable and
comparable with compensation paid by companies of like nature and similarly
situated or (iv) is a Restricted Payment permitted by Section 7.6 or an advance
permitted by Section 7.5(b).


7.4                Contingent Obligations.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, at any time, directly or indirectly, create
or become or be liable with respect to any Contingent Obligation except for
those:


(a)            resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;


(b)           arising with respect to customary adjustment of purchase price or
similar obligations incurred in connection with Investments permitted pursuant
to Section 7.5;


(c)           arising under indemnity agreements to title insurers in connection
with mortgagee title insurance policies in favor of Administrative Agent for the
benefit of itself and the other Secured Parties;


(d)           arising in the ordinary course of business with respect to
customary indemnification obligations incurred in the ordinary course of
business;


(e)           incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and return-of-money bonds and other similar
obligations;


(f)            constituting Investments permitted pursuant to Section 7.5;
 
101

--------------------------------------------------------------------------------

(g)           Guarantees by any Loan Party of Indebtedness permitted hereunder
(other than Indebtedness of any Subsidiary that is not a Loan Party and Excluded
Swap Obligations); and


(h)           arising under the Loan Documents and under any Secured Hedge or
other Interest Rate Hedge to the extent permitted under Section 7.1.


7.5                Investments.  No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment, except:


(a)           trade credit extended on usual and customary terms in the ordinary
course of business;


(b)          advances to officers, directors and employees of the Loan Parties
to meet expenses incurred by such officers, directors or employees for travel,
entertainment, relocation and analogous ordinary business purposes in the
ordinary course of business not to exceed $1,000,000 at any time outstanding;


(c)           Investments in the form of cash and Cash Equivalents;


(d)           Investments in other Loan Parties;


(e)           Investments of the Loan Parties and the Acquisition Targets and
their respective Subsidiaries existing on the Execution Date and set forth on
Schedule 7.5;


(f)            notes payable to, or Equity Interests issued by, account debtors
to any Loan Party in good faith settlement of delinquent obligations and
pursuant to any plan of reorganization or similar proceedings upon the
bankruptcy or insolvency of any such account debtor;


(g)           the CoBank Equities and any other stock or securities of, or
Investments in, CoBank or its investment services or programs;


(h)           Guaranties and other Contingent Obligations permitted by Section
7.4;


(i)             any Secured Hedge or other Interest Rate Hedge permitted under
Section 7.1;


(j)             the Acquisition;


(k)           Investments in the Excluded Subsidiaries made after the Execution
Date in an aggregate amount not to exceed $10,000,000 at any time; and


(l)            Permitted Additional Investments by the Loan Parties.


7.6               Dividends and Related Distributions.  No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:


(a)           any Loan Party or Subsidiary may make, declare and pay lawful,
cash dividends or distributions to, or redeem any Equity Interest held by, any
Loan Party;


(b)           any Loan Party may make, declare or pay lawful cash dividends or
distributions to the Excluded Subsidiaries in an aggregate amount of up to
$10,000,000 over the term of the Facilities;
 
102

--------------------------------------------------------------------------------

(c)           any Subsidiary of the Borrower that is not directly or indirectly
wholly-owned by the Borrower may make, declare and pay lawful, pro rata cash
dividends, distributions and redemptions;


(d)           the Borrower and its Subsidiaries may make, declare and pay lawful
dividends or distributions to the extent payable in Equity Interests that are
not Disqualified Stock; and


(e)           so long as no Default or Event of Default under the Loan Documents
shall exist at the time of such declaration or could reasonably be expected to
result from such dividend, distribution or redemption (tested solely at the time
of declaration of any such dividend, distribution or redemption) and the Loan
Parties shall be in compliance with the covenants set forth in Article VIII
after giving effect to any such dividend, distribution or redemption on a Pro
forma Basis for the four fiscal quarter period most recently then ended for
which financial statements have been delivered (tested solely at the time of
declaration of any such dividend, distribution or redemption), the Borrower may
make, declare and pay lawful cash dividends or distributions to its shareholders
or redeem capital stock in an aggregate amount which when added to any such
dividends, distributions and redemptions of capital stock made, declared or paid
from and after January 1, 2016, is not more than the sum of $25,000,000 plus 60%
of the Borrower's Consolidated net income (excluding non-cash extraordinary
items such as write-downs or write-ups of assets, other than current assets)
from January 1, 2016 to the date of declaration of any such dividends,
distributions or redemptions (collectively, the "Permitted Additional
Distributions"); provided, however, that (x) the amount of any dividend or
distribution that is not paid in cash but is reinvested in Equity Interests of
the Borrower (other than Disqualified Stock) shall be excluded from this
calculation and (y) redemptions of Equity Interests of the Borrower surrendered
by employees and directors to cover withholding taxes shall be excluded from
this calculation.


7.7                Liquidations, Mergers, Consolidations, Acquisitions.  No Loan
Party shall, nor shall any Loan Party permit any of its Subsidiaries to, (x)
dissolve, liquidate or wind-up its affairs, (y) become a party to any merger or
consolidation, or (z) acquire by purchase, lease or otherwise all or
substantially all of the assets or Equity Interests of any other Person or group
of related Persons; except:


(a)           the Acquisition, pursuant to the terms and conditions of the
Acquisition Agreement;


(b)           any Subsidiary may combine, merge or consolidate with or into (i)
any Loan Party, provided that a Loan Party (or the Borrower, if the Borrower is
a party) shall be the continuing or surviving Person, and (ii) any one or more
other Subsidiaries;


(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then the
transferee must be a Loan Party;


(d)           any Subsidiary that is not a Loan Party may dissolve, liquidate or
wind-up its affairs, as long as (i) no Event of Default would result therefrom
and (ii) such Subsidiary dissolves, liquidates or winds-up into another
Subsidiary or a Loan Party;


(e)           any Loan Party may dissolve, liquidate or wind-up its affairs, as
long as (i) no Event of Default exists or would result therefrom and (ii) such
Loan Party dissolves, liquidates or winds-up into another Loan Party; and


(f)            any Loan Party and any Subsidiary may enter into any transactions
permitted under Section 7.5 or Section 7.8.
 
103

--------------------------------------------------------------------------------

7.8               Dispositions of Assets or Subsidiaries.  No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to, Dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other Disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests or other Equity
Interests of a Subsidiary of such Loan Party), except:


(a)           transactions involving the sale of inventory to customers in the
ordinary course of business;


(b)           any leasing or subleasing of property in the ordinary course of
business;


(c)           any Disposition of assets by any Loan Party to another Loan Party;


(d)           any Disposition of Cash Equivalents in the ordinary course of
business


(e)           any Disposition of obsolete or worn-out assets in the ordinary
course of business that are no longer necessary or required in the conduct of
such Loan Party's or such Subsidiary's business;


(f)            any Disposition (i) permitted by Section 7.7 or (ii) pursuant to
a Casualty Event;


(g)           any Dispositions pursuant to the VAE Wind Down or the Tower Sale;


(h)           any Disposition by any Loan Party to any Excluded Subsidiary, so
long as such Dispositions do not exceed $10,000,000 in the aggregate over the
term of the Facilities and do not consist of any Equity Interest of any Loan
Party;


(i)             any Disposition of assets of the Acquisition Targets which the
Borrower has reasonably identified in good faith as not being used or useful in
the business of the Loan Parties or any Disposition of assets of the Loan
Parties or their Subsidiaries which the Borrower has reasonably identified as
having been made redundant by the Acquisition, provided that, in each case, (1)
any such assets consisting of personal property shall be disposed of at fair
market value within 12 months of the Closing Date, (2) any such assets
consisting of real property of the Acquisition Targets which are mutually agreed
to by the Administrative Agent and the Borrower on or before the Closing Date
may be disposed of by the Borrower in such manner and at such time as the
Borrower may reasonably elect, (3) any such assets consisting of real property
not covered by clause (2) shall be disposed of at fair market value within 12
months of the Closing Date or (y) shall be subject to a committed contract for
sale at fair market value within 12 months of the Closing Date and disposed of
within 18 months of the Closing Date, and (4) no such assets shall consist of
any Equity Interest of any Loan Party; provided that, any Acquisition Target may
(A) combine, merge or consolidate with or into any other Acquisition Target or
any Loan Party (with the Loan Party being the surviving Person) or (B) dissolve,
liquidate or wind-up its affairs as long as such Acquisition Target dissolves,
liquidates or winds-up into any other Acquisition Target or any Loan Party;


(j)            Dispositions of all or substantially all of the cell tower assets
in one or a series of related transactions for fair market value and subject to
conditions to be mutually agreed upon;


(k)           Dispositions pursuant to the Sprint Master Agreement;
 
104

--------------------------------------------------------------------------------

(l)             other Dispositions of up to 10% of Consolidated total assets of
the Borrower in the aggregate during the term of the Facilities upon fair and
reasonable arm's-length terms and conditions; provided that,  no such
Disposition shall consist of any Equity Interest of any Loan Party unless all of
the Equity Interest of such Loan Party owned directly or indirectly by any other
Loan Party are subject to such Disposition; and


(m)         other Dispositions of up to $1,000,000 in the aggregate over the
term of the Facilities; provided that, no such Disposition shall consist of any
Equity Interest of any Loan Party.


7.9                Use of Proceeds.  No Loan Party shall (a) use the proceeds of
any Loan or other Credit Extension hereunder, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U, T or X as promulgated by the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or (b)
request any Credit Extension or use (or permit the use by any of its
Subsidiaries or its or their respective Affiliates, directors, officers,
employees or agents of) the proceeds of any Credit Extension, whether directly
or indirectly, (i) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, in any Sanctioned Country or (iii) in any manner
that would result in a violation of Anti-Corruption Laws, Anti-Terrorism Laws,
Sanctions or other applicable Law.


7.10             Subsidiaries and Partnerships.  No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, own or create directly or
indirectly any Subsidiaries other than (a) any Subsidiary that has joined this
Agreement as Guarantor on the Closing Date; (b) any Subsidiary formed or
acquired after the Closing Date that joins this Agreement as a Guarantor in
accordance with the terms of this Agreement and the Security Agreement by
delivering to the Administrative Agent (i) an executed Guarantor Joinder; (ii)
documents in the forms described in Section 4.2 modified as appropriate; and
(iii) documents necessary to grant and perfect Prior Security Interests to the
Administrative Agent for the benefit of the Secured Parties in the Equity
Interests (as defined in the Security Agreement) of, and Collateral held by,
such Subsidiary, and (c) any Excluded Subsidiary.


7.11             Continuation of or Change in Business.  No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to, engage in any
business other than the business of owning, constructing, managing and operating
Communications Systems, or other lines of business necessary or ancillary to the
foregoing, consistent with advances in the Communications Systems industry, or
an otherwise reasonably related or complimentary extension of the foregoing.


7.12             Fiscal Year.  The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.


7.13             Issuance of Equity Interests.  No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, commence or consummate any
Equity Issuance, except for (a) any such Equity Issuances by any Loan Party to
and for the benefit of a Loan Party and that are subject to the Administrative
Agent's Prior Security Interest therein and otherwise comply with the Security
Agreement, (b) any Equity Issuance by the Borrower and (c) any issuance of
warrants or options for Equity Interests, stock appreciation rights or similar
equity or equity-based awards of the Borrower to directors, officers or
employees of the Borrower or any of its Subsidiaries pursuant to incentive,
compensation or employee benefit plans established in the ordinary course of
business and any such Equity Interests of the Borrower issued upon the exercise
of such warrants or options.
 
105

--------------------------------------------------------------------------------

7.14             Changes in Organizational Documents.  No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, amend in any material
respect its Organizational Documents without providing at least ten Business
Days' prior written notice (or such shorter notice as to which the
Administrative Agent may agree in its sole discretion) to the Administrative
Agent and, in the event such change would be adverse in any material respect to
the interests of the Lenders as determined by the Administrative Agent in its
sole discretion, obtaining the prior written consent of the Required Lenders.


7.15             Negative Pledges; Other Inconsistent Agreements.  Each of the
Loan Parties covenants and agrees that it shall not, and shall not permit any of
its Subsidiaries to, enter into any agreement containing any provision which
would


(a)            be breached by any Borrowing by the Borrower hereunder or by the
performance by the Loan Parties or their respective Subsidiaries of any of their
obligations hereunder or under any other Loan Document,


(b)           limit the ability of any Loan Party or any Subsidiary of any Loan
Party (except any Excluded Subsidiary) to create, incur, assume or suffer to
exist Liens on property of such Person,


(c)           create or permit to exist or become effective any encumbrance or
restriction on the ability of any Loan Party or Subsidiary of any Loan Party to
(i) make Restricted Payments to any Loan Party or pay any Indebtedness owed to
any Loan Party, (ii) make loans or advances to any Loan Party, (iii) transfer
any of its assets or properties to any Loan Party or (iv) Guarantee the
Indebtedness of any Loan Party (except any Excluded Subsidiary), or


(d)           require the grant of a Lien to secure an obligation of such Person
if a Lien is granted to secure another obligation of such Person;
 
provided, however, (i) that the foregoing clauses (b) through (d) shall not
apply to restrictions and conditions imposed by applicable Law or by this
Agreement or any Negative Pledge Agreement, (ii) clauses (b) and (c) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.1(c) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, and (iii) clauses (b) and (c)(i), (ii) and (iii) shall not apply
to restrictions and conditions imposed by the RUS Grant and Security Agreement
with respect to Loan Parties or Subsidiaries party thereto.


7.16             Material Contracts.  Each of the Loan Parties covenants and
agrees that it shall not, and shall not permit any of its Subsidiaries to (a)
amend, restate, supplement, waive or otherwise modify, or terminate, cancel or
revoke (prior to any scheduled date of termination) any of the Sprint Agreements
or the Acquisition Agreement if such modification, termination, cancellation or
revocation would be adverse to the interests of the Lenders in any material
respect unless the Administrative Agent has given its prior written consent to
such modification, termination, cancellation or revocation (such consent not to
be unreasonably withheld, conditioned or delayed) or (b) amend, restate,
supplement, waive or otherwise modify, or terminate, cancel or revoke (prior to
any scheduled date of termination) any Material Contract if such modification,
termination, cancellation or revocation would reasonably be expected to result
in a Material Adverse Effect, Default or Event of Default.


7.17             Management Fees.  Each of the Loan Parties covenants and agrees
that it shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, pay any management or other similar fees to any Person, except (a)
legal or consulting fees paid to Persons that are not Affiliates of any Loan
Party for services actually rendered and in amounts typically paid by entities
engaged in a Loan Party's business and (b) management fees to Subsidiaries of up
to $1,000,000 in the aggregate for all Subsidiaries who are not Loan Parties in
any fiscal year.
 
106

--------------------------------------------------------------------------------

7.18             Borrower as a Holding Company.  The Borrower covenants and
agrees that it shall not own or acquire any assets other than the Equity
Interests of its direct and indirect Subsidiaries, and shall not conduct,
transact or otherwise engage in any business or operations other than those
incidental to its ownership of the Equity Interests of its direct and indirect
Subsidiaries.


7.19             Anti-Corruption; Anti-Terrorism; Sanctions.


(a)           None of the Loan Parties or their respective Subsidiaries,
Affiliates, officers, directors, employees or authorized agents will engage in
any dealings or transactions with any Sanctioned Person or in violation of any
applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.


(b)          No Loan Party will fund all or any part of any payment under this
Agreement or any other Loan Document out of proceeds knowingly derived from
transactions that violate Sanctions, or with any Sanctioned Person, or with or
connected to any Sanctioned Country.


VIII.            FINANCIAL COVENANTS


8.1                Maximum Total Leverage Ratio.  The Loan Parties shall
maintain at all times, commencing on the Closing Date, measured at each fiscal
quarter end, a Total Leverage Ratio of no more than the ratios set forth below
for the periods specified below:


PERIOD
RATIO
Closing Date through December 30, 2018
3.75: 1.00
   
December 31, 2018 through December 30, 2019
3.25: 1.00
   
December 31, 2019 and thereafter
3.00: 1.00
   



8.2                Minimum Debt Service Coverage Ratio.  The Loan Parties shall
maintain at all times, commencing on the Closing Date, measured at each fiscal
quarter end, a Debt Service Coverage Ratio of greater than 2.00 to 1.00.


8.3                Minimum Liquidity Balance.  Commencing on the Closing Date,
the Loan Parties shall maintain at all times a Minimum Liquidity Balance greater
than $25,000,000.


IX.            EVENTS OF DEFAULT


9.1                Events of Default.  An Event of Default means the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law) commencing with the Initial Credit Extension:
 
(a)  Payments Under Loan Documents. Failure by the Borrower or any other Loan
Party to pay, (i) on the date on which such payment becomes due in accordance
with the terms of this Agreement or any other applicable Loan Document, any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Borrowing, (ii) within three Business Days after such amount is due, any
interest or fees owing on any Loan, Reimbursement Obligation or Letter of Credit
Borrowing, or (iii) within three Business Days after such amount is due, any
other amount owing hereunder or under the other Loan Documents, or any other
Secured Obligation;
 
107

--------------------------------------------------------------------------------

(b)           Breach of Warranty.  Any representation, warranty, certification
or statement of fact made or deemed made at any time by any of the Loan Parties
herein or in any other Loan Document (including, for the avoidance of doubt, all
representations and warranties set forth in Article V hereof, the Security
Agreement or the other Loan Documents regardless of whether the accuracy of such
representation and warranty is a condition precedent to the Initial Credit
Extension), or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall have been false or
misleading as of the time it was made or furnished (i) as stated if such
representation or warranty contains an express materiality qualification or (ii)
in any material respect if such representation or warranty does not contain such
qualification;


(c)           Breach of Certain Covenants.  Any of the Loan Parties shall
default in the observance or performance of any covenant contained in Section
6.1, Section 6.2(a) and (b), Section 6.3, Section 6.5, Section 6.7, Section
6.11, Section 6.12, Section 6.15, Section 6.16, Article VII, or Article VIII;


(d)           Breach of Other Covenants.  Any of the Loan Parties shall default
in the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document, and such default shall continue unremedied
for a period of 30 days after the earlier of (i) the date any Authorized Officer
of any Loan Party or Subsidiary of any Loan Party knows of such default or (ii)
the date of receipt by any Loan Party of notice from the Administrative Agent or
the Required Lenders of such default;


(e)           Defaults in Other Agreements or Indebtedness.  A default or event
of default shall occur at any time under the terms of any other agreement with
respect to Material Indebtedness of any Loan Party or Subsidiary of any Loan
Party or with respect to any Hedge Agreement of any Loan Party or Subsidiary of
any Loan Party, the aggregate Hedge Termination Value of which is equal to or in
excess of $25,000,000 and such breach, default or event of default (i) arises
from the failure to pay (beyond any period of grace permitted with respect
thereto, whether waived or not) any related Indebtedness or other credit
extensions when due (whether at stated maturity, by acceleration or otherwise)
or (ii) the effect of which is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, the
acceleration of any related Indebtedness or other credit extensions (whether or
not such right shall have been waived) or the termination of any commitment to
lend;


(f)            Final Judgments or Orders.  Any final judgments or orders for the
payment of money in excess of the Threshold Amount in the aggregate shall be
entered against any Loan Party or any Subsidiary of any Loan Party by a court
having jurisdiction in the premises, which judgment is not discharged,
satisfied, vacated, bonded or stayed pending appeal within a period of 30 days
from the date of entry;


(g)           Injunction.  Any Loan Party or any of its respective Subsidiaries
are enjoined, restrained or in any way prevented by the order of any
Governmental Authority from conducting any substantial portion of the business
of the Loan Parties and their Subsidiaries, taken as a whole, and such order
continues for more than 30 days;
 
108

--------------------------------------------------------------------------------

(h)           Expropriation. Any federal, state or local Governmental Authority
takes any action to expropriate or condemn any material portion of the assets of
the Loan Parties and their Subsidiaries, taken as a whole;


(i)            Loan Document Unenforceable.  Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party's successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested by any party thereto (other than by the Administrative Agent or any
Lender) or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;


(j)            Security Interests Unenforceable.  Any Lien purported to be
created under any Collateral Document shall cease to be, or shall be asserted by
any Loan Party not to be, a valid or perfected Lien on any portion of the
Collateral, with the priority required by the applicable Collateral Document,
except (i) as a result of a release pursuant to Section 11.1(f) or (ii) as a
result of the sale or other Disposition of the applicable Collateral or the
release of the applicable Loan Party in a transaction permitted under the Loan
Documents;


(k)           Uninsured Losses; Proceedings Against Assets.  There shall occur
any uninsured damage to or loss, theft or destruction of any portion of the
Collateral with a fair market value in excess of the Threshold Amount or the
Collateral or any other of the Loan Parties' or any of their Subsidiaries'
assets with a fair market value in excess of the Threshold Amount are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within 30 days thereafter;


(l)            Events Relating to Employee Benefit Plans.  (i) An ERISA Event
occurs that has resulted or could reasonably be expected to result in liability
of any Loan Party or any ERISA Affiliate in an aggregate amount in excess of
$25,000,000 or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any contribution required
to be made with respect to any Pension Plan or Multiemployer Plan in an
aggregate amount in excess of $25,000,000, including any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan;
 
(m)          Change of Control.  A Change of Control shall have occurred;


(n)           Insolvency Proceedings.  (i) An Insolvency Proceeding shall have
been instituted against any Loan Party or Subsidiary of a Loan Party and such
Insolvency Proceeding shall remain undismissed or unstayed and in effect for a
period of 45 consecutive days or such court shall enter a decree or order
granting any of the relief sought in such Insolvency Proceeding, (ii) any Loan
Party or Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, an Insolvency Proceeding, (iii) an order granting the relief
requested in any Insolvency Proceeding (including, but not limited to, an order
for relief under federal bankruptcy Laws) shall be entered, (iv) any Loan Party
or Subsidiary of a Loan Party shall commence a voluntary case under, file a
petition seeking to take advantage of, any bankruptcy, insolvency,
reorganization or other similar Law, domestic or foreign, (v) any Loan Party or
Subsidiary of a Loan Party shall consent to or fail to contest in a timely and
appropriate manner any petition filed against it in any Insolvency Proceeding,
(vi) any Loan Party or Subsidiary of a Loan Party shall apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign, (vii) any
Loan Party or Subsidiary of a Loan Party shall take any action to approve or
authorize any of the foregoing, or (viii) any Loan Party or Subsidiary of a Loan
Party ceases to be Solvent or admits in writing its inability to pay its debts
as they mature;
 
109

--------------------------------------------------------------------------------

(o)           FCC and PUC Matters.  Any Material License shall be cancelled,
expired, revoked, terminated, rescinded, annulled, suspended or modified or
shall no longer be in full force and effect;


(p)           Material Contracts.  If any Loan Party shall default, past any
applicable grace and cure period, under any Material Contract not otherwise
described in this Section 9.1 and such default results in termination of such
Material Contract;


(q)           Termination Under Sprint Affiliate Agreements. An Event of
Termination (as defined in any of the Sprint Affiliate Agreements) shall have
occurred under any of the Sprint Affiliate Agreements;


(r)           Sprint Master Agreement Default. Any default, after giving effect
to any applicable notice or cure period, by any party to the Sprint Master
Agreement shall have occurred that would reasonably be expected to be adverse to
the interests of the Lenders in any material respect; or


(s)           Pro Forma Closing Date Total Leverage Ratio.  Borrower shall fail
to deliver to the Administrative Agent concurrent with the Initial Credit
Extension a certificate of a Financial Officer of the Borrower demonstrating a
Pro Forma Closing Date Total Leverage Ratio of no more than 3:00 to 1:00.


9.2                Consequences of Event of Default.


(a)           Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under Section 9.1
(other than Section 9.1(n)) shall occur and be continuing, other than with
respect to the Initial Credit Extension, the Lenders and the Administrative
Agent shall be under no further obligation to make Loans and the Issuing Lenders
shall be under no obligation to issue Letters of Credit and the Administrative
Agent may, and upon the request of the Required Lenders, shall (i) by written
notice to the Borrower, declare the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, Cash Collateralize all outstanding Letters of Credit,
and the Borrower hereby pledges to the Administrative Agent and the Lenders, and
grants to the Administrative Agent and the Lenders a security interest in, all
such cash as security for such Secured Obligations; and


(b)           Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event
of Default specified under Section 9.1(n) shall occur, other than with respect
to the Initial Credit Extension, the Lenders shall be under no further
obligations to make Loans hereunder and the Issuing Lenders shall be under no
obligation to issue Letters of Credit and the unpaid principal amount of the
Loans then outstanding and all interest accrued thereon, any unpaid fees and all
other Indebtedness of the Borrower to the Lenders hereunder and thereunder
automatically shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and
 
(c)          Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency but, for the
avoidance of doubt, excluding the Initial Credit Extension) at any time owing,
by such Lender, such Issuing Lender or any such Affiliate, to or for the credit
or the account of the Borrower or any other Loan Party against any and all of
the obligations of the Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or Issuing Lender
or their respective Affiliates, irrespective of whether or not such Lender,
Issuing Lender or Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or Issuing Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, Issuing
Lender or their respective Affiliates may have. Each Lender and each Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
110

--------------------------------------------------------------------------------

(d)           Application of Proceeds.  After the exercise of remedies provided
for in Section 9.2 (or after the Loans have automatically become immediately due
and payable and the Letter of Credit Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 9.2),
any amounts received on account of the Secured Obligations shall be applied by
the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and each Issuing Lender (including fees, charges and disbursements
of counsel to the respective Lenders and each Issuing Lender and amounts payable
under Article X), ratably among them in proportion to the amounts described in
this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Letter of Credit Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and each
Issuing Lender in proportion to the respective amounts described in this clause
Third payable to them;


Fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Letter of Credit Borrowings,
ratably among the Lenders and each Issuing Lender in proportion to the
respective amounts described in this subclause (A) of clause Fourth held by them
and (B) to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any provider of such Secured Hedge, as applicable) of that portion
of Other Liabilities then outstanding consisting of Secured Hedges applicable
only to the interest rates of the Indebtedness under the Facilities, ratably
among the Secured Parties providing such Secured Hedges giving rise to such
Other Liabilities in proportion to the respective amounts described in this
subclause (B) of clause Fourth;
 
111

--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of each Issuing Lender, to
Cash Collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;


Sixth, to payment of all other Obligations, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Sixth held by
them;


Seventh, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any provider of any Secured Bank Product or Secured Hedge, as
applicable) of that portion of Other Liabilities (other than as provided in
subclause (B) of clause Fourth) then outstanding, ratably among the Secured
Parties providing the Secured Bank Products and such Secured Hedges giving rise
to such Other Liabilities in proportion to the respective amounts described in
this clause Seventh held by them; and


Last, the balance, if any, after Payment in Full of all of the Secured
Obligations, to the Loan Parties or as otherwise required by Law.


Amounts used to Cash Collateralize Secured Obligations pursuant to clause Fifth
or Seventh above shall be applied to satisfy drawings under such Letters of
Credit as they occur or to pay such Other Liabilities as they come due, as the
case may be.  If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired and/or after Payment
in Full of the Other Liabilities, such remaining amount shall be applied to the
other Secured Obligations, if any, in the order set forth above.


Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (a) the applicable amount of
such Other Liabilities last reported to the Administrative Agent or (b) the
actual amount of such Other Liabilities as calculated by the methodology
reported to the Administrative Agent for determining the amount due.  The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Other Liabilities, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Secured Party providing such Secured Bank Products or
Secured Hedge.  In the absence of such notice, the Administrative Agent may
assume the amount to be distributed is the amount of such obligations last
reported to it.


If and to the extent the Administrative Agent has received notice or other
evidence that any amount claimed as a Secured Obligation is or could reasonably
be determined to be an Excluded Swap Obligation with respect to any Loan Party,
amounts received from such Loan Party or its assets shall not be applied to such
Excluded Swap Obligations with respect to such Loan Party, and adjustments shall
be made with respect to amounts received from other Loan Parties and their
assets as the Administrative Agent may determine, in consultation with or at the
direction of, the Lenders to be equitable (which may include, without
limitation, the purchase and sale of participation interests) so that, to the
maximum extent practical, the benefit of all amounts received from the Loan
Parties and their assets are shared in accordance with the allocation of
recoveries set forth above that would apply if the applicable Swap Obligations
were not Excluded Swap Obligations.  Each Loan Party acknowledges and consents
to the foregoing.
 
112

--------------------------------------------------------------------------------

X.            THE ADMINISTRATIVE AGENT


10.1             Appointment and Authority.  Each of the Lenders and each
Issuing Lender (on behalf of itself and each of its Affiliates) hereby
irrevocably appoints CoBank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article X are solely for the benefit of the Administrative
Agent, the Lenders, the Affiliates of the Lenders who are Secured Parties and
each Issuing Lender, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term "agent" herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


10.2             Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


10.3             No Fiduciary Duty.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;  and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
113

--------------------------------------------------------------------------------

10.4             Exculpation.


(a)            The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.1 and 9.2) or (ii)
in the absence of its own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final and non-appealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.


(b)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


10.5             Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or Issuing Lender prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


10.6             Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article X shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub agents.
 
10.7            Filing Proofs of Claim. In case of the pendency of any
proceedings under any Debtor Relief Law or any other judicial proceeding
relating to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand therefor) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
 
114

--------------------------------------------------------------------------------

(a)           to file and prove a claim for the whole amount of the owing and
unpaid principal and interest in respect to the Secured Obligations and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 2.7, 2.10(b), 3.5 and 11.3) allowed in such
proceeding;


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and


(c)           any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.7, 2.10(b), 3.5 and 11.3.


10.8             Resignation of the Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, each
Issuing Lender and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor Administrative Agent.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may (but shall
not be obligated to) on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided, that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then the
Administrative Agent's resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuing Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 10.8.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent's resignation hereunder and under the other Loan
Documents, the provisions of this Article X and Section 11.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
115

--------------------------------------------------------------------------------

Any resignation by CoBank as Administrative Agent pursuant to this Section shall
also automatically constitute its resignation as an Issuing Lender and the Swing
Line Lender, with replacement of the Administrative Agent as an Issuing Lender
and Swing Line Lender conducted in accordance with Section 10.9 below.


10.9             Resignation of Swing Line Lender or Issuing Lender.  The Swing
Line Lender or an Issuing Lender may at any time give notice of its resignation
to the Lenders, the Administrative Agent and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with
approval from the Borrower (so long as no Event of Default has occurred and is
continuing) to appoint a successor Swing Line Lender or Issuing Lender, such
approval not to be unreasonably withheld or delayed.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Swing Line Lender or Issuing
Lender (as applicable) gives notice of its resignation, then the Administrative
Agent may on behalf of the Lenders, appoint a successor Swing Line Lender or
Issuing Lender (as applicable); provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and the retiring Swing Line Lender or Issuing Lender
(as applicable) shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the retiring Swing Line Lender or Issuing Lender (as
applicable) on behalf of the Lenders or the Swing Line Lender or Issuing Lender
under any of the Loan Documents, the retiring Swing Line Lender or Issuing
Lender (as applicable) shall continue to hold such collateral security until
such time as a successor Swing Line Lender or Issuing Lender (as applicable) is
appointed).  Upon the acceptance of a successor's appointment as a Swing Line
Lender or Issuing Lender (as applicable) hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Swing Line Lender or Issuing Lender (as applicable),
and the retiring Swing Line Lender or Issuing Lender (as applicable) shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Swing Line Lender or
Issuing Lender (as applicable) shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Swing Line Lender's or Issuing Lender's (as applicable)
resignation hereunder and under the other Loan Documents as a Swing Line Lender
or Issuing Lender, as applicable, the provisions of Section 11.3 (and Article X
if the Administrative Agent is the resigning Issuing Lender and Swing Line
Lender) shall continue in effect for the benefit of such retiring Swing Line
Lender or Issuing Lender (as applicable), its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Swing Line Lender or Issuing Lender (as applicable) was
acting as the Swing Line Lender or Issuing Lender (as applicable).


In addition to the foregoing requirements, upon the acceptance of a successor's
appointment as Issuing Lender hereunder, the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit issued by the
retiring Issuing Lender, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.
 
10.10         Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
116

--------------------------------------------------------------------------------

10.11          Enforcement.  By its acceptance of the benefits of this Agreement
and the other Loan Documents, each Secured Party agrees that (a) the Loan
Documents may be enforced only by the Administrative Agent, subject to Section
11.2, (b) no Secured Party shall have any right individually to enforce or seek
to enforce this Agreement or the other Loan Documents or to realize upon any
Collateral or other security given to secure the payment and performance of the
Obligations and (c) no Secured Party has any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender or an
Issuing Lender and, in such case, only to the extent expressly provided in the
Loan Documents.


10.12          No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the agents listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.


10.13          Authorization to Release Collateral and Loan Parties.


(a)            The Secured Parties irrevocably authorize the Administrative
Agent, at its option and in its discretion,
 
(i)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all
Commitments and Payment In Full of all Secured Obligations (other than
contingent indemnification obligations as to which no claim has been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit and Other Liabilities as to which other arrangements satisfactory to the
Administrative Agent and the applicable Lender or Issuing Lender on behalf of
itself or its Affiliates shall have been made), (y) that is Disposed of or to be
Disposed of as part of or in connection with any sale or other Disposition
permitted under the Loan Documents, or (z) subject to Section 11.1, if approved,
authorized or ratified in writing by the Required Lenders;
 
(ii)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.1(d); and


(iii)         to release any Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 10.13.
 
(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
117

--------------------------------------------------------------------------------

10.14          Compliance with Flood Laws.  CoBank has adopted internal policies
and procedures that address requirements placed on federally regulated lenders
under the Flood Laws. CoBank, as administrative agent or collateral agent on a
syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, CoBank reminds each lender and
participant in the facility that, pursuant to the Flood Laws, each federally
regulated lender (whether acting as a lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.


10.15          No Reliance on the Administrative Agent's Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender's, Affiliate's, participant's or assignee's
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, Anti-Corruption Law, or
Sanctions, including any programs involving any of the following items relating
to or in connection with any of the Loan Parties, their Affiliates or their
agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(a) any identity verification procedures, (b) any recordkeeping, (c) comparisons
with government lists, (d) customer notices or (e) other procedures required
under the CIP Regulations or such other Laws.


10.16          Affiliates as Secured Parties.  To the extent any Affiliate of a
Lender is a party to a Secured Hedge or a Secured Bank Product and thereby
becomes a beneficiary of the Liens pursuant to any Collateral Document for so
long as such Lender remains a Lender, such Affiliate of a Lender shall be a
Secured Party and shall be deemed to appoint the Administrative Agent its
nominee and agent to act for and on behalf of such Affiliate in connection with
such Collateral Document and to be bound by the terms of this Article X and the
other provisions of this Agreement.


XI.            MISCELLANEOUS


11.1             Modifications, Amendments or Waivers.  With the written consent
of the Required Lenders, the Administrative Agent, acting on behalf of all the
Lenders, and the Borrower, on behalf of the Loan Parties, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder.  Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made that will:


(a)           extend or increase the Commitment of any Lender (or reinstate any
obligation to make Loans terminated pursuant to Section 9.2) without the written
consent of such Lender whose Commitment is being extended or increased (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 4.2 or Section 4.3 or of any Default, Event of Default, mandatory
prepayment or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);
 
(b)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (including mandatory prepayment of Overadvances but
excluding other mandatory prepayments of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document) without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced, it being understood that the waiver of any
mandatory prepayment of Loans (or any definition relating thereto), other than a
mandatory prepayment of Overadvances, shall not constitute a postponement of any
date scheduled for the payment of principal or interest;
 
118

--------------------------------------------------------------------------------

(c)            reduce the principal of, or the rate of interest specified herein
on, any Loan or Letter of Credit Borrowing or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of "Default
Rate" or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;


(d)           change Section 2.14 or Section 9.2(d) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;


(e)           change any provision of this Section 11.1 or the definition of
"Required Lenders" without the written consent of each Lender directly affected
thereby;


(f)            except in connection with a transaction permitted under Section
7.7 or 7.8, release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;
or


(g)           release the Borrower without the consent of each Lender, or,
except in connection with a transaction permitted under Section 7.7 or 7.8, all
or substantially all of the value of the Guaranty provided pursuant to Article
XII of this Agreement without the written consent of each Lender whose Secured
Obligations are guaranteed thereby, except to the extent such release is
permitted pursuant to Section 10.13 (in which case such release may be made by
the Administrative Agent acting alone);
provided that,


(i)           no agreement, waiver or consent that would modify the interests,
rights or obligations of the Administrative Agent, the Swing Line Lender or an
Issuing Lender may be made without the written consent of such Administrative
Agent, the Swing Line Lender or such Issuing Lender, as applicable,
 
(ii)         only the consent of the Administrative Agent and any other Lender
party thereto shall be required for any amendment to any Fee Letter,


(iii)       the Schedules to this Agreement and the Annexes to the Security
Agreement may be modified as provided in and subject to the terms described in
Section 6.1(e)(x),


(iv)       Section 6.16 may be amended, modified, or terminated or any provision
thereof waived in accordance with the terms set forth therein,


(v)         Schedules 2.1(e) and 6.16 shall be prepared and provided by the
Administrative Agent on the Closing Date to the parties hereto,
 
119

--------------------------------------------------------------------------------

(vi)       Schedule 2.1(f) shall be provided by the Administrative Agent on the
Delayed Draw Expiration Date to the parties hereto,


(vii)      any agreement, waiver or consent that by its terms would modify the
interests, rights or obligations of one Class of  Lenders (but not of any other
Class of Lenders) may be effected by an agreement, waiver or consent in writing
entered into by the Borrower and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 11.1 if such Class of Lenders was the only Class of Lenders hereunder at
such time,


(viii)    this Agreement may be amended as contemplated by Section 2.1(g) in
connection with the addition of any Tranche of Incremental Term Loans under the
Incremental Term Loan Facility with the consent of the Borrower, the Additional
Incremental Term Lenders (if any), the existing Lenders providing such Tranche
of Incremental Term Loans (if any) and the Administrative Agent and


(ix)        other than as expressly provided in this Agreement, no waiver of any
condition precedent set forth in Section 4.3 may be made without the consent of
the Class of Lenders holding Commitments under the requested Facility that would
be required to consent under this Section 11.1 if such Class of Lenders was the
only Class of Lenders hereunder at such time; and


provided, further, that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1(a) through 11.1(g) above, the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a "Non-Consenting
Lender"), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
3.6.


No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.


Notwithstanding anything to the contrary contained herein, if, following the
Execution Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.  It is understood
that posting such amendment electronically on SyndTrak or another relevant
website with notice of such posting by the Administrative Agent to the Required
Lenders shall be deemed adequate receipt of notice of such amendment.


Notwithstanding anything to the contrary contained herein, if, following the
Execution Date, the Administrative Agent and the Borrower agree to modify this
Agreement in accordance with the Flex Letter, the Administrative Agent and the
Borrower shall be permitted to amend one or more of the terms of this Agreement
to the benefit of the Lenders (as determined by the Administrative Agent) and
such amendment shall become effective without any further action or consent of
any other party to this Agreement or any other Loan Document.
 
120

--------------------------------------------------------------------------------

11.2             No Implied Waivers; Cumulative Remedies.  No course of dealing
and no delay or failure of the Administrative Agent, an Issuing Lender or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege.  The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies that they would otherwise have.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) an Issuing Lender or the Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Lender or Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.2 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party in any Insolvency
Proceedings.


11.3             Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the Facilities, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by each Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all out of pocket expenses incurred by the Administrative Agent, any
Lender or any Issuing Lender (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or any Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the documented fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages and other similar amounts arising from any non-Tax claim.
 
121

--------------------------------------------------------------------------------

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swing Line Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swing Line Lender or
such Related Party, as the case may be, such Lender's pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender's Pro Rata Share at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that with respect to such unpaid amounts owed to any Issuing
Lender or Swing Line Lender solely in its capacity as such, only the Revolving
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Lenders' Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought); and provided, further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the Swing
Line Lender in connection with such capacity.


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, none of the Loan Parties shall  assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in Section
11.3(b) shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.


(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) days after written demand therefor.
 
(f)            Survival.  Each party's obligations under this Section 11.3 shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, any Issuing Lender, Swing Line Lender or Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.
 
122

--------------------------------------------------------------------------------

11.4             Notices; Effectiveness; Electronic Communication.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile (i) if to a
Lender, at its address (or facsimile number) set forth in its Administrative
Questionnaire or (ii) if to any other Person, to it at its address (or facsimile
number) set forth on Schedule 1.1(A).  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications, to the extent provided in clause (b) below, shall be effective
as provided in said clause (b).


(b)          Electronic Communications.  Notices and other communications to the
Lenders and each Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Article II if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(c)           Change of Address, etc.  Any party hereto may change its address,
facsimile number or e-mail address, if applicable, for notices and other
communications hereunder by notice to the other parties hereto.


(d)          Platform.
 
(i)            Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lenders and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the "Platform").
 
123

--------------------------------------------------------------------------------

(ii)           The Platform is provided "as is" and "as available."  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party's or the Administrative
Agent's transmission of communications through the Platform.  "Communications"
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.


11.5             Severability.  The provisions of this Agreement are intended to
be severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.


11.6             Duration; Survival.  All representations and warranties of the
Loan Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and the Termination Date.  All covenants and agreements of the
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Article II, Article III, Section 11.3 or any other
provision of any Loan Document, the agreement of the Lenders set forth in
Section 11.3(c), and the agreements of the Loan Parties set forth in Section
11.10 or any other provision of any Loan Documents shall survive the Termination
Date and shall protect the Administrative Agent, the Lenders and any other
Indemnitees against events arising after such termination as well as before. 
All other covenants and agreements of the Loan Parties shall continue in full
force and effect from and after the date hereof and until the Termination Date.


11.7             Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of this Section, (ii) by way of participation in
accordance with the provisions of this Section 11.7, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of this Section
11.7 (and any other attempted assignment or transfer by any party hereto shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in this Section 11.7 and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuing Lender and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
124

--------------------------------------------------------------------------------

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, all participations in
Letters of Credit and Swing Line Loans and the Loans at the time owing to it);
provided that (in each case and with respect to any Facility) any such
assignment shall be subject to the following conditions:


(i)            Minimum Amounts.
 
(A)               in the case of an assignment of the entire remaining amount of
the assigning Lender's Commitment and/or the Loans at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in clause (B)
below in the aggregate or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B)                 in any case not described in clause (i)(A) of this clause
(b), the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $5,000,000, in the case of any
assignment in respect of the Term Loan A‑1 Facility, the Term Loan A‑2 Facility
or any Tranche of the Incremental Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)             Proportionate Amounts.  Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender's rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (b)(i)(B) of this Section
11.7 and in addition:
 
(A)               the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof and provided, further, that the Borrower's consent shall not be required
during the primary syndication of the Facilities;
 
(B)                 the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) the Revolving Credit Facility or any unfunded Commitments with
respect to the Term Loan A‑1 Facility, the Term Loan A‑2 Facility or any Tranche
of the Incremental Term Loan Facility if such assignment is to a Person that is
not a Lender with a Commitment in respect of such Facility or Tranche of such
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, or (ii) any Term Loans or Incremental Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and
 
125

--------------------------------------------------------------------------------

(C)                the consent of each Issuing Lender and the Swing Line Lender
shall be required for any assignment in respect of the Revolving Credit
Facility.
 
(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)          No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of the Borrower's Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v).


(vi)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural person (or a holding company, investment vehicle or trust for, or
owned or operated for the primary benefit of, a natural Person).


(vii)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2, 3.5 and 11.3(b) with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.7(d) below.
 
126

--------------------------------------------------------------------------------

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Greenwood Village, Colorado a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the "Register").  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or a holding company, investment
vehicle or trust for, or owned or operated for the primary benefit of, a natural
person or the Borrower or any of the Borrower's Affiliates or Subsidiaries)
(each a "Participant") in all or a portion of such Lender's rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.1(a) through
(g) that affects such Participant.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2 (subject to the
requirements and limitations therein, including the requirements under Section
3.2 (it being understood that the documentation required under Section 3.2 shall
be delivered to the participating Lender)), 3.5 and  11.3 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 11.7; provided that such Participant (A) agrees to be
subject to the provisions of Section 3.6 as if it were an assignee under clause
(b) of this Section 11.7; and (B) shall not be entitled to receive any greater
payment under Section 3.1 or 3.2, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.6 with respect to any Participant.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 9.2(c) as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. CoBank
reserves the right to assign or sell participations in all or part of its
Commitments or outstanding Loans hereunder on a non-patronage basis.
 
127

--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $5,000,000
on or after the Execution Date, (ii) has been designated as being entitled to be
accorded the rights of a voting Participant (a "Voting Participant") in a
written notice (a "Voting Participant Notice") sent by the relevant Lender
(including any existing Voting Participant) to the Borrower and Administrative
Agent and (iii) receives, prior to becoming a Voting Participant, the written
consent of the Borrower (unless a Default or Event of Default shall have
occurred and is continuing under the Loan Documents) and the Administrative
Agent (such Borrower and Administrative Agent consent to be required only to the
extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 11.7(b) and such consent is not required for an assignment to an
existing Voting Participant), or is specified as a Voting Participant as of the
Execution Date, shall be entitled to vote as if such Voting Participant were a
Lender on all matters subject to a vote by Lenders, and the voting rights of the
selling Lender (including any existing Voting Participant) shall be
correspondingly reduced, on a dollar-for-dollar basis.  Each Voting Participant
Notice shall include, with respect to each Voting Participant, the information
that would be included by a prospective Lender in an Assignment and Assumption. 
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Schedule 11.7 shall be a Voting Participant without delivery of a
Voting Participation Notice.  The selling Lender (including any existing Voting
Participant) and the purchasing Voting Participant shall notify the
Administrative Agent within three Business Days of any termination, reduction or
increase of the amount of, such participation.  The Administrative Agent shall
be entitled to conclusively rely on information contained in Voting Participant
Notices and all other notices delivered pursuant hereto.  The voting rights of
each Voting Participant are solely for the benefit of such Voting Participant
and shall not inure to any assignee or participant of such Voting Participant
that is not a Farm Credit Lender.


(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


11.8             Confidentiality.  Each of the Administrative Agent, the Lenders
and each Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or by any subpoena
or similar legal process; (d) to any other party hereto; (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement, or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
 
128

--------------------------------------------------------------------------------

For purposes of this Section, "Information" means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


11.9             Counterparts; Integration; Effectiveness.


(a)            This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the Fee Letters, the other Loan Documents and the
Commitment Letter constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Article IV, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., "pdf" or "tif") format shall be effective as delivery of a manually
executed counterpart of this Agreement.


(b)          Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


11.10       Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service
of Process; Waiver of Jury Trial.


(a)            Governing Law.  This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the Law of the State of New York
without regard to conflicts of law principles that require or permit application
of the Laws of any other state or jurisdiction.
 
129

--------------------------------------------------------------------------------

(b)          SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.10.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH
DEFENSE.


(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.4.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
130

--------------------------------------------------------------------------------

11.11          USA Patriot Act Notice.  Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions, including the USA PATRIOT Act.


11.12          Payments Set Aside.  To the extent any Loan Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or Secured Parties or the Administrative Agent receives any payment or proceeds
of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Insolvency Proceeding, other applicable Law or equitable cause, then, to the
extent of such payment or proceeds repaid, the Secured Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.


11.13          Secured Bank Products and Secured Hedge Agreements.  No Secured
Party (other than the Administrative Agent) that obtains the benefit of the
Guaranty set forth in Article XII or of any security interest in any of the
Collateral shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document (including
the release, impairment or modification of any Guarantors' Obligations or
security therefor) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.  No provider of any
Secured Hedge or any Secured Bank Product shall have any voting rights hereunder
or under any other Loan Document in its capacity as the provider of such Secured
Hedge or Secured Bank Product. Notwithstanding any other provision of this
Agreement to the contrary, the Administrative Agent shall only be required to
verify the payment of, or that other reasonably satisfactory arrangements have
been made with respect to, the Secured Obligations arising with respect to
Secured Bank Products and Secured Hedges to the extent the Administrative Agent
has received written notice of such Secured Obligations, together with such
supporting documentation as it may request, from the applicable Secured Party. 
Each Secured Party not a party to this Agreement that obtains the benefit of
this Agreement or any other Loan Document shall be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of this Agreement, and acknowledges and agrees that the Administrative Agent is
and shall be entitled to all the rights, benefits and immunities conferred under
this Agreement with respect to each such Secured Party.


11.14          Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate").  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
131

--------------------------------------------------------------------------------

11.15          FCC and PUC Compliance.  Notwithstanding anything to the contrary
in this Agreement and the other Loan Documents, no party hereto or thereto shall
take any action under this Agreement or the other Loan Documents that would
constitute or result in an assignment of any License, or a change of control of
any Loan Party or Subsidiary directly or indirectly holding a License, to the
extent that such assignment or change of control would require the prior
approval by the FCC under the Communications Act and/or any applicable PUC under
the PUC Laws without first obtaining such required approval.


Upon any action to commence the exercise of remedies hereunder or under the
other Loan Documents, each Loan Party hereby undertakes and agrees on behalf of
itself, the other Loan Parties, and the Subsidiaries of any Loan Party to
cooperate and join with the Administrative Agent, and cause the other Loan
Parties and the Subsidiaries of any Loan Party, to cooperate and join with the
Administrative Agent, in any application to any Governmental Authority with
respect thereto and to provide such assistance in connection therewith as the
Administrative Agent may request, including the preparation of, consenting to or
joining in of filings and appearances of officers and employees of any Loan
Party or any Subsidiary of any Loan Party before such Governmental Authority, in
each case in support of any such application made by the Administrative Agent;
provided, however, nothing herein shall be construed to require any of the Loan
Parties nor any of the Subsidiaries of any Loan Party to, directly or
indirectly, violate any terms or conditions of any License.  The obligation of
the Loan Parties to make all payments required to be made under this Agreement
or any other Loan Document shall be absolute and unconditional and independent
of any action by the PUC or the FCC with respect to rates and/or disallowance of
debt.


11.16          Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each other Loan Party as may be needed by such Loan
Party from time to time to honor all of its obligations under this Agreement and
the other Loan Documents to which it is a party with respect to Swap Obligations
permitted under this Agreement that would, in the absence of the agreement in
this Section 11.16, otherwise constitute Excluded Swap Obligations (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering the Guarantors' Obligations and undertakings under
this Section of such Qualified ECP Guarantor voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations, undertakings and guaranty of the Qualified ECP
Guarantors under this Section 11.16 shall remain in full force and effect until
the Termination Date.  The Borrower and the Qualified ECP Guarantors intend this
Section 11.16 to constitute, and this Section 11.16 shall be deemed to
constitute, a guarantee of the obligations of, and a "keepwell, support, or
other agreement" for the benefit of, each Loan Party for all purposes of the
Commodity Exchange Act.


XII.            GUARANTY


12.1             Guaranty.  Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Guaranteed Liabilities.  For all purposes of this
Article XII, notwithstanding the foregoing, the liability of each Guarantor
individually with respect to its Guarantors' Obligations shall be limited to an
aggregate amount equal to the Maximum Guarantor Liability.  Each Guarantor
agrees that it is jointly and severally, directly and primarily liable (subject
to the limitation in the immediately preceding sentence) for the Guaranteed
Liabilities.  The Guarantors' Obligations are secured by various Collateral.
 
12.2            Payment. If the Borrower or any other Loan Party shall default
in payment or performance of any of the Guaranteed Liabilities, whether
principal, interest, premium, indemnification obligations, fees (including, but
not limited to, attorney's fees and expenses), expenses or otherwise, when and
as the same shall become due, and after expiration of any applicable grace
period, whether according to the terms of this Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default, then any or all of the Guarantors will, upon demand thereof by the
Administrative Agent, (i) fully pay to the Administrative Agent, for the benefit
of the Secured Parties, an amount equal to all the Guaranteed Liabilities then
due and owing or declared or deemed to be due and owing, including for this
purpose, in the event of any Event of Default under Section 9.1(n) (and
irrespective of the applicability of any restriction on acceleration or other
action as against any other Loan Party in any Insolvency Proceeding), the entire
outstanding or accrued amount of all Secured Obligations or (ii) perform such
Guaranteed Liabilities, as applicable. For purposes of this Section 12.2, the
Guarantors acknowledge and agree that "Guaranteed Liabilities" shall be deemed
to include any amount (whether principal, interest, premium, fees, expenses,
indemnification obligations and/or any other payment obligation of any kind or
nature) which would have been accelerated in accordance with Section 9.2 but for
the fact that such acceleration could be unenforceable or not allowable in any
Insolvency Proceeding or otherwise under any applicable Law. Notwithstanding
anything herein to the contrary, upon the occurrence and continuation of an
Event of Default, then notwithstanding any Collateral or other direct or
indirect security or credit support for the Guaranteed Liabilities, at the
Administrative Agent's election and without notice thereof or demand therefor,
each of the Guaranteed Liabilities and the Guarantors' Obligations shall
immediately be and become due and payable.
 
132

--------------------------------------------------------------------------------

12.3             Absolute Rights and Obligations.  This is a guaranty of payment
and not of collection.  The Guarantors' Obligations under this Article XII shall
be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent not otherwise expressly
prohibited by applicable Law, any defense to its obligations under this Article
XII and all other Loan Documents to which it is a party by reason of:


(a)           any lack of legality, validity or enforceability of this
Agreement, or any of the Notes, or any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors' Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents, the
documentation with respect to any Other Liabilities and all such other
agreements and instruments being collectively referred to as the "Related
Agreements");


(b)           any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;


(c)           any acceleration of the maturity of any of the Guaranteed
Liabilities, of the Guarantors' Obligations of any other Guarantor, or of any
other obligations or liabilities of any Person under any of the Related
Agreements;


(d)           any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the Guarantors' Obligations of any Guarantor,
or for any other obligations or liabilities of any Person under any of the
Related Agreements;


(e)           any change in the corporate or limited liability company
existence, structure or ownership, including dissolution, of the Borrower, any
Guarantor, any other Loan Party or any other party to a Related Agreement, or
the combination or consolidation of the Borrower, any Guarantor, any other Loan
Party or any other party to a Related Agreement into or with another entity or
any transfer or Disposition of any assets of the Borrower, any Guarantor or any
other Loan Party or any other party to a Related Agreement;
 
133

--------------------------------------------------------------------------------

(f)            any extension (including extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any Borrowings or any
Facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part;


(g)           the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including the Guarantors' Obligations of any other
Guarantor and obligations arising under any other Guaranty or any other Loan
Document now or hereafter in effect);


(h)           any waiver of, forbearance or indulgence under, or other consent
to any change in or departure from any term or provision contained in this
Agreement, any other Loan Document or any other Related Agreement, including any
term pertaining to the payment or performance of any of the Guaranteed
Liabilities, any of the Guarantors' Obligations of any other Guarantor, or any
of the obligations or liabilities of any party to any other Related Agreement;


(i)             any failure to assert any breach of or default under any Loan
Document or with respect to the payment or performance of any of the Guaranteed
Liabilities, any of the Guarantors' Obligations of any Guarantor, or any of the
obligations or liabilities of any party to any other Related Agreement; any
extensions of credit in excess of the amount committed under or contemplated by
the Loan Documents, or in circumstances in which any condition to such
extensions of credit has not been satisfied; any other exercise or non-exercise,
or any other failure, omission, breach, default, delay, or wrongful action in
connection with any exercise or non-exercise, of any right or remedy against the
Borrower, any other Loan Party or any other Person under or in connection with
any Loan Document, any Related Agreement or any of the Guaranteed Liabilities or
any Guarantors' Obligation; any refusal of payment or performance of any of the
Guaranteed Liabilities or any Guarantors' Obligation, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Guaranteed Liabilities) to other
obligations, if any, not entitled to the benefits of the Guaranty provided for
in this Article XII, in preference to Guaranteed Liabilities or Guarantors'
Obligations entitled to the benefits of the Guaranty provided for in this
Article XII, or if any collections are applied to the payment of Guaranteed
Liabilities, any application to particular Guaranteed Liabilities;


(j)             any taking, exchange, amendment, modification, waiver,
supplement, termination, subordination, compromise, release, surrender, loss, or
impairment of, or any failure to protect, perfect, or preserve the value of, or
any enforcement of, realization upon, or exercise of rights, or remedies under
or in connection with, or any failure, omission, breach, default, delay, or
wrongful action by the Administrative Agent or the other Secured Parties, or any
of them, or any other Person in connection with the enforcement of, realization
upon, or exercise of rights or remedies under or in connection with, or, any
other action or inaction by the Administrative Agent or the other Secured
Parties, or any of them, or any other Person in respect of, any direct or
indirect security for any of the Guaranteed Liabilities.  As used in this
Article XII, "direct or indirect security" for the Guaranteed Liabilities, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Guaranteed Liabilities, made
by or on behalf of any Person;
 
134

--------------------------------------------------------------------------------

(k)           Any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation, or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, the Borrower, any other
Loan Party or any other Person; any bankruptcy, insolvency, reorganization or
similar proceeding with respect to the Borrower, any other Loan Party or any
other Person; or any action taken or election made by the Administrative Agent
or the other Secured Parties, or any of them (including but not limited to any
election under Section 1111(b)(2) of the Bankruptcy Code), the Borrower, any
other Loan Party or any other Person in connection with any such proceeding;


(l)             any defense, set-off, or counterclaim which may at any time be
available to or be asserted by the Borrower, any other Loan Party or any other
Person with respect to any Loan Document, any of the Guaranteed Liabilities, any
Guarantors' Obligation, or with respect to any Related Agreement; or any
discharge by operation of Law or release of the Borrower, any other Loan Party
or any other Person from the performance or observance of any Loan Document or
any of the Guaranteed Liabilities or Guarantors' Obligations;


(m)          any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor or any other Loan Party) which might in any manner or
to any extent vary the risks of such Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including any right to require or claim that resort be had to the
Borrower or any other Loan Party or to any Collateral or other security in
respect of the Guaranteed Liabilities or Guarantors' Obligations.


It is the express purpose and intent of the parties hereto that this Guaranty,
the Guaranteed Liabilities and the Guarantors' Obligations hereunder and under
each Guarantor Joinder with respect hereto shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.


12.4             Maximum Liability.


(a)           Notwithstanding any provision to the contrary contained herein or
in any other of the Loan Documents, to the extent any Guarantors' Obligations
shall be adjudicated to be invalid or unenforceable for any reason (including
because of any applicable Law relating to fraudulent conveyances or transfers)
then the obligations of each such Guarantor hereunder shall be limited to the
maximum amount that is permissible under applicable Law (whether federal or
state and including any Debtor Relief Law).  Any analysis of the provisions
hereof for purposes of Laws relating to fraudulent conveyances or transfers
shall take into account the contribution agreement established in Section 12.5.


(i)            Each Guarantor's maximum obligations hereunder (the "Maximum
Guarantor Liability") in any case or proceeding referred to below (but only in
such a case or proceeding) shall not be in excess of:
 
(A)               in a case or proceeding commenced by or against such Guarantor
under the Bankruptcy Code on or within one year from the date on which any of
the Guaranteed Liabilities are incurred, the maximum amount that would not
otherwise cause the Guarantors' Obligations of such Guarantor (or any other
obligations of such Guarantor to Administrative Agent, Lenders and any other
Person holding any of the Guaranteed Liabilities or the Guarantors' Obligations)
to be avoidable or unenforceable against such Guarantor under (x) Section 548 of
the Bankruptcy Code or (y) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or
 
135

--------------------------------------------------------------------------------

(B)                in a case or proceeding commenced by or against such
Guarantor under the Bankruptcy Code subsequent to one year from the date on
which any of the Guaranteed Liabilities or Guarantors' Obligations of such
Guarantor are incurred, the maximum amount that would not otherwise cause the
Guarantors' Obligations of such Guarantor (or any other obligations of such
Guarantor to Administrative Agent, Lenders and any other Person holding any of
the Guaranteed Liabilities or the Guarantors' Obligations) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or


(C)                in a case or proceeding commenced by or against such
Guarantor under any Debtor Relief Law other than the Bankruptcy Code, the
maximum amount that would not otherwise cause the Guarantors' Obligations of
such Guarantor (or any other obligations of such Guarantor to Administrative
Agent, Lenders and any other Person holding any of the Guaranteed Liabilities or
the Guarantors' Obligations) to be avoidable or unenforceable against such
Guarantor under such Debtor Relief Law, including any state fraudulent transfer
or fraudulent conveyance act or statute applied in any such case or proceeding. 
(The substantive state or federal Laws under which the possible avoidance or
unenforceability of the Guarantors' Obligations of such Guarantor (or any other
obligations of such Guarantor to Administrative Agent, Lenders and any other
Person holding any of the Guaranteed Liabilities or the Guarantors' Obligations)
shall be determined in any such case or proceeding shall hereinafter be referred
to as the "Avoidance Provisions").


(ii)           To the extent set forth above, but only to the extent that the
Guarantors' Obligations of such Guarantor or the transfers made by such
Guarantor under the Collateral Documents to which it is a party, would otherwise
be subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or the Guarantors' Obligations of such Guarantor would render such
Guarantor insolvent, or leave such Guarantor with an unreasonably small capital
or unreasonably small assets to conduct its business, or cause such Guarantor to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of
such Guarantors' Obligations are deemed to have been incurred and transfers made
under such Avoidance Provisions, then such Guarantors' Obligations shall be
reduced to that amount which, after giving effect thereto, would not cause the
Guarantors' Obligations of such Guarantor (or any other obligations of such
Guarantor to Administrative Agent, Lenders and any other Person holding any of
the Guaranteed Liabilities or the Guarantors' Obligations), as so reduced, to be
subject to avoidance under such Avoidance Provisions.  This paragraph is
intended solely to preserve the rights hereunder of Administrative Agent,
Lenders and any other Person holding any of the Guaranteed Liabilities to the
maximum extent that would not cause such Guarantors' Obligations to be subject
to avoidance under any Avoidance Provisions, and neither such Guarantor nor any
other Person shall have any right, defense, offset, or claim under this
paragraph as against Administrative Agent, Lenders or any other Person holding
any of the Guaranteed Liabilities or the Guarantors' Obligations that would not
otherwise be available to such Person under the Avoidance Provisions.


(b)            Each Guarantor agrees that the Guarantors' Obligations of such
Guarantor may at any time and from time to time exceed the Maximum Guarantor
Liability, without impairing the guaranty or any provision contained herein or
affecting the rights and remedies of Administrative Agent hereunder.
 
12.5           Contribution Agreement. To the extent that any Guarantor shall be
required hereunder to pay any portion of any Guaranteed Liability or Guarantors'
Obligation exceeding the greater of (i) the amount of the value actually
received by such Guarantor and its Subsidiaries from the Loans and other
Guaranteed Liabilities and Guarantors' Obligations and (ii) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Liabilities and Guarantors' Obligations (excluding the
amount thereof repaid by Borrower) in the same proportion as such Guarantor's
net worth on the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors on such date, then such Guarantor shall be
reimbursed by such other Guarantors for the amount of such excess, pro rata,
based on the respective net worth of such other Guarantors on such date of
enforcement. The contribution agreement in this paragraph is intended only to
define the relative rights of the Guarantors and nothing set forth in this
paragraph is intended to or shall impair the obligations of the Guarantors,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Agreement (up to the Maximum
Guarantor Liability).
 
136

--------------------------------------------------------------------------------

12.6             Currency and Funds of Payment.  All Guarantors' Obligations for
payment will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any Law now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against the Borrower or any other Loan
Party, or cause or permit to be invoked any alteration in the time, amount or
manner of payment by the Borrower or any other Loan Party of any or all of the
Guaranteed Liabilities.


12.7             Subordination.  For so long as this Agreement remains in
effect, each Guarantor hereby unconditionally subordinates all present and
future debts, liabilities or obligations now or hereafter owing to such
Guarantor (a) of the Borrower, to the payment in full of the Guaranteed
Liabilities, (b) of every other Guarantor (an "obligated guarantor"), to the
payment in full of the Guarantors' Obligations of such obligated guarantor, and
(c) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured Party
and arising under the Loan Documents or with respect to any Secured Bank Product
or Secured Hedge.  All amounts due under such subordinated debts, liabilities,
or obligations shall, upon the occurrence and during the continuance of an Event
of Default, be collected and, upon request by the Administrative Agent, paid
over forthwith to the Administrative Agent for the benefit of the Secured
Parties on account of the Guaranteed Liabilities, the Guarantors' Obligations,
or such other obligations, as applicable, and, after such request and pending
such payment, shall be held by such Guarantor as agent and bailee of the Secured
Parties separate and apart from all other funds, property and accounts of such
Guarantor.


12.8             Enforcement.  Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent's Principal Office or such other address as the
Administrative Agent shall give notice of to such Guarantor, the Guarantors'
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against any one
or more or all of the Guarantors.  At the Administrative Agent's election, one
or more and successive or concurrent suits may be brought hereon by the
Administrative Agent against any one or more or all of the Guarantors, whether
or not suit has been commenced against the Borrower, any other Guarantor, or any
other Person and whether or not the Secured Parties have taken or failed to take
any other action to collect all or any portion of the Guaranteed Liabilities or
have taken or failed to take any actions against any Collateral securing payment
or performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 12.3.


12.9             Set-Off and Waiver.  Each Guarantor waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantors' Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against the Borrower or any other Loan Party or any or all of the Secured
Parties without waiving any additional defenses, set-offs, counterclaims or
other claims otherwise available to such Guarantor.  Each Guarantor agrees that
each Secured Party shall have a lien for all the Guarantors' Obligations upon
all deposits or deposit accounts, of any kind, or any interest in any deposits
or deposit accounts, now or hereafter pledged, mortgaged, transferred or
assigned to such Secured Party or otherwise in the possession or control of such
Secured Party for any purpose (other than solely for safekeeping) for the
account or benefit of such Guarantor, including any balance of any deposit
account or of any credit of such Guarantor with the Secured Party, whether now
existing or hereafter established, and hereby authorizes each Secured Party from
and after the occurrence of an Event of Default at any time or times with or
without prior notice to apply such balances or any part thereof to such of the
Guarantors' Obligations to the Secured Parties then due and in such amounts as
provided for in this Agreement or otherwise as they may elect.
 
137

--------------------------------------------------------------------------------

12.10          Waiver of Notice; Subrogation.


(a)           Each Guarantor hereby waives to the extent not otherwise expressly
prohibited by applicable Law notice of the following events or occurrences:  (i)
acceptance of the Guaranty set forth in this Article XII; (ii) the Lenders'
heretofore, now or from time to time hereafter making Loans and issuing Letters
of Credit and otherwise loaning monies or giving or extending credit to or for
the benefit of the Borrower or any other Loan Party, or otherwise entering into
arrangements with any Loan Party giving rise to Guaranteed Liabilities, whether
pursuant to this Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 12.3.  Each Guarantor agrees that each
Secured Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantors' Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.


(b)           Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantors' Obligations under this Article XII may be enforced
by the Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent not otherwise expressly
prohibited by applicable Law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to enforce or resort to any remedies
against the Borrower or any other Guarantor or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by the
Borrower, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED BY SUCH GUARANTOR THAT DEMAND UNDER THE GUARANTY SET FORTH IN THIS
ARTICLE XII MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING.


(c)           Each Guarantor further agrees that such Guarantor shall not
exercise any of its rights of subrogation, reimbursement, contribution,
indemnity or recourse to security for the Guaranteed Liabilities until at least
95 days immediately following the Termination Date shall have elapsed without
the filing or commencement, by or against any Loan Party, of any state or
federal action, suit, petition or proceeding seeking any reorganization,
liquidation or other relief or arrangement in respect of creditors of, or the
appointment of a receiver, liquidator, trustee or conservator in respect to,
such Loan Party or its assets.  If an amount shall be paid to any Guarantor on
account of such rights at any time prior to the Termination Date, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Guarantors' Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement or
otherwise as the Secured Parties may elect.  The agreements in this subsection
shall survive repayment of all of the Guarantors' Obligations, the termination
or expiration of this Agreement in any manner and occurrence of the Termination
Date.
 
138

--------------------------------------------------------------------------------

12.11          No Stay.  Without limitation of any other provision set forth in
this Article XII, if any declaration of default or acceleration or other
exercise or condition to exercise of rights or remedies under or with respect to
any Guarantors' Obligation or any of the Guaranteed Liabilities shall at any
time be stayed, enjoined, or prevented for any reason (including but not limited
to stay or injunction resulting from the pendency against any Loan Party or any
other Person of a bankruptcy, insolvency, reorganization or similar proceeding),
the Guarantors agree that, for the purposes of this Article XII and their
obligations hereunder, the Guarantors' Obligations and the Guaranteed
Liabilities shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.


12.12          Additional Guarantors.  At any time after the initial execution
and delivery of this Agreement to the Administrative Agent and the Lenders,
additional Persons may become parties to this Agreement and thereby acquire the
duties and rights of being Guarantors hereunder by executing and delivering to
the Administrative Agent and the Lenders a duly executed Guarantor Joinder
pursuant to this Agreement.  No notice of the addition of any Guarantor shall be
required to be given to any pre-existing Guarantor and each Guarantor hereby
consents thereto.


12.13          Reliance.  Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that:  (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Borrower, information concerning the Loan Parties and the Loan Parties'
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide its Guaranty under this
Article XII and any Guarantor Joinder ("Other Information"), and has full and
complete access to the Loan Parties' books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of such Loan Documents and Related
Agreements as it has requested, is executing this Agreement (or the Guarantor
Joinder to which it is a party, as applicable) freely and deliberately, and
understands the obligations and financial risk undertaken by providing its
Guaranty under this Agreement; (d) such Guarantor has relied solely on the
Guarantor's own independent investigation, appraisal and analysis of the
Borrower and the other Loan Parties, such Persons' financial condition and
affairs, the Other Information, and such other matters as it deems material in
deciding to provide this Guaranty and is fully aware of the same; and (e) such
Guarantor has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning the Borrower or the Borrower's financial
condition and affairs or any other matters material to such Guarantor's decision
to provide this Guaranty, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision.  Each
Guarantor agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning the Borrower or any other Loan Party or such Persons' financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will not rely on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.
 
139

--------------------------------------------------------------------------------

12.14          Receipt of Credit Agreement, Other Loan Documents, Benefits.
 
(a)           Each Guarantor hereby acknowledges that it has received a copy of
this Agreement and the other Loan Documents and each Guarantor certifies that
the representations and warranties made therein with respect to such Guarantor
are true and correct in all material respects.  Further, each Guarantor
acknowledges and agrees to perform, comply with, and be bound by all of the
provisions of this Agreement and the other Loan Documents applicable to such
Guarantor.
 
(b)           Each Guarantor hereby acknowledges, represents, and warrants that
it receives direct and indirect benefits by virtue of its affiliation with
Borrower and the other Guarantors and that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
such benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing the Guaranty set forth in this Article XII.
 
12.15           Joinder.  Each Person that shall at any time execute and deliver
to the Administrative Agent a Guarantor Joinder shall thereupon irrevocably,
absolutely and unconditionally become a party hereto and obligated hereunder as
a Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty shall be deemed to include such
Person as a Guarantor hereunder.
 
[SIGNATURE PAGES FOLLOW]
 
140

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.



 
BORROWER:
     
SHENANDOAH TELECOMMUNICATIONS COMPANY, as Borrower
     
By:
/s/
 
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]



 
COBANK, ACB, as Administrative Agent, Joint Lead Arranger, Co-Bookrunner,
Issuing Lender, Swing Line Lender and as a Lender
       
By:
/s/
 
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]



 
ROYAL BANK OF CANADA, as Syndication Agent, Joint Lead Arranger, Co-Bookrunner
and as a Lender
     
By:
/s/
 
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]



 
FIFTH THIRD BANK, as Syndication Agent, Joint Lead Arranger and as a Lender
     
By:
/s/
 
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]



 
BANK OF AMERICA, N.A., as Joint Lead Arranger, Co-Documentation Agent and as a
Lender
     
By:
/s/
 
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

 
CAPITAL ONE, NATIONAL ASSOCIATION, as Joint Lead Arranger, Co-Documentation
Agent and as a Lender
     
By:
/s/
 
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]



 
CITIZENS BANK, N.A., as Joint Lead Arranger, Co-Documentation Agent and as a
Lender
     
By:
/s/
 
Name
   
Title:
 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]



 
TORONTO DOMINION (TEXAS) LLC, as Joint Lead Arranger, Co-Documentation Agent and
as a Lender
     
By:
/s/
 
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]



 
WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender
     
By:
/s/
 
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------